Exhibit 10.1


Execution Copy

 

TERM LOAN AGREEMENT

Dated as of June 12, 2009

among

FELCOR/JPM HOSPITALITY (SPE), L.L.C.

DJONT/JPM HOSPITALITY LEASING (SPE), L.L.C.,

each as a Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

The Other Lenders Party Hereto

CITICORP NORTH AMERICA, INC.,

as Syndication Agent

and

BANK OF AMERICA, N.A.

DEUTSCHE BANK TRUST COMPANY AMERICAS,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agents

J.P. MORGAN SECURITIES INC.,

as Lead Arranger and Sole Bookrunner

 

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 



ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01.

Defined Terms

1

 

1.02.

Other Interpretive Provisions

35

 

1.03.

Accounting Terms

36

 

1.04.

Rounding

36

 

1.05.

Times of Day

36

 

1.06.

Joint and Several Obligations

36

ARTICLE II

THE COMMITMENTS AND LOANS

37

 

2.01.

The Loans

37

 

2.02.

Loans, Conversions and Continuations of Loans

37

 

2.03.

Prepayments of Loans

39

 

2.04.

Repayment of Loans

40

 

2.05.

Interest

40

 

2.06.

Fees

41

 

2.07.

Computation of Interest and Fees

41

 

2.08.

Evidence of Debt

42

 

2.09.

Payments Generally; Administrative Agent’s Clawback

42

 

2.10.

Sharing of Payments by Lenders

43

 

2.11.

Extension of Maturity Date

44

 

2.12.

Collateral Property Releases

45

 

2.13.

Release on Payment in Full

47

ARTICLE III

CASH MANAGEMENT

47

 

3.01.

Establishment of Accounts

47

 

3.02.

Deposits into Lockbox Account

48

 

3.03.

Account Name

49

 

3.04.

Eligible Accounts

49

 

3.05.

Permitted Investments

50

 

3.06.

Transfers from Accounts, Generally and the Services Agreements

50

 

3.07.

Transfer To and Disbursements from the Lockbox Account

51

 

3.08.

Lockbox Trigger Event Cure

52

 

3.09.

Control

53

 

3.10.

Security Interest

53

 

3.11.

Rights on Default

53

 

3.12.

Financing Statement; Further Assurances

54

 

3.13.

Borrowers Obligations Not Affected

54

 

3.14.

Deposit Accounts

54

ARTICLE IV

TAXES, YIELD PROTECTION AND ILLEGALITY

55

 

4.01.

Taxes

55

 

4.02.

Illegality

57

 

4.03.

Inability to Determine Rates

57

 

 

i

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 



 

4.04.

Increased Costs; Reserves on Eurodollar Rate Loans

58

 

4.05.

Compensation for Losses

59

 

4.06.

Mitigation Obligations; Replacement of Lenders

59

 

4.07.

Survival

60

 

4.08.

Defaulting Lenders

60

ARTICLE V

CONDITIONS PRECEDENT TO LOANS

60

 

5.01.

Conditions to Loans

60

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

66

 

6.01.

Existence, Qualification and Power

66

 

6.02.

Proceedings

66

 

6.03.

No Conflicts

66

 

6.04.

Litigation

67

 

6.05.

Agreements

67

 

6.06.

Solvency

67

 

6.07.

Full and Accurate Disclosure

68

 

6.08.

No Plan Assets

68

 

6.09.

Compliance with Legal Requirements

68

 

6.10.

Financial Information

68

 

6.11.

Condemnation

69

 

6.12.

Federal Reserve Regulations; Foreign Asset Control Regulations

69

 

6.13.

Utilities and Public Access

69

 

6.14.

Foreign Person

69

 

6.15.

Fee and Leasehold Ownership

69

 

6.16.

Separate Tax Lots; Assessments

69

 

6.17.

Enforceability

70

 

6.18.

No Prior Assignment

70

 

6.19.

Insurance

70

 

6.20.

Use of Property

70

 

6.21.

Certificate of Occupancy; Licenses

70

 

6.22.

Flood Zone

70

 

6.23.

Physical Condition

70

 

6.24.

Boundaries

71

 

6.25.

Leases

71

 

6.26.

Survey

71

 

6.27.

Filing and Recording Taxes

71

 

6.28.

Franchise Agreements; Property Improvement Plans

72

 

6.29.

Management Agreements

72

 

6.30.

Illegal Activity

72

 

6.31.

No Change in Facts or Circumstances; Disclosure

72

 

6.32.

Investment Company Act

72

6.33.

Principal Place of Business; State of Organization; Tax Identification Number 

73

 

 

ii

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 



 

6.34.

Single Purpose Entity

73

 

6.35.

Business Purposes

78

 

6.36.

Taxes

78

 

6.37.

Environmental Representations and Warranties

78

 

6.38.

Ground Lease Representations

79

 

6.39.

Operating Lease Representations

81

 

6.40.

Liens

82

 

6.41.

Service Contracts

82

 

6.42.

Personal Property Leasing and Financing

82

 

6.43.

Reciprocal Agreements

82

 

6.44.

Survival of Representations

82

ARTICLE VII

AFFIRMATIVE COVENANTS

83

 

7.01.

Existence; Compliance with Legal Requirements

83

 

7.02.

Taxes and Other Charges

84

 

7.03.

Litigation

84

 

7.04.

Access to Collateral Properties

84

 

7.05.

Notice of Default

85

 

7.06.

Cooperation in Legal Proceedings

85

 

7.07.

Award and Insurance Benefits

85

 

7.08.

Further Assurances

85

 

7.09.

Mortgage and Intangible Taxes

86

 

7.10.

Financial Reporting

86

 

7.11.

Business and Operations

89

 

7.12.

Costs of Enforcement

89

 

7.13.

Estoppel Statements

89

 

7.14.

Use of Proceeds

91

 

7.15.

Performance by Borrowers

91

 

7.16.

Leasing Matters

91

 

7.17.

Management Agreement

93

 

7.18.

Environmental Covenants

96

 

7.19.

Alterations

97

 

7.20.

Franchise Agreement

97

 

7.21.

Operating Lease

99

 

7.22.

OFAC

100

 

7.23.

Ground Leases

100

 

7.24.

O&M Program

103

 

7.25.

Licenses

103

ARTICLE VIII

NEGATIVE COVENANTS

103

 

8.01.

Indebtedness

104

 

8.02.

Investments

104

 

8.03.

Liens

104

 

8.04.

Personal Property Leasing and Financing

105

 

 

iii

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 



 

8.05.

Operation and Service Agreements

106

 

8.06.

Restricted Payments

106

 

8.07.

Debt Service Coverage Ratio

106

 

8.08.

Dispositions

107

 

8.09.

Dissolution

107

 

8.10.

No Subsidiaries

107

 

8.11.

Burdensome Agreements

107

 

8.12.

Change In Business

108

 

8.13.

Debt Cancellation

108

 

8.14.

Zoning

108

 

8.15.

No Joint Assessment

108

 

8.16.

Name, Identity, Structure, or Principal Place of Business

108

 

8.17.

ERISA

109

 

8.18.

Affiliate Transactions

109

 

8.19.

Transfers

110

 

8.20.

REA

111

ARTICLE IX

INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS 111

 

9.01.

Insurance

111

 

9.02.

Casualty

116

 

9.03.

Condemnation

117

 

9.04.

Restoration

117

 

9.05.

Required Repairs

122

ARTICLE X

EVENTS OF DEFAULT AND REMEDIES

122

 

10.01.

Events of Default

122

 

10.02.

Remedies upon Event of Default

126

 

10.03.

Application of Funds

127

ARTICLE XI

ADMINISTRATIVE AGENT

127

 

11.01.

Appointment and Authority

127

 

11.02.

Rights as a Lender

128

 

11.03.

Exculpatory Provisions

128

 

11.04.

Reliance by Administrative Agent

129

 

11.05.

Delegation of Duties

129

 

11.06.

Resignation of Administrative Agent

130

 

11.07.

Non-Reliance on Administrative Agent and Other Lenders

130

 

11.08.

No Other Duties, Etc

130

 

11.09.

Administrative Agent May File Proofs of Claim

131

 

11.10.

Collateral and Guaranty Matters

131

 

 

iv

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 



ARTICLE XII

MISCELLANEOUS  132

 

12.01.

Amendments, Etc

132

 

12.02.

Notices; Effectiveness; Electronic Communications

134

 

12.03.

No Waiver; Cumulative Remedies

136

 

12.04.

Expenses; Indemnity; Damage Waiver

136

 

12.05.

Payments Set Aside

138

 

12.06.

Successors and Assigns

139

 

12.07.

Treatment of Certain Information; Confidentiality

142

 

12.08.

Right of Setoff

143

 

12.09.

Non-Recourse

143

 

12.10.

Interest Rate Limitation

144

 

12.11.

Counterparts; Integration; Effectiveness

144

 

12.12.

Survival of Representations and Warranties

145

 

12.13.

Severability

145

 

12.14.

Replacement of Lenders

145

 

12.15.

Governing Law; Jurisdiction; Etc

146

 

12.16.

Waiver of Jury Trial

147

 

12.17.

No Advisory or Fiduciary Responsibility

147

 

12.18.

USA PATRIOT Act Notice

147

 

12.19.

Discretion

148

 

12.20.

Offsets, Counterclaims and Defenses

148

 

12.21.

No Joint Venture or Partnership, No Third Party Beneficiaries

148

 

12.22.

Publicity

148

 

12.23.

Waiver of Marshalling of Assets

149

 

12.24.

Conflict; Construction of Documents; Reliance

149

 

12.25.

Brokers and Financial Advisors

149

 

12.26.

Time of the Essence

150

 

12.27.

ENTIRE AGREEMENT

150

 

 

v

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 



SCHEDULES

 

2.01 –

Commitments and Applicable Percentages

3.01(a) – Property Account Banks; List of Accounts

3.02 – Initial Monthly Pegged Amount

6.01 – Existence of Borrower

6.11 – Condemnation Matters

6.15 – Collateral Properties

6.21 – Licenses

6.25 – Operating Leases

 

6.33 –

Borrowers Principal Place of Business, State of Organization; Tax Identification
Number

6.37 – Environmental Matters

6.38 -- Myrtle Beach Golf Course Lease Exceptions

6.42 – Service Contracts

6.43 – Personal Property Leases and Financings

7.17 – Certain Pre-Approved Modifications to Management Agreements

8.03 – Existing Liens

9.05 – Required Repairs

12.02 – Administrative Agent’s Office, Certain Addresses for Notices

X – Allocated Loan Amount

 

 

vi

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – Committed Loan Notice

Exhibit B – Form of Note

Exhibit C – Form of Assignment and Assumption

Exhibit D – Form of Environmental Indemnity

Exhibit E – Form of Facility Extension Request

Exhibit F-1 – Form of Annual Responsible Officer’s Certificate

Exhibit F-2 – Form of Quarterly Responsible Officer’s Certificate

Exhibit F-3 – Form of [Extension][Collateral Release] Responsible Officer’s
Certificate

Exhibit G-1 – Form of Carve-Out Guaranty

Exhibit G-2 – Form of Recourse Guaranty

Exhibit H – Form of Accounts Notice

Exhibit I – Survey Requirements

Exhibit J – Operating Statement

Exhibit K – Form of Lockbox Account Agreement

 

vii

A/72912756.15

 



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (“Agreement”) is entered into as of June 12, 2009,
among FELCOR/JPM HOSPITALITY (SPE), L.L.C., a Delaware limited liability company
(“Owner”) DJONT/JPM HOSPITALITY LEASING (SPE), L.L.C., a Delaware limited
liability company (“Operating Lessee”) (Owner and Operating Lessee to be
referred to collectively as “Borrowers” and each a “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS:

Each Borrower is a special purpose entity owned directly or indirectly by FelCor
Lodging Limited Partnership (“FelCor Op”) to make and administer various
investments in the Collateral Properties (as defined below).

Borrowers have requested that the Lenders provide a term loan facility to
provide for Borrowers’ working capital, Capital Expenditures, and other lawful
corporate purposes (including Restricted Payments permitted hereunder), and the
Lenders have indicated their willingness to lend to Borrowers, on a joint and
several basis, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Appraisal” means a written appraisal (i) prepared by a qualified
professional independent MAI appraiser acceptable to Administrative Agent, (ii)
meeting Administrative Agent’s customary independent appraisal requirements and
otherwise acceptable to Administrative Agent as to form, assumptions, substance
and appraisal date, (iii) prepared in compliance with FIRREA, and (iv) prepared
in connection with the making of the Loans hereunder or in connection with the
Second Extension.

“Account Collateral” means: (a) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (b) any and all amounts invested in Permitted
Investments; (c) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing; and (d) to the extent not covered by
clauses (a) - (c) above, all “proceeds” (as defined under the UCC) of any or all
of the foregoing.

 

A/72912756.15

 



--------------------------------------------------------------------------------

“Accounts” means the Property Account, the Concentration Account and the Lockbox
Account and any Reserve Accounts.

“Accounts Receivable” has the meaning specified in Article 1 of the Mortgage
with respect to each Collateral Property.

“Act” has the meaning specified in Section 6.34.

“Administrative Agent” means JPMC in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as Administrative Agent may from time to time notify to Borrowers and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliated Manager” means any property manager which is an Affiliate of either
Borrower, its Principal or Guarantor, or in which either Borrower, its Principal
or Guarantor has, directly or indirectly, any legal, beneficial or economic
Equity Interest.

“Agent Parties” has the meaning specified in Section 12.02(c).

“Aggregate Commitments” means the aggregate Commitments of all Lenders.

“Agreement” has the meaning specified in the introductory paragraph.

“Allocated Loan Amount” means for a Collateral Property as of any date of
determination: (i) from the Closing Date through the Extension Effective Date
for the Second Extension, the amount for each Collateral Property set forth in
Schedule X, and (ii) from and after the Extension Effective Date of the Second
Extension:

                      (a)       the ratio of (i) the Appraised Value of such
Collateral Property to (ii) the aggregate Appraised Value of all Collateral
Properties, expressed as a percentage; multiplied by

 

(b)

the principal amount of the Outstanding Obligations.

“ALTA” means the American Land Title Association, or any successor thereto.

“Annual Budget” means an operating budget for each Collateral Property prepared
by the appropriate Manager and approved by the applicable Borrower, including
all planned Capital Expenditures and FF&E budgeted information for each
Collateral Property, prepared by the applicable Borrower for the applicable
fiscal year or other period.

 

-2-

--------------------------------------------------------------------------------

“Applicable Margin” means, for any day during the time periods set forth below,
with respect to any Base Rate Loans or Eurodollar Rate Loans, as the case may
be, the applicable rate per annum set forth below under the caption “Base Rate
Loans” or “Eurodollar Rate Loans”, as the case may be:

 

Applicable Time Period:

Base Rate Loans

Eurodollar Rate Loans

From the Closing Date to and excluding the Extension
Effective Date of the Second Extension

2.50%

3.50%

On and after the Extension Effective Date of the Second Extension

3.00%

4.00%

 

“Applicable Percentage” means the percentage (carried out to the ninth decimal
place) of the Facility represented by such Lender’s Commitment as set forth on
Schedule 2.01.

“Appraised Value” means the “as is” market value for a Collateral Property set
forth in the most recent Acceptable Appraisal.

“Approved Annual Budget” has the meaning specified in Section 7.10(d).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means J.P. Morgan Securities Inc., in its capacity as lead arranger
and sole bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit C or any other form approved by Administrative
Agent.

“Assignment of Leases and Rents” means with respect to each Collateral Property
that certain first priority Assignment of Leases and Rents, dated as of the date
hereof, from the relevant Borrower, as assignor to Administrative Agent, as
assignee, assigning to Administrative Agent on behalf of Lenders all of such
Borrower’s interest in and to the Leases and Rents of such Collateral Property
as security for the Obligations.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease

 

A/72912756.15

 



-3-

--------------------------------------------------------------------------------

Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease and (c) all Synthetic Debt of such Person.

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation in respect of all or any part of any Collateral Property.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. sections 101 et seq.

“Base Management Fee” means the base management fee to be paid under the
applicable Management Agreement, which shall not include any incentive or
similar performance based fees pursuant to such agreement.

“Base Rate” means, for any day (or if such day is not a Business Day, the
immediately preceding Business Day), a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1% and (c) the LIBO Rate that would otherwise be
applicable to a Eurodollar Rate Loan for a one month Interest Period on such day
plus 1%, provided that, for the avoidance of doubt, the LIBO Rate for any day
shall be based on the rate appearing on the Page LIBOR 01 of the Reuters screen
(or on any successor or substitute page of such page) at approximately 11:00
a.m. London time on such day. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Rate or the LIBO Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

“Borrower Materials” means information and materials made available by
Administrative Agent to Lenders which were provided by or on behalf of
Borrowers.

“Business Day” shall mean any day that is not a Saturday, Sunday or any other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

“Business Party” has the meaning specified in Section 6.34(x).

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset

 

A/72912756.15  

-4-

--------------------------------------------------------------------------------

(excluding normal replacements and maintenance which are properly charged to
current operations).

“Capital Expenditures Reserve Account”. has the meaning specified in Section
3.01(c)(iii).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“cash” means coin or currency of the United States of America or immediately
available federal funds, including such funds delivered by wire transfer.

“Casualty” has the meaning specified in Section 9.02.

“Casualty Consultant” has the meaning specified in Section 9.04(e).

“Casualty Retainage” has the meaning specified in Section 9.04(f).

“Certification of Non-Foreign Status” means an affidavit, signed under penalty
of perjury by an authorized officer of each Borrower, stating (a) that such
Borrower is not a “foreign corporation,” “foreign partnership,” “foreign trust,”
or “foreign estate,” as those terms are defined in the Code and the regulations
promulgated thereunder, (b) such Borrower’s U.S. employer identification number,
and (c) the address of such Borrower’s principal place of business. Such
affidavit shall be consistent with the requirements of the regulations
promulgated under Section 1445 of the Code, and shall otherwise be in form and
substance acceptable to Administrative Agent.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 49.99% of the then-exercisable aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of FelCor Trust; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the FelCor Trust by Persons who were neither
(i) nominated by the board of directors of FelCor Trust nor (ii) appointed by
directors so nominated; or (c) the acquisition of direct or indirect Control of
FelCor Trust by any Person or group.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Charlotte Management Agreement” means the Management Agreement dated as of July
12, 2002, as amended and assigned, by and between Operating Lessee, as “Owner,”
and DT Management, Inc., as “Manager,” with respect to the Charlotte Property.

 

A/72912756.15

 



-5-

--------------------------------------------------------------------------------

“Charlotte Operating Lease” means the Operating Lease dated as of July 12, 2002,
as amended and assigned, by and between Owner and Operating Lessee for the
Charlotte Property.

“Charlotte Property” means the property located at 6300 Morrison Blvd.,
Charlotte, North Carolina 28211 and commonly known as Doubletree Charlotte,
North Carolina.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 12.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means (a) all of the “Collateral,” “Personal Property” and
“Property” referred to in the Mortgages, (b) all Account Collateral, and (c) all
of the other property that is or is intended under the terms of the Loan
Documents, including the Pledge Agreements, to be subject to Liens in favor of
Administrative Agent for the benefit of the Secured Parties.

“Collateral Document” means, collectively each Mortgage, the Operating Lease
Subordination Agreements, each Pledge Agreement, each Assignment of Leases and
Rents and each Property Account Agreement, each Concentration Account Agreement,
each Lockbox Account Agreement and all financing statements, instruments,
documents or filings necessary to establish or maintain Liens in favor of the
Secured Parties.

“Collateral Property” means, each hotel project listed on Schedule 6.15 together
with all “Property” defined in the Mortgages with respect to such project.

“Commitment” means, as to each Lender, its obligation to make Loans to Borrowers
pursuant to Section 2.01 at the Closing Date in a maximum aggregate principal
amount not to exceed the amounts set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount is permanently reduced by the amount of Loans
funded by such Lender on the Closing Date. The aggregate Commitments of the
Lenders immediately prior to funding on the Closing Date is $200,800,000.

“Committed Loan Notice” means a notice of (a) the Loans hereunder, to be made on
the Closing Date, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Concentration Account” has the meaning specified in Section 3.01(a).

“Concentration Account Agreement” has the meaning specified in Section 3.01(a).

“Concentration Account Bank” means each bank set forth on Schedule 3.01(a), from
time to time, maintaining a Concentration Account, provided that such bank
remains an Eligible Institution, and any successor Eligible Institution or other
Eligible Institution selected by the applicable Borrower, subject to
Administrative Agent’s approval.

 

A/72912756.15

 



-6-

--------------------------------------------------------------------------------

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Collateral
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Collateral Property or
any part thereof.

“Condemnation Proceeds” has the meaning specified in Section 9.04(b).

“Constituent Member” has the meaning specified in Section 12.09.

“Consumer Price Index” means the Consumer Price Index for all Urban Consumers,
U.S. City Average, published by the United States Bureau of Labor Statistics.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Service” means, for any period, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, in each case, of or by Borrowers, for such
period plus (b) any and all scheduled repayments of principal during such period
in respect of Indebtedness that becomes due and payable or that are to become
(or deemed to become) due and payable during such period pursuant to any
agreement or instrument to which a Borrower is a party relating to (i) the
borrowing of money or the obtaining of credit, including the issuance of notes
or bonds, and (ii) the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business). Demand obligations shall
be deemed to be due and payable during any fiscal period during which such
obligations are outstanding.

“Debt Service Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio in which:

(a)       the numerator is EBITDA for the four (4) fiscal quarters ending on
such last day less the sum of (i) Capital Expenditure reserves equal to the
greater of (x) actual Capital Expenditures for such period and (y) four percent
(4%) of Gross Income from Operations for such period and (ii) to the extent not
deducted in the calculation of EBITDA, any bad debt expenses; and

(b)       the denominator is the aggregate amount of principal and interest
payments on the Loans calculated for such period using the Outstanding Amount at
the time of such calculation, assuming (x) a thirty (30) year amortization
schedule, and (y) an interest rate per annum equal to (i) in every context
except the Second Extension, the greater of (A) seven percent (7.0%) and (B) the
actual interest rate on the Loans at such

 

A/72912756.15

 



-7-

--------------------------------------------------------------------------------

time (if Loans of more than one Type and/or of multiple Eurodollar Rates are
then in effect, the effective blended rate on the aggregate of such Loans) at
the time of such calculation (the “Current Interest Rate”), and (ii) solely in
the context of the Second Extension, the greatest of (A) seven percent (7.0%),
(B) the rate for seven (7) year Treasury securities plus four percent (4%), and
(C) the Current Interest Rate.

For avoidance of doubt, the “pro forma” calculation of Debt Service Coverage
Ratio as of December 31, 2008, shall compare principal and interest payments on
the Loans calculated as of such date (as if the Outstanding Amount as of the
Closing Date were then already advanced) to the actual EBITDA of the Collateral
Properties for the four (4) fiscal quarters ending on December 31, 2008.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus the
Applicable Margin, applicable to Base Rate Loans under the Facility plus 2% per
annum; and (b) for Eurodollar Rate Loans, an interest rate equal to the interest
rate (including any Applicable Margin) otherwise applicable to such Loan plus 2%
per annum.

“Defaulting Lender” means any Lender, as determined by Administrative Agent, (a)
that has failed to pay over to Administrative Agent or any other Lender any
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, (b) that has (or has
a parent company that has) been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, or (c) that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consentto, approval of or
acquiescence in any such proceeding or appointment; provided, however, in each
case, at any time such failure is remedied or notice retracted, such Lender
shall no longer be a Defaulting Lender; provided further that any Lender that
would otherwise be a “Defaulting Lender” under clause (b) or (c) hereof, which
is still an “Eligible Institution” hereunder, and which responds within a
commercially reasonable period of time to any requests for consent hereunder,
shall not be deemed to be a “Defaulting Lender” hereunder.

 

A/72912756.15

 



-8-

--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, at any date of determination, an amount equal to (a) the
aggregate Net Operating Income for the most recently completed four (4) fiscal
quarters of Borrowers plus (b) the following to the extent deducted in
calculating such Net Operating Income: (i) Debt Service; (ii) the provision for
Federal, state, local and foreign income taxes payable; (iii) depreciation and
amortization expense; and (iv) other non-recurring expenses reducing such Net
Operating Income which do not represent a cash item in such period or any future
period (in each case of or by Borrowers for such period), including amortization
of intangibles for such period, all extraordinary nonrecurring items of expense,
non-cash impairment charges, non cash write-offs of deferred financing costs,
and costs, premiums and penalties arising by contract in connection with the
prepayment of indebtedness, minus (c) the following to the extent included in
calculating such Net Operating Income: (i) Federal, state, local and foreign
income tax credits, and (ii) all non-cash items increasing Net Operating Income
(in each case of or by Borrowers for such period), including any non-recurring
gains; provided that the calculation of EBITDA for the fiscal quarters ending on
or prior to June 30, 2009 shall be based on actual EBITDA of the Collateral
Properties during such fiscal quarters, and the calculation of EBITDA from the
fiscal quarters ending after June 30, 2009 shall be based on EBITDA of the
Borrowers.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R.§9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and State authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(i), (iii), (v) and (vi) (subject to such
consents, if any, as may be required under Section 12.06(b)(iii)).

“Eligible Institution” shall mean a depository institution or trust company,
insured by the Federal Deposit Insurance Corporation, (a) the short term
unsecured debt obligations or commercial paper of which are rated at least A-1
by S&P, P-1 by Moody’s and F-1 by Fitch in the case of accounts in which funds
are held for thirty (30) days or less, or (b) the long term unsecured debt
obligations of which are rated at least A- by Fitch and S&P and A3 by Moody’s in
the case of accounts in which funds are held for more than thirty (30) days.

 

A/72912756.15

 



-9-

--------------------------------------------------------------------------------

“Emergency Repairs” has the meaning specified in Section 9.04(b).

“Environmental Indemnity” means that certain indemnity executed by Guarantor and
each Borrower in favor of the Secured Parties in form attached as Exhibit D.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Lien” has the meaning specified in Section 7.18(a).

“Environmental Report” has the meaning specified in Section 5.01(a)(xiv).

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Owner” has the meaning specified in Section 6.34(x).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of

 

A/72912756.15

 



-10-

--------------------------------------------------------------------------------

1%) equal to the greater of (a) (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate, and (b) 2.00%.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 10.01.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
Borrowers hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrowers under Section 12.14), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 4.0 1(d), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 4.01(a).

“Extension Effective Date” has the meaning specified in Section 2.11.

“Facility” means at any time, the aggregate amount of Commitments at such time
and the aggregate principal amount of the Loans of all Lenders outstanding at
such time.

“Facility Extension Request” means a request for extension of the Maturity Date
in the form of Exhibit E.

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” means the letter agreement; dated February 25, 2009, among
Borrowers, Administrative Agent and the Arranger.

“FelCor Trust” means FelCor Lodging Trust Incorporated.

“FelCor Op” has the meaning assigned in the preliminary statements.

 

A/72912756.15

 



-11-

--------------------------------------------------------------------------------

“FF&E” means all furniture, furnishings, fixtures and equipment required for the
operation of the Collateral Properties, including, without limitation, lobby
furniture, carpeting, draperies, paintings, bedspreads, television sets, office
furniture and equipment such as safes, cash registers, and accounting,
duplicating and communication equipment, telephone systems, back and front of
the house computerized systems, guest room furniture, specialized hotel
equipment such as equipment required for the operation of kitchens, laundries,
the front desk, dry cleaning facilities, bar and cocktail lounges, restaurants,
recreational facilities as they may exist from time to time, and decorative
lighting, material handling equipment and cleaning and engineering equipment and
all other fixtures, equipment, apparatus and personal property needed for such
purposes; but excluding, (a) Collateral Property building equipment and systems
(including, but not limited to, the heating, ventilating and air conditioning
system, elevators, electrical distribution system, life safety systems and
plumbing), (b) other fixtures attached to and forming part of the Improvements
(including, but not limited to, lighting fixtures and bars) installed during
construction of the Collateral Properties (but replacements thereof shall be
included) and (c) Operating Equipment and Supplies.

“FF&E Expenditures” means amounts expended for the purchase, replacement and/or
the installation of FF&E at a Collateral Property or any Capital Expenditures at
a Collateral Property.

“FIRREA” means the Financial Institutions Recovery, Reform and Enforcement Act
of 1989, as amended from time to time.

“Fiscal Year” means each twelve (12) month period commencing on January 1 and
ending on December 31, during the term of the Loan.

“First Extension” means the first extension of the Stated Maturity Date pursuant
to Section 2.11.

“Fitch” means Fitch, Inc.

“Flood Insurance Acts” has the meaning specified in Section 9.01(a)(vii).

“Flood Insurance Policies” has the meaning specified in Section 9.01(a)(vii).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrowers are resident for tax purposes..
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Franchise Agreements” means the, the Mandalay Beach Franchise Agreement and the
Nashville Franchise Agreement, and “Franchise Agreement” means any one of the
Franchise Agreements.

“Franchised Properties” means collectively, (i) the Mandalay Beach Property, and
(ii) the Nashville Property.

 

A/72912756.15

 



-12-

--------------------------------------------------------------------------------

“Franchisor” means, for each Franchise Agreement, the franchisor identified in
the definition of each Franchise Agreement, or such successor Franchisor which
is identified in any replacement Franchise Agreement.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Gross Income from Operations” means, for any period, all income, room revenues,
food and beverage revenue, telephone revenue, computed in accordance with GAAP
derived from the ownership and operation of the Collateral Properties from
whatever source, including, but not limited to, the Rents, utility charges,
service fees or charges, license fees, parking fees, rent concessions or
credits, and other required pass-throughs, but excluding sales, use and
occupancy or other taxes on receipts required to be accounted for by Borrowers
to any Governmental Authority, interest on credit accounts, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, Insurance
Proceeds (other than business interruption or other loss of income insurance),
Awards, unforfeited security deposits, utility and other similar deposits,
escalations, forfeited security deposits. Gross income shall not be diminished
as a result of the Mortgages or the creation of any intervening estate or
interest in a Collateral Property or any part thereof.

“Ground Lease Properties” means the Collateral Properties so identified on
Schedule 6.15, and “Ground Lease Property” means any of them.

“Ground Leases” means the Myrtle Beach Golf Course Lease, the Pittsburgh Ground
Lease, the Philadelphia Affiliate Ground Lease and the Houston Ground Lease, and
“Ground Lease” means any one of the Ground Leases.

“Ground Lessee” means Owner, in its capacity as Ground Lessee.

“Ground Lessors” means the Myrtle Beach Golf Course Lessor, the Pittsburgh
Ground Lessor, the Philadelphia Affiliate Ground Lessor and the Houston Ground
Lessor, and “Ground Lessor” means any one of the Ground Lessors.

 

A/72912756.15

 



-13-

--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means FelCor Trust and each other Person that shall be required to
execute and delivery a Guaranty pursuant to this Agreement.

“Guaranty” means, collectively, each carve out guaranty and recourse guaranty
made by Guarantor in favor of Administrative Agent and Lenders, substantially in
the form of each of Exhibit G-1 and G-2, and any other Guarantee executed by any
other person from time to time in favor of Administrative Agent and Lenders.

“Hazardous Materials” shall mean petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; toxic mold; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Collateral Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words
of similar import within the meaning of any Environmental Law.

“Hilton Managed Properties” means collectively, (i) the Charlotte Property, (ii)
the Mandalay Beach Property, (iii) the Nashville Property, and (iv) the Myrtle
Beach Property, but excluding the Myrtle Beach Golf Course for periods during
the effectiveness of the Myrtle Beach Golf Course Management Agreement.

 

A/72912756.15

 



-14-

--------------------------------------------------------------------------------

“Houston Ground Lease” means the Ground Lease dated as of July 5, 1962, as
amended and assigned, between Houston Ground Lessor and Owner.

“Houston Ground Lessor” means, collectively, J. Gordon Zuber, the M. M. Feld,
Jr. Trust, the Feld Family Trust, Joseph B. Zuber, Bernice Feld, Rhoda Dreyfus,
Noonie Z. Schmidt, Bert L. Zuber, Harry A. Zuber, Maurice Robinowitz, JP Morgan
Chase Bank, N.A., Trustee for Charles Lerner TUW and Louis B. Marks, and Bonnie
Zuber Bearman, and their respective successors and assigns, and any successor
thereto.

“Houston Management Agreement” means the Management Agreement dated as of June
30, 2001, as amended and assigned, by and between Operating Lessee, as “Owner,”
and IHG, as “Manager,” with respect to the Houston Property.

“Houston Operating Lease” means the Operating Lease dated as of July 27, 1998,
as amended and assigned, by and between Owner and Operating Lessee for the
Houston Property.

“Houston Property” means the property located at 6800 South Main Street,
Houston, TX 77030 and commonly known as Holiday Inn Hotel and Suites Houston,
Texas.

“IHG” shall mean Intercontinental Hotels Group Resources, Inc., successor to
Bristol Management L.P.

“IHG Managed Properties” means collectively, (i) the Santa Monica Property, (ii)
the Philadelphia Property, (iii) the Santa Barbara Property, (iv) the Pittsburgh
Property and (v) the Houston Property.

“Improvements” shall have the meaning specified in the related Mortgage with
respect to each Collateral Property.

“Incentive Management Fee” means any incentive or similar performance based fees
payable to any Manager pursuant to a Management Agreement.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)       the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)       net obligations of such Person under any Swap Contract;

 

A/72912756.15

 



-15-

--------------------------------------------------------------------------------

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than sixty (60) days after the date on
which such trade account was created);

(e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)        all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

(g)       all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 12.04(b).

“Independent Director” has the meaning specified in Section 6.34(x).

“Information” has the meaning specified in Section 12.07.

“Insolvency Opinion” has the meaning specified in Section 5.01(a)(vii).

“Insurance Premium Account” has the meaning specified in Section 3.01(c)(ii)

“Insurance Premiums” has the meaning specified in Section 9.01(b).

“Insurance Proceeds” has the meaning specified in Section 9.04(b).

“Interest Payment Date” means the first (1st) day of each month, or if such day
is not a Business Day, the immediately succeeding Business Day, and the Maturity
Date.

 

A/72912756.15

 



-16-

--------------------------------------------------------------------------------

          “Interest Period” means with respect to any Eurodollar Rate Loan, the
period commencing on the date of such Loan and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrowers may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Rate Loan only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar Rate
Loan that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest Period shall extend beyond
the Maturity Date. For purposes hereof, the date of a Loan initially shall be
the date on which such Loan is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.

“JPMC” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Leases” has the meaning specified in Article I of the Mortgage with respect to
each Collateral Property, but excluding the Operating Lease and Ground Leases
with respect to such Collateral Property.

“Legal Requirements” means, with respect to each Collateral Property, Laws
affecting any Borrower or any Manager (and for which any such party is liable
under a Ground Lease) with respect to any Collateral Property or any part
thereof, or the ownership, zoning, construction, use, alteration, occupancy or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, and all material permits, licenses and authorizations and regulations
relating thereto, and all material covenants, REA’s, agreements, restrictions
and encumbrances contained in any instruments, either of record or known to any
Borrower, at any time in force affecting such Collateral Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to such Collateral Property or any part
thereof, or (b) in any way limit the use and enjoyment thereof.

 

A/72912756.15

 



-17-

--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrowers and
Administrative Agent.

“LIBO Rate” means, with respect to any Eurodollar Rate Loan for any Interest
Period, the rate appearing on Page LIBOR 01 of the Reuters screen (or on any
successor or substitute page of such page) providing rate quotations comparable
to those currently provided on such page of such page, as determined by
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Rate Loan for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period.

“Licenses” has the meaning specified in Section 6.21.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, lien (statutory or other), encumbrance, charge, deed of trust or
other security interest, or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“LLC Agreement” has the meaning specified in Section 6.34.

“Loan” means an extension of credit by a Lender to Borrowers underArticle II.

“Loan Documents” means, collectively, this Agreement, the Notes, each Guaranty,
the Collateral Documents, the Environmental Indemnity and all other documents
executed and/or delivered in connection with the Facility.

“Loan Parties” means, collectively, each Borrower and the Guarantor(s), and
“Loan Party” means any one of the Loan Parties.

“Loan to Value Ratio” means, as of any date of determination the ratio of (a)
the sum of the Outstanding Amount under this Facility to (b) the aggregate
Appraised Value of all Collateral Properties.

“Lockbox Account” has the meaning specified in Section 3.01(b).

“Lockbox Account Agreement” has the meaning specified in Section 3.01(b).

 

A/72912756.15

 



-18-

--------------------------------------------------------------------------------

“Lockbox Bank” means JPMC.

“Lockbox Period” means either a Lockbox Period(SPE) or a Lockbox Period(Up), as
applicable; provided that if a Lockbox Period(SPE) and a Lockbox Period(Up)
shall coexist, the Lockbox Period shall continue until a Lockbox Trigger Event
Cure has occurred for both Lockbox Trigger Events.

“Lockbox Period (SPE)” means the period commencing upon the occurrence of a
Lockbox Trigger Event (SPE)and ending upon the occurrence of a Lockbox Trigger
Event Cure (SPE).

“Lockbox Period (Up)” means the period commencing upon the occurrence of a
Lockbox Trigger Event (Up) and ending upon the occurrence of a Lockbox Trigger
Event Cure (Up).

“Lockbox Trigger Event” means either a Lockbox Trigger Event (SPE) or a Lockbox
Trigger Event (Up), as applicable.

“Lockbox Trigger Event (SPE)” means the occurrence of one or more of the
following: (a) an Event of Default; or (b) the Debt Service Coverage Ratio as of
the last day of any fiscal quarter is less than 1.25 to 1.0.

“Lockbox Trigger Event (Up)” means, solely to the extent the same does not
constitute an Event of Default hereunder, the occurrence of any of the following
events with respect to FelCor Op and/or FelCor Trust: (A) filing by such Person
of a petition under Section 301 of the Bankruptcy Code or otherwise voluntary
commencement by such Person of any proceeding or filing by such Person of any
petition seeking liquidation, reorganization or other relief under any similar
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (B) any involuntary proceeding seeking liquidation,
reorganization or other relief in respect to such Person or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect,
(C) application by such Person for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such
Person or for a substantial part of its assets, (D) filing by such Person of an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (E) making of a general assignment for the benefit of creditors
by such Person or (F) taking of any action for the purpose of effecting any of
the foregoing by such Person.

“Lockbox Trigger Event Cure” means either a Lockbox Trigger Event Cure (SPE) or
a Lockbox Trigger Event Cure (Up), as applicable.

“Lockbox Trigger Event Cure (SPE)” means with respect to a Lockbox Trigger Event
(SPE) arising under (i) clause (a) of the definition thereof, the cure of such
Event of Default, and (ii) clause (b) of the definition thereof, the Borrowers
shall have maintained a Debt Service Coverage Ratio greater than 1.25 to 1.00 as
of the last day of two (2) consecutive fiscal quarters and no Event of Default
shall have occurred and be continuing.

 

A/72912756.15

 



-19-

--------------------------------------------------------------------------------

“Lockbox Trigger Event Cure (Up)” means with respect to a Lockbox Trigger Event
(Up), the earlier of: (i) the entry of an order of the applicable bankruptcy
court approving the Services Agreements (or similar agreements reasonably
acceptable to Administrative Agent) such that it is a legal, valid and binding
obligation enforceable against such Person in accordance with its terms, or (ii)
dismissal of such filing without prejudice.

“Major Lease” means: (a) any Operating Lease, (b) any lease which together with
all other leases to the same tenant and to all Affiliates of such tenant, (i)
provides for ten percent (10%) or more of the total gross income for such
Collateral Property, (ii) covers five percent (5%) or more of the total space at
such Collateral Property, in the aggregate and (iii) provides for a lease term
of more than five (5) years including options to renew; and (c) any instrument
guaranteeing or providing credit support for any Major Lease.

“Management Agreements” means, the Charlotte Management Agreement, the Houston
Management Agreement, the Mandalay Beach Management Agreement, the Myrtle Beach
Management Agreement, the Nashville Management Agreement, the Myrtle Beach Golf
Course Management Agreement, the Philadelphia Management Agreement, the
Pittsburgh Management Agreement, the Santa Barbara Management Agreement and the
Santa Monica Management Agreement or, if the context requires, any Replacement
Management Agreement executed in accordance with the terms and provisions of
this Agreement and “Management Agreement” means any of the Management
Agreements.

“Management Fee” means, collectively, the Base Management Fees and any Incentive
Management Fees payable to Manager pursuant to its applicable Management
Agreement.

“Manager” means, for each Collateral Property, the property manager identified
in the definition of each Management Agreement, or, if the context requires, any
other Qualified Manager who is managing any Collateral Property in accordance
with the terms and provisions of this Agreement.

“Manager Account” means such account as any Manager may from time to time
designate by written notice to Administrative Agent and the bank maintaining the
Concentration Account.

“Manager’s Consent and Subordination of Management Agreement” means, for each
Collateral Property, a consent of Manager and subordination in form and
substance satisfactory to Administrative Agent.

“Mandalay Beach Franchise Agreement” means the Embassy Suites License Agreement
dated December 13, 1996, as amended and assigned, by and between Operating
Lessee, as licensee, and HLT Existing Franchise Holding L.L.C., as licensor,
with respect to the Mandalay Beach Property.

“Mandalay Beach Management Agreement” means the Management Agreement dated as of
May 8, 2006, as amended and assigned, by and between Operating Lessee, as
“Owner,” and Embassy Suites Management LLC, as “Manager,” with respect to the
Mandalay Beach Property.

 

A/72912756.15

 



-20-

--------------------------------------------------------------------------------

“Mandalay Beach Operating Lease” means the Operating Lease dated as of May 8,
1996, as amended and assigned, by and between Owner and Operating Lessee for the
Mandalay Beach Property.

“Mandalay Beach Property” means the property located at 2101 Mandalay Beach
Road, Oxnard, CA 93035 and commonly known as Embassy Suites Mandalay Beach,
California.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of Borrowers, taken as a
whole, or the condition of or ownership by Borrowers of the Collateral
Properties, taken as a whole (which shall not include any such change or effect
that affects the hotel or hospitality industries generally); (b) a material
impairment of the rights and remedies of Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Property Event” means, with respect to any Collateral Property, the
occurrence of any event or circumstance that could reasonably be expected to
result in a (a) material adverse effect with respect to the financial condition
or the operations of such Collateral Property, (b) material adverse effect on
the Appraised Value of such Collateral Property (which shall not include any
such change in Appraised Value due to a general decline in the relevant market
for such real property) or (c) material adverse effect on the title of such
Collateral Property.

“Material Title Defects” means, with respect to any Collateral Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges and Permitted Liens), and other encumbrances in the nature
of easements, servitudes, restrictions, and rights-of-way that would customarily
be deemed unacceptable title exceptions for a prudent lender (i.e., a prudent
lender would reasonably determine that such exceptions, individually or in the
aggregate, materially impair the title, ownership, use value or operations of
the Collateral Property in question) or which could reasonably be expected to
result in a Material Property Event).

“Maturity Date” means the earliest of (a) the Stated Maturity Date, and (b) the
date upon which Administrative Agent declares the Obligations due and payable
after the occurrence of an Event of Default.

“Maximum Rate” has the meaning specified in Section 12.10.

“Member” has the meaning specified in Section 6.34.

“Monthly Capital Expenditures Reserve Deposit” shall mean the greater of (i) one
twelfth (1/12) of the amount for FF&E Expenditures set forth in the Annual
Approved Budget for such fiscal year; and (ii) the quotient obtained by dividing
(A) the aggregate Gross Income from Operations for the Properties still subject
to the Lien of a Security Instrument for the preceding calendar year (as
reflected in Borrower’s annual operating statements as approved and

 

A/72912756.15

 



-21-

--------------------------------------------------------------------------------

accepted by Administrative Agent) multiplied by four percent (4%) by (B) twelve
(12). The Monthly Capital Expenditures Reserve Deposit shall be adjusted
annually.

“Monthly Debt Service Payment Amount” means the amount of interest due and
payable on each Payment Date, pursuant to this Agreement.

“Monthly Insurance Premium Deposit” means one-twelfth of the Insurance Premiums
that Administrative Agent determines based on the Approved Annual Budget from
time to time will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Administrative
Agent sufficient funds to pay all such Insurance Premiums as and when due,
together with such additional amount as may be specified by Administrative Agent
in any given month to meet the Insurance Premiums due and payable that month.

“Monthly Pegged Amount” means the aggregate of (a) an aggregate amount, which
amount shall be determined no later than April 1st of each Fiscal Year, equal to
one hundred ten percent (110%) of one-twelfth (1/12) of the annual Operating
Expenses for each of the Collateral Properties required to be paid during the
then current Fiscal Year by the applicable Manager, on behalf of a Borrower, in
accordance with the Approved Annual Budget; provided, however, that such annual
Operating Expenses shall not include Taxes, Insurance Premiums, Incentive
Management Fees, sales and use taxes that are due and owing on Gross Income from
Operations and revenues collected on behalf of unaffiliated operators of the
restaurants located at the Collateral Properties in the ordinary course of
business, plus (b) actual amounts collected by any Manager or Borrower in the
immediately preceding monthly period for: (i) sales and use taxes on Gross
Income from Operations and (ii) revenues collected on behalf of unaffiliated
operators of restaurants located at the Collateral Properties in the ordinary
course of business. The Monthly Pegged Amount shall be adjusted based upon the
release of Collateral Properties in accordance with the terms hereof. As of the
date hereof, the amount comprising clause (a) of this definition of Monthly
Pegged Amount for each Collateral Property is set forth on Schedule 3.02 hereof.
If for any reason, a new amount comprising clause (a) of this definition of
Monthly Pegged Amount is not established by April 1st of each year, the current
amount comprising clause (a) of this definition of Monthly Pegged Amount shall
be in effect until such time as the new amount comprising clause (a) of this
definition of Monthly Pegged Amount is established. “Monthly Tax Deposit” means
one-twelfth of the Taxes that Administrative Agent determines based on the
Approved Annual Budget from time to time will be payable in order to accumulate
with Administrative Agent sufficient funds to pay all such Taxes as and when
due, together with such additional amount as may be specified by Administrative
Agent in any given month to meet the Taxes due and payable that month.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means, with respect to each Collateral Property, that certain first
priority (fee and/or Leasehold) Mortgage (or Deed of Trust), Assignment of
Leases and Rents, Security Agreement and Fixture Filing executed and delivered
by a Borrower (and where applicable, Philadelphia Affiliate Ground Lessor)with
respect to any Collateral Property in favor of Administrative Agent for the
benefit of the Secured Parties as security for the Obligations and encumbering
such Collateral Property.

 

A/72912756.15

 



-22-

--------------------------------------------------------------------------------

“MSA” means metropolitan statistical area.

“Myrtle Beach Golf Course” means the Arcadian Shores Golf Club, located in
Myrtle Beach, South Carolina.

“Myrtle Beach Golf Course Lease” means the Ground Lease dated as of March 1,
1972, as amended and assigned, by and between Myrtle Beach Golf Course Lessor
and Owner for the Myrtle Beach Golf Course.

“Myrtle Beach Golf Course Lessor” means Burroughs & Chapin Company, Inc., and
any successor thereto.

“Myrtle Beach Golf Course Management Agreement”means the Golf Facility
Management Agreement dated as of May 12, 2009, by and between Operating Lessee,
as owner, and, Myrtle Beach Golf Course Manager, as manager, with respect to the
Myrtle Beach Golf Course.

“Myrtle Beach Management Agreement” means the Management Agreement dated as of
July 19, 2002, as amended and assigned, by and between Operating Lessee, as
“Owner,” and Hilton Hotels Corporation, as “Manager,” with respect to the Myrtle
Beach Property, but excluding the Myrtle Beach Golf Course for periods during
the effectiveness of the Myrtle Beach Golf Course Management Agreement.

“Myrtle Beach Golf Course Manager” means Burroughs & Chapin Golf Management
Company, LLC, and any successor thereto.

“Myrtle Beach Operating Lease” means the Operating Lease dated as of July 19,
2002, as amended and assigned, by and between Owner and Operating Lessee for the
Myrtle Beach Property.

“Myrtle Beach Property” means the property located at 10000 Beach Club Dr.,
Myrtle Beach, South Carolina 29572 and commonly known as Hilton Myrtle Beach,
South Carolina, including the Myrtle Beach Golf Course.

“Nashville Franchise Agreement” means the Embassy Suites License Agreement dated
July 28, 1994, as amended and assigned, by and between Operating Lessee, as
licensee, and HLT Existing Franchise Holding L.L.C., as licensor, with respect
to the Nashville Property.

“Nashville Management Agreement” means the Management Agreement dated as of July
28, 2004, as amended and assigned, by and between Operating Lessee, as “Owner,”
and Embassy Suites Management, LLC, as “Manager,” with respect to the Nashville
Property.

“Nashville Operating Lease” means the Operating Lease dated as of July 28, 1994,
as amended and assigned, by and between Owner and Operating Lessee for the
Nashville Property.

“Nashville Property” means the property located at 10 Century Blvd., Nashville,
Tennessee 37214 and commonly known as Embassy Suites Nashville, Tennessee.

 

A/72912756.15

 



-23-

--------------------------------------------------------------------------------

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” has the meaning specified in Section 9.04(b).

“Net Proceeds Deficiency” has the meaning specified in Section 9.04(h).

“Net Release Proceeds” means (a) in connection with any sale of any of the
Collateral Property the proceeds thereof received by the applicable Borrower in
the form of cash, net of attorneys’ fees, accountants’ fees, investment banking
fees, proceeds of rental and business interruption insurance, and other
customary fees and expenses actually incurred in connection therewith, not to
exceed six percent (6%) of the total proceeds and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements); provided that such 6% cap shall exclude amounts payable as
termination fees under any applicable Management Agreements and (b) in
connection with any refinancing of any of the Collateral Properties, the cash
proceeds received by the applicable Borrower from such refinancing, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts, and commissions and other customary fees and expenses actually
incurred in connection therewith, not to exceed three percent (3%) of the total
proceeds.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender substantially in the form of Exhibit B.

“O&M Program” means, with respect to each applicable Collateral Property, the
asbestos operations and maintenance program required for such Collateral
Property under Section 7.24, which program shall be developed by Borrowers and
approved by Administrative Agent, as the same may be amended, replaced,
supplemented or otherwise modified from time to time with the consent of
Administrative Agent, which shall not be unreasonably withheld.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Officer’s Certificate” means the certificate of a Responsible Officer of the
applicable Borrower, which shall be in form and substance reasonably
satisfactory to Administrative Agent, and in the case of Sections 2.11, 2.12,
5.01(a)(ix) and 7.10(b) and (c), shall be in the form of Exhibits F-1, F-2 or
F-3, as applicable.

“Operating Equipment and Supplies” means all chinaware, glassware, linens,
silverware, tools, kitchen utensils, uniforms, engineering and housekeeping
tools and utensils, food and beverage items, fuel, soap, mechanical stores,
cleaning supplies and materials, matches, stationary, paper supplies, laundry
supplies, food service preparation utensils, housekeeping

 

A/72912756.15

 



-24-

--------------------------------------------------------------------------------

supplies, accounting supplies and other immediately consumable items used in the
operation of a Collateral Property.

“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP, of whatever kind relating to the operation, maintenance and
management of the Collateral Properties that are incurred on a regular monthly
or other periodic basis, including without limitation, utilities, ordinary
repairs and maintenance, insurance premiums, license fees, property taxes and
assessments, advertising expenses, Management Fees, franchise fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments permitted hereunder, and other similar costs, but excluding
depreciation, Debt Service and Capital Expenditures.

“Operating Lease Subordination Agreements” means subordination agreements in
form and substance satisfactory to Administrative Agent relating to each
Operating Lease.

“Operating Leases” means the Charlotte Operating Lease, the Houston Operating
Lease, the Mandalay Beach Operating Lease, the Myrtle Beach Operating Lease, the
Nashville Operating Lease, the Philadelphia Operating Lease, the Pittsburgh
Operating Lease, the Santa Barbara Operating Lease and the Santa Monica
Operating Lease, and “Operating Lease” means any one of the Operating Leases.

“Operating Lessee” has the meaning specified in the introductory paragraph.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Charges” means all personal property taxes, ground rents, maintenance
charges, impositions other than Taxes and any other charges, including, without
limitation, vault charges and license fees for the use of vaults, chutes and
similar areas adjoining any Collateral Property, now or hereafter levied or
assessed or imposed against such Collateral Property or any part thereof.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means the aggregate outstanding principal amount of Loans
after giving effect to any borrowings and prepayments or repayments as the case
may be, occurring on such date.

 

A/72912756.15

 



-25-

--------------------------------------------------------------------------------

“Overhead Sharing Agreement” means that certain Overhead Sharing Agreement dated
as of June 1, 2009, by and among Borrowers, FelCor Op and the certain other
parties thereto.

“Owner” has the meaning specified in the introductory paragraph.

“Participant” has the meaning specified in Section 12.06(d).

“Patriot Act” has the meaning specified in Section 12.18.

“Payment Date” means the sixth (6th) day of each calendar month.

“Permitted Investments” means:

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody's;

 

(c)  investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000. “Permitted Lien” has the meaning specified in
Section 8.03.

“Permitted Personal Property Lien” has the meaning specified in Section 8.04.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Personal Property” has the meaning specified in Article I of the Mortgage with
respect to each Collateral Property.

 

A/72912756.15

 



-26-

--------------------------------------------------------------------------------

“Philadelphia Affiliate Ground Lease” means the Ground Lease, dated as of the
date hereof, between the Philadelphia Affiliate Ground Lessor and Owner.

“Philadelphia Affiliate Ground Lessor” means FelCor Pennsylvania Company,
L.L.C., a Delaware limited liability company, and any successor thereto as
permitted pursuant to this Agreement.

“Philadelphia Management Agreement” means the Management Agreement dated as of
June 30, 2001, as amended and assigned, by and between Operating Lessee, as
“Owner,” and IHG, as “Manager,” with respect to the Philadelphia Property.

“Philadelphia Operating Lease” means the Operating Lease dated as of July 29,
1998, as amended and assigned, by and between Owner and Operating Lessee for the
Philadelphia Property.

“Philadelphia Property” means the property located at 400 Arch Street,
Philadelphia, PA 19106 and commonly known as Holiday Inn Philadelphia,
Pennsylvania.

“Physical Conditions Report” means, with respect to each Collateral Property, a
structural engineering report prepared by a company satisfactory to
Administrative Agent regarding the physical condition of such Collateral
Property, satisfactory in form and substance to Administrative Agent in its
reasonable discretion, which report shall, among other things, (a) confirm that
such Collateral Property and its use complies, in all material respects, with
all applicable Legal Requirements (including, without limitation, zoning,
subdivision and building laws) and (b) include a copy of a final certificate of
occupancy with respect to all Improvements on such Collateral Property.

“Pittsburgh Ground Lease” means the Ground Lease dated as of January 29, 1988 as
amended and assigned, between Pittsburgh Ground Lessor and Owner.

“Pittsburgh Ground Lessor” means Masonic Fund Society for the County of
Allegheny, and any successor thereto.

“Pittsburgh Management Agreement” means the Management Agreement dated as of
June 30, 2001, as amended by First Amendment to Management Agreement dated as of
July 1, 2001 as further amended and assigned, by and between Operating Lessee,
as “Owner,” and IHG, as “Manager,” with respect to the Pittsburgh Property.

“Pittsburgh Operating Lease” means the Lease Agreement dated as of October 27,
1998, as amended and assigned, by and between Owner and Operating Lessee for the
Pittsburgh Property.

“Pittsburgh Property” means the property located at 100 Lytton Avenue,
Pittsburgh, Pennsylvania and commonly known as Holiday Inn Pittsburgh at
University Center.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by a Borrower or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

A/72912756.15

 



-27-

--------------------------------------------------------------------------------

“Plan Assets” has the meaning set forth in 29 C.F.R. section 25 10.3-101, as
modified by Section 3(42) of ERISA.

“Platform” means IntraLinks or another similar electronic system.

“Pledge Agreement” means with respect to each Borrower’s Principal, that certain
Pledge Agreement executed and delivered by such Principal with respect to its
equity interest in the applicable Borrower, in favor of Administrative Agent for
the benefit of the Secured Parties.

“Policy” has the meaning specified in Section 9.01(b).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Principal” means, with respect to any limited liability company, its sole
member; and with respect to any limited partnership, its general partner.

“Property Account” has the meaning specified in Section 3.01(a).

“Property Account Agreement” has the meaning specified in Section 3.01(a).

“Property Account Bank” means for each Collateral Property, each property
account bank set forth on Schedule 3.01(a), from time to time, provided that
such bank remains an Eligible Institution, and any successor Eligible
Institution or other Eligible Institution selected by the applicable Borrower,
subject to Administrative Agent’s approval.

“Property Condition Report” means an engineering and structural report for the
applicable Collateral Property prepared by a consultant acceptable to
Administrative Agent.

“Qualified Insurer” has the meaning specified in Section 9.01(b).

“Qualified Manager” means any Manager or another reputable and experienced
professional management organization (a) which manages, together with its
Affiliates, one hundred fifty (150) properties of a type, quality and size
similar to the Collateral Properties, totaling in the aggregate no less than
30,000 guest rooms and (b) prior to whose employment as manager of a Collateral
Property shall have been approved by Administrative Agent, which approval shall
not be unreasonably withheld, delayed or conditioned. For purposes of this
Agreement, Aimbridge Hospitality and Davidson Hotel Company are deemed to be
Qualified Managers.

“Rating Agencies” means each of S&P, Moody’s, and Fitch, and any other
nationally-recognized statistical rating agency which has been approved by
Administrative Agent.

“REAs” means each construction, operation, and reciprocal easement agreements or
similar agreements (including any separate agreements or other agreements
between a Loan

 

A/72912756.15

 



-28-

--------------------------------------------------------------------------------

Party and one or more other parties to any REA with respect to such REA)
affecting any Collateral Property or portion thereof, and “REA” means any one of
the REAs.

“Register” has the meaning specified in Section 12.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” of any Hazardous Materials means any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous Materials.

“Release Premium” means for a Collateral Property as of any date of
determination, an amount equal to one hundred fifteen percent (115%) of the
Allocated Loan Amount for such Collateral Property.

“Release Price” means an amount equal to the greater of:

(a)       100% of Net Release Proceeds from the sale or refinancing of such
Collateral Property; and

 

(b)

such Collateral Property’s Release Premium;

provided that so long as no Default or Event of Default has occurred and is
continuing, if the amount of Net Release Proceeds from the sale or refinancing
of such Collateral Property exceeds the Release Premium for such Collateral
Property, then the Release Price shall be equal to the sum of the Release
Premium for such Collateral Property plus 50% of the difference between such Net
Release Proceeds (up to a maximum amount equal to 125% of the Allocated Loan
Amount) and such Release Premium, and the Borrowers shall be entitled to retain
the amount of such Net Release Proceeds in excess of such Release Price.

“Renewal Lease” has the meaning specified in Section 7.16(a).

“Rents” has the meaning specified in Article I of the Mortgage with respect to
each Collateral Property.

“Replacement Franchise Agreement” means, with respect to any Franchised
Property, (a) either (i) a franchise agreement with the applicable Franchisor
substantially in the same form and substance as the initial Franchise Agreement
for such Franchised Property, or (ii) a franchise agreement with the applicable
Franchisor, which franchise agreement shall be acceptable to Administrative
Agent in form and substance, and (b) a franchisor estoppel and recognition
agreement or other “comfort letter” substantially in the form delivered to
Administrative Agent on the date hereof (or such other form acceptable to
Administrative Agent), executed and delivered to Administrative Agent by
Operating Lessee and the applicable Franchisor at Borrowers’ expense; provided,
however, with respect to any expiring or replacement Franchise Agreement,
Borrowers shall notify Administrative Agent, but shall not be required to obtain
Administrative Agent’s consent in the event that the Franchise Agreement in

 

A/72912756.15

 



-29-

--------------------------------------------------------------------------------

effect on the date hereof is extended on the same or more favorable terms to
Operating Lessee as prior to the expiration thereof, provided further that if
such Franchise Agreement is modified, extended supplemented or replaced a
franchisor estoppel and recognition or other “comfort letter” shall be provided
as described in (b) above.

“Replacement Management Agreement” means, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the initial Management Agreement for such Collateral Property, or
(ii) a management agreement with a Qualified Manager, which management agreement
shall be acceptable to Administrative Agent in form and substance, (b) if
requested by Administrative Agent, a conditional assignment of management
agreement in such form acceptable to Administrative Agent executed and delivered
to Administrative Agent by Operating Lessee and such Qualified Manager at
Borrowers’ expense; provided, however, with respect to any expiring or
replacement Management Agreement, Borrowers shall notify Administrative Agent
but shall not be required to obtain Administrative Agent’s consent in the event
that the Management Agreement in effect on the date hereof is extended on the
same or more favorable terms to Operating Lessee as prior to the expiration
thereof.

“Required Lenders” means, as of any date of determination, Lenders holding more
than fifty and one hundredth percent (50.01%) of the sum of the total
Outstanding Amount; provided that the portion of the Outstanding Amount held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Repairs” has the meaning specified in Section 9.05.

“Reserve Accounts” has the meaning specified in Section 3.01(c).

“Responsible Officer” means the president or any vice president of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary organizational action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restoration” means the repair and restoration of a Collateral Property after a
Casualty or Condemnation as nearly as possible to the condition the Collateral
Property was in immediately prior to such Casualty or Condemnation, with such
alterations as may be approved by Administrative Agent, and in accordance with
applicable Laws and the requirements of any applicable Management Agreement,
Franchise Agreement and Operating Lease.

“Restricted Party” means any Borrower, any Principal of a Borrower or any
Affiliated Manager or any shareholder, partner or member or any direct or
indirect legal or beneficial owner of, any Borrower, any Principal of a Borrower
or any Affiliated Manager; provided, however, that for purposes of Section 8.03
only in no event shall (a) FelCor Trust or FelCor Op be deemed a Restricted
Party, nor (b) any direct or indirect beneficial owner of the entities listed in
(a) be deemed a Restricted Party solely because of its direct or indirect
beneficial ownership of such entities.

 

A/72912756.15

 



-30-

--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill, Inc.

“Santa Barbara Management Agreement” means the Management Agreement dated as of
June 30, 2001, as amended by First Amendment to Management Agreement dated as of
July 1, 2001 as further amended and assigned, by and between Operating Lessee,
as “Owner,” and IHG, as “Manager,” with respect to the Santa Barbara Property.

“Santa Barbara Operating Lease” means the Lease Agreement dated as of July 27,
1998, as amended and assigned, by and between Owner and Operating Lessee for the
Santa Barbara Property.

“Santa Barbara Property” means the property located at 5650 Calle Real, Goleta,
California 93117 and commonly known as Holiday Inn Santa Barbara/Goleta.

“Santa Monica Management Agreement” means the Management Agreement dated as of
March 11, 2004, as amended and assigned, by and between Operating Lessee, as
“Owner,” and IHG, as “Manager,” with respect to the Santa Monica Property.

“Santa Monica Operating Lease” means the Operating Lease dated as of March 1,
2004, as amended and assigned, by and between Owner and Operating Lessee for the
Santa Monica Property.

“Santa Monica Property” means the property located at 120 Colorado Avenue, Santa
Monica, California 90401 and commonly known as Holiday Inn Santa Monica,
California.

“Second Extension” means the second extension of the Stated Maturity Date
pursuant to Section 2.11.

“Secured Parties” means, collectively, Administrative Agent, Lenders, each
co-agent or sub-agent appointed by Administrative Agent from time to time
pursuant to Section 11.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Security Deposit” has the meaning specified in Section 7.16.

“Services Agreements” means, collectively, (i) the Services Agreement dated as
of the date hereof by and between FelCor Trust and Owner and (ii) the Services
Agreement dated

 

A/72912756.15

 



-31-

--------------------------------------------------------------------------------

as of the date hereof by and between FelCor Trust and Operating Lessee; each
relating to cash management and other services to be provided by FelCor Trust of
behalf of each Borrower.

“Special Member” has the meaning specified in Section 6.34.

“Stated Maturity Date” means, August 15, 2011, or such later date as may be
extended pursuant to Section 2.11.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Administrative Agent is subject, with respect
to the Eurodollar Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. Any
portion of the Loan consisting of a Eurodollar Rate Loan shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrowers.

“Super-Majority Lenders” means, as of any date of determination, Lenders holding
more than sixty-six and two-thirds percent (66-2/3%) of the sum of the total
Outstanding Amount; provided that the portion of the Outstanding Amount held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Super-Majority Lenders.

“Survey” has the meaning specified in Section 5.01(a)(xi).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b)

 

A/72912756.15

 



-32-

--------------------------------------------------------------------------------

any and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement, including any such obligations or liabilities under any master
agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Account” has the meaning specified in Section 3.01(c)(i).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Terrorism Exclusion” has the meaning specified in Section 9.01(a)(x).

“Terrorism Insurance” has the meaning specified in Section 9.01(a)(x).

“Terrorism Insurance Cap” has the meaning specified in Section 9.01(a)(x).

“Terrorism Insurance Required Amount” has the meaning specified in Section
9.01(a)(x).

“Title Company” means such title insurance companies acceptable to
Administrative Agent.

 

A/72912756.15

 



-33-

--------------------------------------------------------------------------------

“Title Insurance Commitments” means the commitments to issue the Title Policies,
issued by the Title Company for each Collateral Property, along with copies of
all instruments creating or evidencing exceptions or encumbrances to title.

“Title Policies” means an ALTA or equivalent form of Mortgagee Title Policy from
the Title Company and insuring the priority and sufficiency of the Mortgages as
first Liens upon the applicable Collateral Properties, (a) in an aggregate
amount acceptable to Administrative Agent, (b) showing all easements or other
matters affecting the Collateral Properties, all subject only to such exceptions
or qualifications as are reasonably acceptable to Administrative Agent, (c)
insuring the priority of Secured Party’s Liens granted by the Mortgages against
all possible contractors’, suppliers, and mechanics’ lien claims that heretofore
or hereafter arise, as well as survey matters which could result in a Material
Title Defect, and (d) to the extent available, containing any customary
endorsements or assurances that Administrative Agent acting on behalf of the
Secured Parties may request for protection of its interests including, but not
limited to (i) zoning endorsements, (ii) variable rate endorsements, (iii) usury
endorsements, (iv) comprehensive endorsements, (v) access endorsements, insuring
that there will be at least one location at each Collateral Property with
unlimited vehicular ingress and egress to an adjacent street, and (vii) other
customary endorsements requested by Administrative Agent and its counsel.

“Transaction” means the formation of the Borrowers by FelCor OP, and the
contribution to Owner of the various Collateral Properties, and to Operating
Lessee of the various Operating Leases, Management Agreements and Franchise
Agreements, each pursuant to those certain Contribution Agreements between,
among others, FelCor OP and each Borrower, dated as of the Closing Date, and the
other actions of the Borrowers incidental thereto, all of which occur or shall
be effective on or before the Closing Date.

“Transfer” means, with respect to any property, rights, or interests, any sale,
deed, conveyance, lease, mortgage, grant, bargain, encumbrance, pledge,
assignment, grant of options with respect to, installment sales contracts for,
or other transfer or disposition, in whole or in part, with respect to any legal
or beneficial interest therein, directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record. With respect to Restricted Parties, the term
“Transfer” shall include the following: (a) if a Restricted Party is a
corporation, any merger, consolidation or sale or pledge of such corporation’s
stock or the creation or issuance of new stock; (b) if a Restricted Party is a
limited or general partnership or joint venture, any merger or consolidation or
the change, removal, resignation or addition of a general partner or the sale or
pledge of the partnership interest of any general partner or any profits or
proceeds relating to such partnership interest, or the sale or pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (c) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the sale
or pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the sale or pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; and (d) if a
Restricted Party is a trust or

 

A/72912756.15

 



-34-

--------------------------------------------------------------------------------

nominee trust, any merger, consolidation or the sale or pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unaudited Financial Statements” means, if available, the pro-forma unaudited
balance sheets of each Borrower and its Subsidiaries for the Fiscal Year ended
December 31, 2008, and the related statements of income or operations for such
period of each Borrower, or if not available, the pro-forma unaudited balance
sheets of each Borrower as of the Closing Date.

“United States” and “U.S.” mean the United States of America.

1.02.    Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)       The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organizational Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

A/72912756.15

 



-35-

--------------------------------------------------------------------------------

(i)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(ii)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03.    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Unaudited
Financial Statements, except as otherwise specifically prescribed herein.

(b)       Changes in GAAP. If at any time any change in GAAP occurring after the
Closing Date would affect the Borrowers in their computation of any financial
ratio or requirement set forth in any Loan Document, and either Borrowers or the
Required Lenders shall so request, Administrative Agent, the Lenders and
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) Borrowers shall provide to Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

1.04.    Rounding. Any financial ratios required to be maintained by Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05.    Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06.

Joint and Several Obligations.

(a)       All representations contained herein shall be deemed individually made
by each Borrower, and each of the covenants, agreements, and obligations set
forth herein shall be deemed to be the joint and separate covenants, agreements,
and obligations of each Borrower. Any notice, request, consent, report, or other
information or agreement delivered by any Borrower shall be deemed to be
ratified by, consented to, and also delivered by the other Borrower. Each
Borrower recognizes and agrees that each covenant and agreement of a “Borrower”
and “Borrowers” in this Agreement and in any

 

A/72912756.15

 



-36-

--------------------------------------------------------------------------------

other Loan Document shall create a joint and several obligation of such
entities, which may be enforced against such entities jointly, or against each
entity separately.

(b)       Each Borrower hereby irrevocably and unconditionally agrees: (i) that
it is jointly and severally liable to Administrative Agent and Lenders for the
full and prompt payment of the Obligations and the performance by each Borrower
of its obligations hereunder in accordance with the terms hereof; (ii) to fully
and promptly perform all of its obligations hereunder with respect to the
Obligations; and (iii) as a primary obligation to indemnify Administrative Agent
and Lenders on demand for and against any loss (including losses due to
Administrative Agent’s or any Lender’s negligence but excluding losses
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
Administrative Agent or any Lender) actually incurred by such Administrative
Agent or any Lender as a result of any of the obligations of any one or more of
Borrowers being or becoming void, voidable, unenforceable, or ineffective for
any reason whatsoever, whether or not known to Administrative Agent, any Lender,
or any other Person.

(c)       Each Borrower waives as to the other Borrower: (i) the amendment,
extension, renewal, compromise, discharge, acceleration or otherwise changing
the time for payment of, or any other terms with respect to, the Obligations or
any part thereof or any substitution of Collateral (to the extent the foregoing
has occurred in accordance with any applicable requirements of Section 12.01);
(ii) any defense arising by reason of any disability or other defense of the
other Borrower or the cessation from any cause whatsoever (including any act or
omission of the other Borrower or Principal of either Borrower) of the liability
of the other Borrower; (iii) any right to require Administrative Agent or any
Lender to proceed against or exhaust any security for the Obligations, or pursue
any other remedy in Administrative Agent or any Lender’s power whatsoever; and
(iv) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.

ARTICLE II

THE COMMITMENTS AND LOANS

2.01.    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single Loan to Borrowers on the Closing Date
in an amount equal to such Lender’s Applicable Percentage of the total amount of
Two Hundred Million Eight Hundred Thousand Dollars ($200,800,000), which in any
event, shall not exceed such Lender’s Commitment. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed. Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

2.02.    Loans,Conversions and Continuations of Loans. (a) The making of Loans
on the Closing Date, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon Borrowers’
irrevocable notice to Administrative Agent, which may be given by telephone.
Each such notice must be received by Administrative Agent not later than 12:00
noon (i) three (3) Business Days prior to the requested date of the

 

A/72912756.15

 



-37-

--------------------------------------------------------------------------------

making of Loans of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Base Rate Loans. Each telephonic notice by Borrowers
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of Borrowers. The Loans that are Eurodollar
Rate Loans and any conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. The Loans that are Base Rate Loans and each conversion to Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether Borrowers are requesting the making of Loans
on the Closing Date, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Loans,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If Borrowers fail to specify a Type of Loan in a Committed Loan Notice or if
Borrowers fail to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Eurodollar Rate
Loans having an Interest Period of one (1) month unless a Default shall exist,
and then, in such event, the applicable Loans shall be made as, or converted to,
Base Rate Loans until such Default shall be cured or otherwise cease to exist.
Any such automatic conversion to Eurodollar Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If Borrowers request the making of Loans or
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fail to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b)       Following receipt of a Committed Loan Notice, Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
Loans, and if no timely notice of a conversion or continuation is provided by
Borrowers, Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of the Loans, each Lender shall make the amount of its Loan available to
Administrative Agent in immediately available funds at Administrative Agent’s
Office not later than 12:00 noon on the Closing Date. Upon satisfaction of the
applicable conditions set forth in Section 5.01, Administrative Agent shall make
all funds so received available to Borrowers in like funds as received by
Administrative Agent either by (i) crediting the account of Borrowers on the
books of JPMC with the amount of such funds or (ii) by wire transfer of such
funds, in accordance with instructions provided to (and reasonably acceptable
to) Administrative Agent by Borrowers.

(c)       Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d)       Administrative Agent shall promptly notify Borrowers and Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon

 

A/72912756.15

 



-38-

--------------------------------------------------------------------------------

determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrowers and Lenders of any
change in the Prime Rate used in determining the Base Rate promptly following
the public announcement of such change.

(e)       After giving effect to the Loans, made on the Closing Date, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than five (5) Interest Periods in
effect in respect of the Facility.

2.03.

Prepayments of Loans.

(a)       Optional Prepayments.            Subject to the last sentence of this
Section 2.03(a) Borrowers may, upon notice to Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (a) such notice must be received by
Administrative Agent not later than 11:00 a.m. three (3) Business Days prior to
any date of prepayment of Eurodollar Rate Loans and on the date of prepayment of
Base Rate Loans; (b) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (c) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the Facility). If such notice is given by Borrowers, Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Loan shall
be accompanied by all accrued interest on the amount prepaid, together, in the
case of Eurodollar Rate Loans, with any additional amounts required pursuant to
Section 4.05.

 

(b)

Mandatory Prepayments.

(i)        Net Proceeds. Upon receipt of any Net Proceeds, Borrowers shall
prepay the outstanding principal balance of the Loans in an amount equal to one
hundred percent (100%) of such Net Proceeds; provided, that such prepayment
shall not be required if and to the extent Administrative Agent and the Lenders
are obligated to make such Net Proceeds available to Borrowers for Restoration
in accordance with Section 9.04.

(ii)       Release of Collateral. Simultaneously with any release of Collateral
in accordance with Section 2.12, Borrowers shall prepay the outstanding
principal balance of the Loans in an amount equal to the Release Price as set
forth in such Section 2.12.

 

A/72912756.15

 



-39-

--------------------------------------------------------------------------------

(iii)      Termination of Myrtle Beach Golf Course Management Agreement. Upon
receipt of any termination payments under the Myrtle Beach Golf Course
Management Agreement, Borrowers shall prepay the outstanding principal balance
of the Loans in an amount equal to one hundred percent (100%) of such
termination payments.

(c)       Application of Prepayments to Installments. Each prepayment of the
outstanding Loans pursuant to this Section 2.03 shall be applied to the
principal repayment installments thereof, in reverse order of maturity, and each
such prepayment shall be paid to Lenders in accordance with their respective
Applicable Percentages in respect of the Facility.

2.04.    Repayment of Loans. Borrower promise to pay to Administrative Agent for
the account of the Lenders the principal amount of the Loans set forth below, in
consecutive quarterly payments, such payments to be due and payable on the last
Business Day of each calendar quarter ending within any period set forth below.
Each payment shall be equal to the amount set forth in the table below opposite
such period, commencing on September 30, 2009, with a final payment on the
Maturity Date in an amount equal to the aggregate unpaid balance of the Loans,
together with all other outstanding Obligations (other than contingent
indemnification Obligations).

 

Calendar Quarters Ending:

Amount of Term Loan Due and Payable

September 30, 2009

$375,000

December 31, 2009

$375,000

March 31, 2010

$375,000

June 30, 2010

$375,000

September 30, 2010

$500,000

December 31, 2010

$500,000

March 31, 2011

$500,000

June 30, 2011

$500,000

September 30, 2011*

$750,000

December 31, 2011*

$750,000

March 31, 2012*

$750,000

June 30, 2012*

$750,000

 

*Due only if the Stated Maturity Date is extended pursuant to Section 2.11; if
the Stated Maturity Date is not so extended, then the outstanding principal
amount of the Loans shall be due and payable on the Maturity Date.

 

2.05.    Interest. (a) Each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Margin; and each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Margin.

 

A/72912756.15

 



-40-

--------------------------------------------------------------------------------

(b)       (i)         If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii)       If any amount (other than principal of any Loan) payable by Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders (or automatically upon the entry or
deemed entry of an order for relief with respect to any Borrower under any
Debtor Relief Laws) such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iii)      Upon the request of the Required Lenders, while any Event of Default
exists, Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)      Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.06.

Fees.

(a)       Borrowers shall pay to Arranger and Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(b)       Borrowers agree to pay to (i) Administrative Agent for the account of
each Lender the closing fee in the amount of 0.75% of the amount of the
Commitment of such Lender as of the Closing Date, which fee shall be due and
payable on the Closing Date, and (ii) to Administrative Agent and the Lenders
such other fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. All such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.07.    Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by the Prime Rate shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accru on each Loan for the day on which the Loan is

 

A/72912756.15

 



-41-

--------------------------------------------------------------------------------

made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.09 bear interest
for one day. Each determination by Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.08.    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Administrative
Agent in the ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by Lenders to Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrowers hereunder to pay
any amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of Administrative Agent in respect of such matters, the accounts and
records of Administrative Agent shall control in the absence of manifest error.
Upon the request of any Lender made through Administrative Agent, Borrowers
shall execute and deliver to such Lender (through Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

2.09.    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by Borrowers shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by Borrowers hereunder shall be made to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at Administrative Agent’s Office in Dollars and in immediately
available funds not later than 3:00 p.m. on the date specified herein.
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the Facility (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by Administrative Agent after
3:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b)      Presumption by Administrative Agent. Unless Administrative Agent shall
have received notice from Borrowers prior to the time at which any payment is
due to Administrative Agent for the account of the Lenders hereunder that
Borrowers will not make such payment, Administrative Agent may assume that
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if Borrowers have not in fact made such payment, then each of the Lenders
severally agree to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such

 

A/72912756.15

 



-42-

--------------------------------------------------------------------------------

amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
reasonably determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.

(c)       Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 12.04(c) are
several and not joint. The failure of any Lender to make any Loan, to make any
payment under Section 12.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 12.04(c).

(d)      Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

(e)       Insufficient Funds. If at any time insufficient funds are received by
and available to Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.10.    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of the Facility due and payable to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time) of payments on account of the
Obligations in respect of the Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations in respect of the Facility owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facility owing (but not due and payable) to all Lenders hereunder and under the
other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facility owing (but not due and payable) to all Lenders hereunder
and under the other Loan Documents at such time obtained by all of the Lenders
at such time then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by Lenders ratably in accordance with the aggregate amount of Obligations then
due

 

A/72912756.15

 



-43-

--------------------------------------------------------------------------------

and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)       the provisions of this Section shall not be construed to apply to (A)
any payment made by Borrowers pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to Borrowers or any Borrowers’ Affiliates or
Subsidiaries (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
such Borrower’s rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

2.11.    Extension of Maturity Date. So long as no Default or Event of Default
has occurred and is continuing on the Stated Maturity Date that would otherwise
have occurred without giving effect to such request (such date, the “Extension
Effective Date”), Borrowers may on up to two (2) occasions extend the Stated
Maturity Date to a date that is not later than one (1) year after the applicable
original (or extended) Stated Maturity Date, upon:

(a)       delivery of a Facility Extension Request to Administrative Agent and
the Lenders at least thirty (30) days (or forty-five (45) days in the case of
the Second Extension), but no more than ninety (90) days, prior to then
applicable Stated Maturity Date;

(b)       delivery to Administrative Agent and the Lenders of an Officer’s
Certificate, dated as of the Extension Effective Date, certifying that (a) all
representations and warranties of Borrowers set forth in this Agreement shall be
true and correct in all material respects as of the date on which Borrowers
delivered the Facility Extension Request to Administrative Agent and on the
Extension Effective Date, except to the extent such representations and
warranties were made as of a specified date, in which case such representation
and warranty shall have been true and correct as of such specified date; and (b)
no Default or Event of Default has occurred and is continuing on the Extension
Effective Date or after giving effect to any extension of the Stated Maturity
Date on such date;

(c)       the Debt Service Coverage Ratio, calculated on a pro-forma basis as of
the Extension Effective Date, shall equal or exceed: (x) in the case of the
First Extension, 1.25 to 1.0; and (y) in the case of the Second Extension, 1.5
to 1.0, in each case as

 

A/72912756.15

 



-44-

--------------------------------------------------------------------------------

evidenced by an Officer’s Certificate delivered by Borrowers to Administrative
Agent and the Lenders with supporting calculations, dated as of the Extension
Effective Date;

(d)       for the exercise of the Second Extension only, the Loan to Value Ratio
for the Collateral Properties shall be no more than 55% based on updated
Acceptable Appraisals obtained no more than ninety (90) days prior to the
proposed Extension Effective Date (and after giving effect to any voluntary
prepayments of the Loans that may be necessary to cause the Loan to Value Ratio
to be equal to or less than 55%);

(e)       payment to Administrative Agent for the benefit of Lenders of a
facility extension fee equal to one half of one percent (0.50%) of the then
Outstanding Amount as of the applicable Extension Effective Date;

(f)        payment by Borrowers of all other reasonable fees and expenses to
Administrative Agent and the Lenders to the extent then due as of the applicable
Extension Effective Date; and

(g)       execution (and if required by local law, recordation) of any extension
agreement in form as required by Administrative Agent with respect to each
Collateral Property and endorsements and other assurances as Administrative
Agent may reasonably require to conform the Title Policies (including “datedown”
endorsements) and amendment to any Mortgages of the remaining Collateral
Properties to reflect any change in respective Appraised Values of the
Collateral Properties (together with payment by Borrowers of any fees or
expenses, including any additional mortgage tax, in connection therewith).

Each extension shall be evidenced by delivery of written confirmation of the
same by Administrative Agent to Borrowers. In no event shall the Maturity Date
occur later than August 15, 2013. During the extended term of the Loans, all
terms and conditions of the Loan Documents (other than the original Stated
Maturity Date) shall continue to apply, except that (x) Borrowers shall have no
further right to extend the term of the Loans after the Second Extension and (y)
the Applicable Margin after the Second Extension shall be increased as provided
in the definition of Applicable Margin.

2.12.    Collateral Property Releases. Borrowers may obtain the release of a
Collateral Property from the Lien of the Mortgage thereon (and related
Collateral Documents) and the release of Borrowers’ obligations under the Loan
Documents with respect to such Collateral Property (other than those expressly
stated to survive), but only upon the satisfaction of each of the following
conditions:

(a)       Such release is in connection with a sale or refinancing of such
Collateral Property and Administrative Agent shall have received evidence that
such Collateral Property shall be conveyed to a Person other than a Borrower or
an Affiliate of any Borrower (in the case of a sale);

(b)       No Event of Default has occurred and is continuing, and no Default or
Event of Default would exist after giving effect to the release of such
Collateral Property;

 

A/72912756.15

 



-45-

--------------------------------------------------------------------------------

(c)       Borrowers shall provide Administrative Agent and the Lenders with at
least thirty (30) days but no more than forty-five (45) days prior written
notice of its request to obtain a release of the Collateral Property;

(d)       After giving effect to such release, the Loan to Value Ratio for the
remaining Collateral Properties shall be no greater than the Loan to Value Ratio
in effect immediately prior to such release (as determined based on (i) the
Outstanding Amount of the Facility after such release and prepayment of Loans,
and (ii) the Appraised Value of all remaining Collateral Properties);

(e)       After giving effect to such release, the remaining Collateral
Properties shall be sufficient to result in a pro-forma Debt Service Coverage
Ratio of not less than the Debt Service Coverage Ratio in effect immediately
prior to such release (as determined based on (i) the Outstanding Amount of the
Facility after such release and prepayment of Loans, and (ii) the Net Operating
Income of the remaining Collateral Properties);

(f)        Simultaneously with such release, Administrative Agent shall have
received a wire transfer of immediately available federal funds in an amount
equal to the Release Price for the applicable Collateral Property, together with
(i) all accrued and unpaid interest on the amount of principal being prepaid
through and including the date of such prepayment, (ii) any amounts required to
be paid pursuant to Section 4.05, if any, and (iii) all other sums due under
this Agreement, the Notes or the other Loan Documents in connection with such
release;

(g)       Borrowers shall submit to Administrative Agent, not less than five (5)
days prior to the date of such release, (i) a release of Lien (and related Loan
Documents) for such Collateral Property for execution by Administrative Agent in
a form appropriate for recordation in the state in which such Collateral
Property is located and shall contain standard provisions, if any, protecting
the rights of Administrative Agent and Lenders, (ii) all other documentation
Administrative Agent reasonably requires to be delivered by Borrowers in
connection with such release, (iii) an Officer’s Certificate certifying that (A)
such documentation is in compliance with all applicable Legal Requirements, (B)
the release will not impair or otherwise adversely affect the Liens, security
interests and other rights of Administrative Agent and Lenders under the Loan
Documents not being released (or as to the parties to the Loan Documents and
Collateral Properties subject to the Loan Documents not being released), (C) the
release is in compliance with clauses (d) and (e) above, together with
computations in reasonable detail evidencing such compliance, and (D) no Event
of Default has occurred and is continuing, and no Default or Event of Default
would exist after giving effect to the release of such Collateral Property.

(h)        Based on the Allocated Loan Amounts of the remaining Collateral
Properties, Administrative Agent may obtain at Borrowers’ expense such
additional endorsements to its title policies to reflect such revised
valuations, as Administrative Agent may reasonably require;

 

A/72912756.15

 



-46-

--------------------------------------------------------------------------------

(i)        after giving effect to the proposed partial release, the outstanding
principal balance of the Loans shall exceed $25,000,000;

(j)        Administrative Agent shall have received payment of all of its
reasonable out of pocket costs and expenses, including due diligence review
costs and reasonable counsel fees and disbursements incurred in connection with
the release of such Collateral Property from the Lien of the applicable Mortgage
and the review and approval of the documents and information required to be
delivered in connection therewith;

(k)       Administrative Agent shall have received a true, correct and complete
copy of the purchase agreement or refinancing loan agreement, as applicable; and

(l)        the release will not violate the terms of this Agreement or any other
Loan Document.

 

2.13.

Release on Payment in Full.

Administrative Agent shall, upon the written request and at the expense of
Borrowers, upon payment in full of all Obligations, release the Lien of the
Mortgages and any other Loan Document on each Collateral Property not
theretofore released.

ARTICLE III

CASH MANAGEMENT

 

3.01.

Establishment of Accounts.

(a)       Owner or Operating Lessee, as applicable, shall, as soon as
practicable, and in any event within sixty (60) days after the Closing Date, (i)
establish one or more accounts (individually and collectively, the “Property
Account”) with one or more Property Account Banks, into which the applicable
Borrower shall, and shall direct each Manager to deposit all Gross Income from
Operations (together with any other revenue received by Borrowers), unless such
funds are directly deposited in a Concentration Account, (ii) establish one or
more accounts (individually and collectively, the “Concentration Account”) with
a Concentration Account Bank into which all funds on deposit in the applicable
Property Account shall be swept on a daily basis, and into which any funds not
previously deposited into the applicable Property Account shall be deposited
directly, and (iii) execute agreements with each Property Account Bank or
Concentration Account Bank and Administrative Agent for the benefit of the
Secured Parties, providing that such Property Account Bank or Concentration
Account Bank will comply with instructions originated by Administrative Agent
directing disposition of the funds in the Property Account or Concentration
Account, as applicable, without further consent by Borrowers, such agreements to
be in form and substance satisfactory to Administrative Agent (each, a “Property
Account Agreement” or “Concentration Account Agreement”, as applicable). Within
sixty (60) days after the Closing Date, Borrowers shall deliver to
Administrative Agent and the Lenders, a Schedule 3.01(a), which lists each
Account by account number and institution, and which shall otherwise be in form
and substance satisfactory to Administrative Agent.

 

A/72912756.15

 



-47-

--------------------------------------------------------------------------------

(b)       As soon as practicable, and in any event within sixty (60) days after
the Closing Date, Administrative Agent, Borrowers and the Lockbox Bank shall
complete and execute all paperwork to establish an account with the Lockbox Bank
(the “Lockbox Account”), which agreement: (i) shall be in form and substance
satisfactory to Administrative Agent, (ii) shall provide that the Lockbox Bank
will comply with instructions originated by Administrative Agent for the benefit
of the Secured Parties directing disposition of the funds in the Lockbox Account
without further consent by Borrowers (the “Lockbox Account Agreement”), and
(iii) shall be effective immediately upon the occurrence of a Lockbox Trigger
Event, without further actions on the part of Borrowers. During any Lockbox
Period, all sums on deposit in the Concentration Accounts shall be swept on a
daily basis into the Lockbox Account in accordance with Section 3.02 and Section
3.06.

(c)       In addition, Administrative Agent shall cause the Lockbox Bank to
establish the following Accounts (which may be book entry sub-accounts,
collectively, the “Reserve Accounts”) into which during any Lockbox Period
amounts in the Lockbox Account shall be deposited or allocated in accordance
with Section 3.07(a):

(i)        An account with Lockbox Bank into which the Monthly Tax Deposit, if
any, shall be deposited (the “Tax Account”);

(ii)       An account with Lockbox Bank into which the Monthly Insurance Premium
Deposit, if any, shall be deposited (the “Insurance Premium Account”); and

(iii)      An account with Lockbox Bank into which the Monthly Capital
Expenditures Reserve Deposit, if any, shall be deposited (the “Capital
Expenditures Reserve Account”).

          (d)       Each Borrower and Manager shall (and Operating Lessee shall
direct the applicable Manager to) deposit all Accounts Receivable for each
Collateral Property, any other Gross Income from Operations and any other
revenue relating to the Collateral Properties received or collected by such
Borrower or Manager (on behalf of a Borrower) into the applicable Property
Account or the Concentration Account. For so long as any Obligations are
outstanding, neither Borrower nor any other Person shall maintain any other
accounts (other than property level petty cash or similar type accounts at each
Collateral Property with a total aggregate balance of less than $100,000 for all
Collateral Properties) other than the Accounts, into which revenues from the
ownership and operation of the Collateral Properties are deposited. No Borrower
nor any other Person shall (A) open any other such account with respect to the
deposit of income in connection with the Collateral Properties or (B) direct any
existing or future third party payors to make payments in any manner other than
as set forth in this Section 3.01(c) and Section 3.02(a), without the prior
written consent of Administrative Agent.

 

3.02.    Deposits into Lockbox Account. The Borrowers hereby warrant, covenant
and agree that during any Lockbox Period:

 

A/72912756.15

 



-48-

--------------------------------------------------------------------------------

          (a)       each tenant under any lease (other than any Operating Lease
or individual hotel guests) now or hereafter occupying space at each Collateral
Property shall pay all Rents and other sums due under such lease to the
applicable Manager for deposit into the applicable Property Account or
Concentration Account for the benefit of the Secured Parties;and Borrower shall
send a notice to each tenant under a Major Lease (other than any Operating
Lease) directing each such tenant to pay (such notice, substantially in the form
of Exhibit H, the “Accounts Notice”), all Rents and other sums due under such
Major Lease to Manager for deposit into the applicable Property Account or
Concentration Account for the benefit of the Secured Parties;

          (b)       all material third party merchants, including, but not
limited to, all credit, charge, debit and comparable card companies and
processors (but expressly excluding individual hotel guests, which shall
continue to pay the applicable Managers) shall pay, and the applicable Borrower
shall send an Accounts Notice directing them to pay, all sums due under their
arrangements with the Borrowers to the applicable Property Account or
Concentration Account for the benefit of the Secured Parties (provided that
Borrowers shall not be obligated to send notices to merchants that are already
making payments in such fashion); and

          (c)       Any Gross Income from Operations from the Collateral
Properties held by Borrowers or Managers or FelCor Trust (pursuant to the
Services Agreements) shall be deemed to be Collateral and shall be held in trust
by such Person for the benefit, and as the property, of Administrative Agent for
the benefit of the Secured Parties and shall not be commingled with any other
funds or property of Borrowers or Managers or FelCor Trust (except to the extent
permitted under the Services Agreements).

 

3.03.

Account Name.

(a)       The Accounts (other than the Manager Account, the Lockbox Account and
each Reserve Account) shall each be in the name of a Borrower for the benefit of
Administrative Agent. Each Reserve Account and the Lockbox Account shall be in
the name of Administrative Agent for the benefit of the Secured Parties.

(b)       In the event Administrative Agent is replaced, each Borrower
acknowledges that each Property Account Bank, and the Eligible Institution
maintaining the Concentration Account, at Administrative Agent’s request, shall
change the name of each Account to the name of such Borrower for the benefit of
the successor Administrative Agent, and each Reserve Account and the Lockbox
Account shall be changed to be in the name of such new Administrative Agent.

 

3.04.

Eligible Accounts.

Each Borrower shall, and each Borrower shall cause the applicable Eligible
Institution holding such Account to, maintain each Property Account and
Concentration Account as an Eligible Account. Administrative Agent shall cause
the applicable Eligible Institution holding the Lockbox Account to maintain such
Account as an Eligible Account. If any Property Account Bank or Concentration
Account Bank shall cease to be an Eligible Institution, provided

 

A/72912756.15

 



-49-

--------------------------------------------------------------------------------

a Lockbox Period is not then in effect, Borrowers shall select an Eligible
Institution as a replacement therefore, subject to Administrative Agent’s
approval, and the parties shall enter into a new Property Account Agreement and
Concentration Account Agreement, as applicable, with such Eligible Institution.
If a Lockbox Period is in effect, Administrative Agent (in consultation with
Managers, as applicable) may select the Eligible Institution that shall act as
the replacement.

 

3.05.

Permitted Investments.

Sums on deposit in any Eligible Account (other than Property Account, which are
swept daily, the Reserve Accounts and the Lockbox Account) may be invested in
Permitted Investments provided that: (i) such investments are then regularly
offered by the applicable Eligible Institution for accounts of this size,
category and type, (ii) such investments are permitted by applicable Law, (iii)
the maturity date of the Permitted Investment is not later than the date on
which sums in the applicable Account are anticipated by Administrative Agent to
be required for payment of an obligation for which such Account was created, and
(iv) no Event of Default shall have occurred and be continuing; provided further
that Borrowers acknowledge that the only Permitted Investment which the Lockbox
Bank may offer on the Lockbox Account is an interest bearing escrow account
(bearing interest at a money market rate as determined by the Lockbox Bank). No
other investments of the sums on deposit in the Accounts shall be permitted
except as set forth in this Section 3.06. Administrative Agent and Lenders shall
not be liable for any loss sustained on the investment of any funds deposited in
the related Accounts. All income earned from Permitted Investments shall be for
the account of Borrowers. Borrowers hereby irrevocably authorize and direct the
applicable Eligible Institution to hold any income earned from Permitted
Investments as part of the Accounts. Borrowers shall be responsible for payment
of any federal, state or local income or other tax applicable to income earned
from Permitted Investments.

 

3.06.

Transfers from Accounts, Generally and the Services Agreements.

          (a) Each Business Day, each Property Account Bank shall, pursuant to
its Property Account Agreement, and instructions given by Administrative Agent
from time to time thereunder, transfer all funds on deposit in the applicable
Property Account to the applicable Concentration Account; and

          (b) Each Eligible Institution maintaining a Concentration Account,
shall transfer all funds on deposit in its Account:

          (i) if not in a Lockbox Period, to the applicable Manager Accounts,
which accounts shall be designated and directed by notice from Borrowers to
Administrative Agent from time to time: (x) to the applicable Manager to be used
in accordance with the Management Agreements to fund Borrower expenses related
the Collateral Properties; (y) if the Services Agreements are both in full force
and effect, to be forwarded to an account of FelCor Trust pursuant to the
Services Agreements, to be held for the benefit of the Borrowers subject to the
terms and conditions thereof; or (z) to be forwarded on to the Principal of the

 

A/72912756.15

 



-50-

--------------------------------------------------------------------------------

applicable Borrower, in the form of Restricted Payments only if expressly
permitted hereunder;

          (ii) during any Lockbox Period, as directed in writing by
Administrative Agent, (x) first, to the Manager Accounts, to be used in
accordance with the Management Agreements, until sums so transferred equal the
Monthly Pegged Amount for the then current calendar month for the applicable
Collateral Property (provided that any amounts accruing in the respective
Manager Accounts not required for operations of or reserves for the Collateral
Properties in Managers’ sole discretion shall be transferred back to the
applicable Concentration Accounts by the Managers), and (y) second, to the
Lockbox Account, all amounts remaining in the Concentration Account, after the
transfers in clause (x) above.

          (c) If the Services Agreements shall have been terminated or suspended
(but prior to a Lockbox Period), all payments formerly made under the Services
Agreements shall cease to be made to FelCor Trust or either Borrower’s
Principal, and the Services Agreements shall provide that FelCor Trust shall
refund any such funds held by it to Borrowers. Following such termination, if a
Lockbox Period is not continuing, Borrowers shall (x) use commercially
reasonable efforts to cause Managers to make, or (y) set up a new Borrowers’
disbursement account with the Lockbox Bank (which account shall be subject to
the control of Administrative Agent, pursuant to an agreement in form and
substance satisfactory to Administrative Agent) from which Borrowers may make
any payments on behalf of Borrowers that would otherwise have been made under
the Services Agreements, including without limitation any reimbursement to
FelCor Trust or FelCor Op for expenses actually paid by FelCor Trust or FelCor
Op on Borrower’s behalf. During a Lockbox Period, Administrative Agent shall
make such payments as set forth in Section 3.07.

3.07.    Transfer To and Disbursements from the Lockbox Account. Administrative
Agent and Borrowers agree that during the continuance of a Lockbox Period, the
following provisions shall apply (in accordance with the Lockbox Account
Agreement):

(a)       During any Lockbox Period (but prior to enforcement by Administrative
Agent following an Event of Default, as set forth in Section 3.10 below), on the
date immediately preceding each Payment Date (and if such day is not a Business
Day then the preceding day which is a Business Day), the Lockbox Bank shall
withdraw, disburse and reserve funds in the Lockbox Account and the applicable
Reserve Accounts, in the following order of priority:

 

(i)

First:

          (1) the Lockbox Bank shall: (A) transfer the Monthly Tax Deposit from
the Lockbox Account to the Tax Account, and (B) disburse from the Tax Account,
funds sufficient to pay Taxes and Other Charges then due and payable, in
accordance with the Approved Budget for such calendar month (or such other
amount as may be approved by Administrative Agent) to Administrative Agent to
pay such expenses;

 

A/72912756.15

 



-51-

--------------------------------------------------------------------------------

          (2) the Lockbox Bank shall: (A) transfer an amount equal to the
Monthly Insurance Premium Deposit from the Lockbox Account to the Insurance
Premium Account, and (B) disburse from the Insurance Premium Account, the
Insurance Premiums then due and payable to FelCor Trust to pay Borrowers’ pro
rata portion of such expenses under the blanket insurance coverage policy by
FelCor Trust, which disbursement shall be made upon evidence from FelCor Trust
of payment of such Insurance Premiums, provided that if Borrowers shall have
ceased to participate in such blanket insurance coverage policy, amounts in the
Insurance Premium Account may be withdrawn by Administrative Agent to make
payments of any Insurance Premiums then due and payable;

          (3) the Lockbox Bank shall: (A) transfer the Monthly Capital
Expenditures Reserve Deposit from the Lockbox Account to the Capital
Expenditures Reserve Account, and (B) disburse funds from the Capital
Expenditures Reserve Account to Borrowers at the direction of the Administrative
Agent, which direction shall permit disbursement of funds sufficient to pay for
any FF&E Expenditures (other than costs set forth on Schedule 9.05) submitted by
Borrowers in accordance with the Approved Annual Budget (and such other amounts
as approved by Administrative Agent in its discretion), which Borrowers
submission shall include any documentation required by the Lockbox Account
Agreement;

(ii)       Second, the Lockbox Bank shall disburse funds sufficient to pay the
Debt Service related to the Obligations from the Lockbox Account to
Administrative Agent for application to Debt Service;

(iii)      Third, the Lockbox Bank shall disburse to itself funds sufficient to
pay for customary and reasonable fees and expenses incurred in connection with
this Agreement and the accounts established hereunder; and

(iv)      Fourth, disburse to Administrative Agent, funds sufficient for
Administrative Agent to pay any Incentive Management Fees then due and payable
upon Administrative Agent’s receipt of satisfactory invoices from the Managers.

(b)       Any amounts remaining in the Lockbox Account after the fundings above
(and other than the amounts specifically reserved as set forth above) during any
Lockbox Period shall accrue and shall be available in the following month to
make such payments or fill such reserve deficiencies, and shall be held by the
Lockbox Bank on behalf of the Secured Parties, as additional security for the
Obligations.

(c)       Administrative Agent shall give Borrowers notice of any shortfall of
cash available in the Lockbox Account to satisfy the various payments and
reserves set forth in Section 3.07(a), and Borrowers shall confirm whether it
will deposit additional cash into such Lockbox Account or specific Reserve
Accounts through additional investments by

 

A/72912756.15

 



-52-

--------------------------------------------------------------------------------

FelCor Trust in the Borrowers or otherwise by the date that is five (5) Business
Days prior to the date on which such payment is due.

 

3.08.

Lockbox Trigger Event Cure.

Upon the occurrence of a Lockbox Trigger Event Cure, and acceptance of such cure
by Administrative Agent (such acceptance not to be unreasonably withheld or
delayed so long as no Default then exists, the Loan has not been accelerated,
and Administrative Agent or Lenders have not moved for a receiver or commenced
foreclosure proceedings), the Lockbox Trigger Event shall be deemed cured. In
such event, such Lockbox Period shall terminate and any funds contained in the
Lockbox Account not otherwise applied or disbursed by Administrative Agent in
accordance with this Agreement or the other Loan Documents, shall be distributed
to Borrowers, so long as no Event of Default would result there from.

 

3.09.

Control.

Borrowers acknowledge and agree that (i) the Accounts are subject to the sole
dominion, control and discretion of Administrative Agent (for the benefit of the
Secured Parties), its authorized agents or designees, including Property Account
Banks, Concentration Account Banks and Lockbox Bank, subject to the terms
hereof; and Borrowers shall have no right of withdrawal with respect to any
Account except as provided herein or with the prior written consent of
Administrative Agent, and (ii) pursuant to the Property Account Agreements,
Concentration Account Agreements and Lockbox Agreement, once effective, each
Property Account Bank, Concentration Account Bank and the Lockbox Bank shall
comply with instructions originated by Administrative Agent for the benefit of
the Secured Parties directing disposition of the funds in such Account without
further consent by Borrowers

 

3.10.

Security Interest.

Without limitation of the grants set forth in the Mortgages, Borrowers hereby
grant to Administrative Agent for the benefit of the Secured Parties a first
priority security interest in all of its right title and interest in and to each
of the Accounts and the Account Collateral, whether now existing or hereafter
acquired, and any and all monies now or hereafter deposited in each Reserve Fund
and related Accounts; in each case as additional security for the Obligations.
Borrowers shall not amend or modify the Services Agreements in any way that
could be materially adverse to Administrative Agent, the Lenders or either
Borrower.

 

3.11.

Rights on Default.

Notwithstanding anything to the contrary in this Article III, upon the
occurrence of an Event of Default, Administrative Agent shall promptly notify
each Property Account Bank, Concentration Account Bank and Lockbox Bank in
writing of such Event of Default and, without notice from any Property Account
Bank, Concentration Account Bank, Lockbox Bank or Administrative Agent, (a)
Borrowers shall have no further right in respect of (including, without
limitation, the right to instruct any Lockbox Bank, Concentration Account Bank
or Property Account Bank to transfer from) the Accounts, (b) Administrative
Agent may direct Lockbox Account to liquidate and transfer any amounts then
invested in Permitted Investments to the Accounts or reinvest such amounts in
other Permitted Investments as Administrative Agent may

 

A/72912756.15

 



-53-

--------------------------------------------------------------------------------

determine is necessary to perfect or protect any security interest granted or
purported to be granted hereby or pursuant to the other Loan Documents or to
enable Lockbox Bank, as agent for Administrative Agent, or Administrative Agent
to exercise and enforce Administrative Agent’s or Lenders rights and remedies
hereunder or under any other Loan Document with respect to any Account or any
Account Collateral, and (c) Administrative Agent shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Account Collateral as described in this Agreement and in the Mortgages, in
addition to all of the rights and remedies available to a secured party under
the UCC, and, notwithstanding anything to the contrary contained in this
Agreement or in the Mortgages, Administrative Agent may apply the amounts of
such Accounts as Administrative Agent determines in its sole discretion
including, but not limited to, payment of the Obligations.

 

3.12.

Financing Statement; Further Assurances.

Borrowers hereby authorize Administrative Agent to file a financing statement or
statements under the UCC in connection with any of the Accounts and the Account
Collateral with respect thereto in the form required to properly perfect the
security interest of the Secured Parties therein. Borrowers agree that at any
time and from time to time, at the expense of Borrowers, Borrowers will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that Administrative Agent may
request, in order to perfect and protect any security interest granted or
purported to be granted hereby (including, without limitation, any security
interest in and to any Permitted Investments) or to enable Lockbox Bank or
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Account or Account Collateral.

 

3.13.

Borrowers Obligations Not Affected.

The insufficiency of funds on deposit in the Accounts shall not absolve
Borrowers of the obligation to make any payments, as and when due pursuant to
this Agreement and the other Loan Documents, and such obligations shall be
separate and independent, and not conditioned on any event or circumstance
whatsoever.

3.14.    Deposit Accounts. With respect to each Account, each Borrower
represents, covenants and agrees that:

(a)       This Agreement, the Mortgages and the Property Account Agreements,
Concentration Account Agreements and the Lockbox Agreement, taken together,
shall create valid and continuing security interests (as defined in the UCC) in
the Accounts, in favor of the Secured Parties, which security interests shall be
prior to all other Liens and are enforceable as such against creditors of and
purchasers from Borrowers;

(b)       The Accounts, shall each constitute “deposit accounts” within the
meaning of the applicable UCC;

(c)       The applicable Borrower owns and has good and marketable title to its
Accounts, free and clear of any Lien or claim of any Person (other than
Administrative Agent);

 

A/72912756.15

 



-54-

--------------------------------------------------------------------------------

(d)       On or before the date that is sixty (60) days following the Closing
Date, each Borrower shall deliver to Administrative Agent fully executed
agreements pursuant to which the banks maintaining the Accounts have agreed to
comply with all instructions originated by Administrative Agent directing
disposition of the funds in such accounts without further consent by such
Borrower;

(e)       Other than the security interest granted to the Administrative Agent
for the benefit of the Secured Parties pursuant to this Agreement, the Mortgages
and the Property Account Agreements, no Borrower has pledged, assigned, or sold,
granted a security interest in, or otherwise conveyed, any of the Accounts;

(f)        The Accounts are not in the name of any Person other than a Borrower
or Administrative Agent; and

(g)       No Borrower has authorized (or will authorize) the banks maintaining
the Accounts to comply with instructions of any Person other than Administrative
Agent during a Lockbox Period.

ARTICLE IV

TAXES, YIELD PROTECTION AND ILLEGALITY

 

4.01.

Taxes.

(a)       Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrowers hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if any Borrower shall be required by applicable
law to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) Administrative Agent or any Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and (iii)
such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)       Payment of Other Taxes by Borrowers. Without limiting the provisions
of subsection (a) above, Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)       Indemnification by Borrowers. Borrowers shall, jointly and severally,
indemnify Administrative Agent and each Lender, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Borrowers by a Lender (with a copy

 

A/72912756.15

 



-55-

--------------------------------------------------------------------------------

to Administrative Agent), or by Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)       Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(e)       Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to such Borrower (with a copy to Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by such Borrower or Administrative Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by any Borrower or Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or Administrative Agent as will enable such Borrower or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if any Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to such
Borrower and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of any Borrower or Administrative Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:

(i)        duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)

duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of a Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv)      any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly

 

A/72912756.15

 



-56-

--------------------------------------------------------------------------------

completed together with such supplementary documentation as may be prescribed by
applicable law to permit such Borrower to determine the withholding or deduction
required to be made.

(f)        Treatment of Certain Refunds. If Administrative Agent or any Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by Borrowers or with
respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that such Borrower, upon the request of Administrative Agent or such
Lender agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lender if Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to any Borrower or any other Person.

4.02.    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to Borrowers
through Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies Administrative Agent and Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, Borrowers shall, upon demand from such Lender (with a
copy to Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

4.03.    Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan,

 

A/72912756.15

 



-57-

--------------------------------------------------------------------------------

Administrative Agent will promptly so notify Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, Borrowers
may revoke any pending request for the Loans or conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for Base Rate Loans in the amount specified therein.

4.04.    Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

(ii)       subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 4.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

(iii)      impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, Borrowers will pay to such Lender
such additional amount or amounts as will compensate such for such additional
costs incurred or reduction suffered.

(b)       Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time Borrowers will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

(c)       Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to

 

A/72912756.15

 



-58-

--------------------------------------------------------------------------------

Borrowers shall be conclusive absent manifest error. Borrowers shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d)       Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that Borrowers shall not be required to compensate a Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

4.05.    Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)       any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)       any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower; or

(c)       any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by Borrowers
pursuant to Section 12.14;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by Borrowers to the Lenders under
this Section 4.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

4.06.    Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under Section
4.04, or any Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
4.01, or if any Lender gives a notice pursuant to Section 4.02, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations

 

A/72912756.15

 



-59-

--------------------------------------------------------------------------------

hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.01 or 4.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 4.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrowers hereby agree to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

(b)       Replacement of Lenders. If any Lender requests compensation under
Section 4.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, Borrowers may replace such Lender in accordance with Section
12.14.

4.07.    Survival. All of Borrowers’ obligations under this Article IV shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.

4.08.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then for so long as
such Lender is a Defaulting Lender, the outstanding principal amount of Loans of
such Defaulting Lender shall not be included in determining whether all Lenders
or Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 12.01), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which by its terms affects such Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

ARTICLE V

CONDITIONS PRECEDENT TO LOANS

5.01.    Conditions to Loans. The obligation of each Lender to make the Loans
hereunder on the Closing Date is subject to satisfaction of the following
conditions precedent:

(a)       Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party (where applicable), each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to Administrative Agent and its
legal counsel:

(i)        counterparts executed by the Loan Parties of each Loan Document,
including, without limitation, this Agreement, each Guaranty, Pledge Agreement
and with respect to each Collateral Property the Environmental Indemnity and the
Collateral Documents, in each case, sufficient in number for distribution to
Administrative Agent, each Lender, and Borrowers;

(ii)       Notes executed by Borrowers in favor of each Lender requesting a
Note;

 

(iii)

fully executed Operating Lease Subordination Agreements;

 

A/72912756.15

 



-60-

--------------------------------------------------------------------------------

(iv)      such certificates of resolutions or other action, incumbency
certificates, and/or other certificates of Responsible Officers of each Loan
Party as Administrative Agent may require evidencing the identity, authority,
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(v)       (x) copies of the Organizational Documents of each Loan Party,
together with such other documents and certifications as Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and that each Loan Party is validly existing, in good standing, and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect; and (y) copies of all
documents of transfer with respect to the Transaction;

(vi)      a favorable opinion of one or more firms counsel to the Loan Parties,
addressed to Administrative Agent and each Lender, including (x) Akin, Gump,
Strauss, Hauer & Feld, L.L.P. and (y) such local counsel opinions for each
jurisdiction in which the Collateral Properties are located, in each case as to
such matters concerning the Loan Parties and the Loan Documents as
Administrative Agent may reasonably request, including existence, power and
authority; enforceability; non-contravention; no consent; and perfection;

(vii)     for each Borrower, a bankruptcy non-consolidation opinion letter (the
“Insolvency Opinion”), each addressed to Administrative Agent and each Lender
and in form and substance satisfactory to Administrative Agent;

(viii)    a certificate of a Responsible Officer of each Loan Party (other than
Borrowers) either (A) attaching copies of all consents, licenses, and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses, and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses, or approvals are so
required;

(ix)      completed and executed Certificate of a Responsible Officer (A)
providing calculations of the Loan to Value Ratio and Debt Service Coverage
Ratio, after giving effect to the Loans to be made on the Closing Date, which
calculations shall show a Loan to Value Ratio of not more than 65% and a pro
forma Debt Service Coverage Ratio as of December 31, 2008 of at least 1.75 to 1,
(B) certifying that the Net Operating Income of all the Collateral Properties
shall equal or exceed $30,000,000 for the twelve-month period ended December 31,
2008; and (C) attaching the Annual Budget for 2009 for each of the Collateral
Properties; provided, however, that for purposes of the calculations in (A) and
(B) above, the Net Operating Income and EBITDA shall be calculated using Capital

 

A/72912756.15

 



-61-

--------------------------------------------------------------------------------

Expenditures equal to four percent (4%) of Gross Income from Operations for the
trailing twelve (12) month period;

(x)       evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(xi)      unless otherwise agreed or approved by Administrative Agent, (A) two
(2) prints of an original ALTA survey (a “Survey”) of each Collateral Property
and improvements thereon dated not more than sixty (60) days prior to the date
of this Agreement (or dated such earlier date, if any, as is satisfactory to
Administrative Agent and the Title Company, but in any event not more than one
hundred eighty (180) days prior to the date of this Agreement) and otherwise
complying with Exhibit I to the extent required by Administrative Agent and the
Title Company; and (B) except as permitted by the proviso at the end of Section
9.01(a)(vii), a Flood Insurance Policy for each Collateral Property in an amount
required by Administrative Agent, but in no event less than the amount
sufficient to meet the requirements of applicable law and the Flood Insurance
Acts, or evidence satisfactory to Administrative Agent that none of such
Collateral Property is located within a one hundred year flood plain or in a
flood hazard area as defined by the Federal Insurance Administration and
appropriate flood certificates acceptable to Administrative Agent;

(xii)     unless otherwise agreed or approved by Administrative Agent, true and
correct copies of all existing plans with respect to the Collateral Properties
within the possession or control of any of the Loan Parties (including the site
plan) requested by Administrative Agent, together with evidence satisfactory to
Administrative Agent that the same comply in all material respects to applicable
requirements of Governmental Authorities;

(xiii)    with respect to each Collateral Property: (A) true and correct copies
of each Major Lease, as well as the Operating Leases, any Ground Lease, and (if
applicable) Guarantees thereof; (B) estoppel certificates and subordination and
attornment agreements (including nondisturbance agreements if and to the extent
agreed by Administrative Agent in its discretion), dated within thirty (30) days
prior to this Agreement and in form and content satisfactory to Administrative
Agent, from the tenants and subtenants as Administrative Agent requires; (C)
estoppel and consent agreements from each of the Ground Lessors, other than the
Myrtle Beach Golf Course Lessor and the Houston Ground Lessor, dated within
thirty (30) days prior to this Agreement and in form and content reasonably
satisfactory to Administrative Agent; (D) copies of all personal property leases
under which (1) payments by the Borrowers exceed $50,000 in any year, and/or (2)
the term exceeds one year; (E) copies of all operating and service agreements
under which (1) payments by the Borrowers exceed $50,000 in any year, and/or (2)
the term exceeds one year, and if reasonably requested by Administrative Agent
estoppel and recognition agreements relating thereto and (F) evidence of the
applicable Borrower’s or the applicable Loan Party’s compliance with each Major
Lease delivered pursuant to clause (A) above;

 

A/72912756.15

 



-62-

--------------------------------------------------------------------------------

(xiv)    evidence satisfactory to Administrative Agent that no portion of any
Collateral Property is “wetlands” under any applicable Law and no Collateral
Property contains nor is within or near any area designated as a hazardous waste
site by any Governmental Authority, that no Collateral Property or any adjoining
property contains or has ever contained any Hazardous Material under any Law
pertaining to health or the environment, and that no Collateral Property or any
use or activity thereon violates or is or could be subject to any response,
remediation, clean-up, or other obligation under any Law pertaining to health or
the environment including without limitation, a written report of an
environmental assessment (including soil assessments) of each Collateral
Property, made within thirty (30) days prior to the date of this Agreement (an
“Environmental Report”), by an engineering firm, and of a scope and in form and
content satisfactory to Administrative Agent, complying with Administrative
Agent’s established guidelines, showing that there is no evidence of any
Hazardous Material which has been generated, treated, stored, released, or
disposed of in any Collateral Property, and such additional evidence as may be
required by Administrative Agent. All reports, drafts of reports, and
recommendations, whether written or oral, from such engineering firm shall be
made available and communicated to Administrative Agent;

(xv)     (A) evidence that each Collateral Property abuts and has fully adequate
direct and free access to one or more public streets, dedicated to public use,
fully installed and accepted by the appropriate Governmental Authority, that all
fees, costs and expenses of the installation and acceptance thereof have been
paid in full, and that there are no restrictions on the use and enjoyment of
such streets which would adversely affect such Collateral Property; (B) evidence
that each Collateral Property shall have access to utilities; (C) evidence that
all applicable zoning ordinances, restrictive covenants, and Laws affecting each
Collateral Property permit the use for which such Collateral Property is
intended and have been or will be complied with without the existence of any
variance, non-complying use, nonconforming use or other special exception; (D)
evidence that each Collateral Property and Improvements comply and will comply
with all Laws regarding subdivision and platting and would so comply if such
Collateral Property and the Improvements thereon were conveyed as a separate
parcel; and (E) evidence of compliance by Borrowers and each Collateral
Property, and any proposed construction, use and occupancy of the Improvements,
with such other applicable Laws as Administrative Agent may request, including
all Laws regarding access and facilities for handicapped or disabled persons
including, without limitation and to the extent applicable, The Federal
Architectural Barriers Act (42 U.S .C. § 4151 et seq.), The Fair Housing
Amendments Act of 1988 (42 U.S.C. § 3601 et seq.), The Americans With
Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.), The Rehabilitation Act of
1973 (29 U.S.C. § 794), and any applicable state requirements, with such
exceptions therefrom as previously disclosed in writing and accepted by
Administrative Agent;

(xvi)    evidence (A) of the identity of all taxing authorities and utility
districts (or similar authorities) currently exercising ad valorem or real
property

 

A/72912756.15

 



-63-

--------------------------------------------------------------------------------

taxing or assessment jurisdiction over any Collateral Property or any portion
thereof; (B) that all taxes, standby fees and any other similar charges have
been paid, including copies of receipts or statements marked “paid” by the
appropriate authority; and (C) that each Collateral Property is a separate tax
lot or lots with separate assessment or assessments of the Collateral Property
and Improvements, independent of any other Collateral Property or improvements
and that each Collateral Property is a separate legally subdivided parcel;

(xvii)   (A) executed, acknowledged, and/or sworn to as required counterparts of
the Mortgages for each Collateral Property, which shall have been delivered to
the Title Company and released for recordation in the official records of the
city or county in which each Collateral Property is located, and (B) UCC-1
financing statements which shall have been furnished for filing in all filing
offices that Administrative Agent may require;

(xviii)  a Title Policy or a Title Policy Commitment (or a Title Policy
promulgated by the Laws of the state in which each respective Collateral
Property is located if an ALTA insurance policy is not available). No Borrower
and none of Borrowers’ counsel shall have any interest, direct or indirect, in
the Title Company (or its agent) or any portion of the premium paid for the
Title Insurance;

(xix)    (A) evidence that immediately prior to the Closing Date and as of the
time the Mortgages will be filed for record, except for Permitted Liens: (1) no
contract, or memorandum thereof, for construction, design, surveying, or any
other service relating to any Collateral Property has been filed for record in
the county where such Collateral Property is located; and (2) no mechanic’s or
materialman’s Lien claim or notice, lis pendens, judgment, or other claim or
encumbrance against such Collateral Property has been filed for record in the
county where the Collateral Property is located or in any other public record
which by Law provides notice of claims or encumbrances regarding such Collateral
Property; (B) a certificate or certificates of a reporting service acceptable to
Administrative Agent, reflecting the results of searches made not earlier than
forty-five (45) days prior to the date of this Agreement, (1) of the central and
local Uniform Commercial Code records, showing no filings against any of the
collateral for the Obligations or against Borrowers otherwise except as
consented to by Administrative Agent; and (2) of the appropriate judgment and
tax Lien records, showing no outstanding judgment or tax Lien against Borrowers;

(xx)     to the extent reasonably deemed necessary by Administrative Agent, an
executed REA estoppel letter from each party to any REA for any applicable
Collateral Property;

(xxi)    a true and correct copy of (A) each Franchise Agreement and fully
executed “comfort letter” for each such Franchise Agreement in form and
substance satisfactory to Administrative Agent, (B) each Management Agreement
for each Collateral Property, together with a fully executed Manager’s Consent

 

A/72912756.15

 



-64-

--------------------------------------------------------------------------------

and Subordination of Management Agreement relating to each such Management
Agreement (other than the Myrtle Beach Golf Course Management Agreement); in
each case, which includes an agreement to attorn to Administrative Agent in the
event Administrative Agent takes possession of any Collateral Property by
foreclosure, deed in lieu of foreclosure or otherwise and (C) all Licenses
relating to the Collateral Properties, provided that Borrowers obligations to
deliver copies of such Licenses prior to the Closing Date shall be limited to an
obligation to use commercially reasonable efforts to do so;

 

(xxii)

a Physical Condition Report for each Collateral Property;

(xxiii)  an earthquake or seismic condition report for each of the Santa Barbara
Property, the Santa Monica Property and the Mandalay Beach Property;

 

(xxiv)

Unaudited Financial Statements of each Borrower;

(xxv)   Acceptable Appraisals of each Collateral Property, which collectively
show: (A) a Loan to Value Ratio for all of the Collateral Properties, of no more
than sixty-five percent (65%) after giving effect to the Loans to be made on the
Closing Date; (B) no Collateral Property comprises more than twenty percent
(20%) of the aggregate value of all the Collateral Properties as of the Closing
Date; and (C) all Collateral Properties located in any single MSA do not account
for more than thirty percent (30%) of the aggregate value of all the Collateral
Properties as of the Closing Date;

(xxvi)  such payoff letters in respect of the repayment of any Indebtedness
outstanding on the Closing Date not permitted pursuant to Section 8.01 and
evidence of releases of Liens outstanding on the Closing Date and not permitted
pursuant to Section 8.03;

(xxvii) Administrative Agent’s Disbursement and Rate Management Signature
Authorization and Instruction Form;

 

(xxviii)

a Certification of Non-Foreign Status for each Borrower;

(xxix)  a copy of each bill of sale relating to the transfer of the FF&E
comprising the Collateral to the applicable Borrower; and

(xxx)   such other assurances, certificates, documents, consents, or opinions as
Administrative Agent or the Lenders reasonably may require.

(b)       Any fees required to be paid on or before the Closing Date shall have
been paid.

(c)       Borrowers shall have paid all reasonable attorney’s costs of
Administrative Agent to the extent invoiced prior to or on the Closing Date.

 

A/72912756.15

 



-65-

--------------------------------------------------------------------------------

(d)       The representations and warranties contained in Article VI or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the Closing Date.

(e)       No Default or Event of Default shall exist, or would result from the
making of Loans on the Closing Date.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Borrowers each represent and warrant to Administrative Agent and the Lenders
that except as otherwise provided in the Schedules hereto as of the Closing Date
and after giving effect to the making of Loans and the application of proceeds
thereof, that:

6.01.    Existence,Qualification and Power. Each Borrower (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and consummate the transactions contemplated thereby, and
to enter into the Transactions, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) with respect to qualification to do business, to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect or Material Property Event. Attached hereto as Schedule 6.01 is
an organizational chart of each Borrower. Execution and delivery of each of the
Loan Documents by each Borrower party thereto, and entry by the Borrowers into
the Transactions, will not: (i) conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to either
Borrowers is subject or any judgment, order, writ, injunction, license or permit
applicable to Borrowers, or (ii) conflict with any provision of the corporate
charter or bylaws of, or any agreement or other instrument binding upon,
Borrowers.

6.02.    Proceedings. Each Borrower has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and entry by such Borrower into the
Transactions. This Agreement and the other Loan Documents have been duly
executed and delivered by or on behalf of each Borrower and constitute legal,
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, subject only to applicable
Debtor Relief Laws, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

6.03.    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Borrower and consummation by each Borrower
of the Transactions, will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any Lien, charge or

 

A/72912756.15

 



-66-

--------------------------------------------------------------------------------

encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of such Borrower, as applicable pursuant to the terms of its
Organizational Documents, any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement, franchise agreement, or
other agreement or instrument to which any Borrower is a party or by which any
of such Borrower property or assets is subject, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any court or Governmental Authority or body having jurisdiction over any
Borrower or any of the Collateral Properties or any of such Loan Party’s other
assets, or any license or other approval required to operate the Collateral
Properties, and any consent, approval, authorization, order, registration or
qualification of or with any Governmental Authority required for the execution,
delivery and performance by any Borrower of this Agreement or by Borrowers of
any other Loan Document or consummation by the Borrowers of the Transactions,
have been obtained and is in full force and effect, in each case if such
Borrower’s noncompliance with this Section 6.03 would reasonably be expected to
have a Material Adverse Effect.

6.04.    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or,
to its knowledge, threatened against or affecting any Borrower or any Collateral
Property, which actions, suits or proceedings, if determined against such
Borrower or any Collateral Property, would reasonably be expected to have a
Material Adverse Effect or Material Property Event.

6.05.    Agreements. No Borrower is party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect or cause a Material Property Event. No Borrower is in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation,
Law or Legal Requirement to which it is a party or by which such Borrower or any
of the Collateral Properties are bound. No Borrower has any material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which such Borrower is a party or by which such
Borrower or any Collateral Property is otherwise bound, other than (a)
obligations incurred in the ordinary course of the operation of the Collateral
Properties as permitted by this Agreement and (b) obligations under the Loan
Documents.

6.06.    Solvency. No Borrower has entered into the Transactions or executed the
Notes, this Agreement or any other Loan Document with the actual intent to
hinder, delay or defraud any creditor. Each Borrower has received reasonably
equivalent value in exchange for its obligations under the Loan Documents.
Giving effect to the Loans on the Closing Date, the fair saleable value of each
Borrower’s assets exceeds and will, immediately following the making of the
Loans on the Closing Date, exceed such Borrower’s total liabilities, including,
without limitation, subordinated, unliquidated, disputed and contingent
liabilities. Each Borrower’s assets do not and, immediately following the making
of the Loans on the Closing Date will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. No
Borrower intends to incur debt and liabilities (including contingent liabilities
and other commitments) beyond its ability to pay such debt and liabilities as
they mature (taking into account the timing and amounts of cash to be received
by such Borrower and the amounts to be payable on or in respect of obligations
of such Borrower). No petition under any Debtor Relief Laws has been filed
against any Borrower or any constituent Person in the last seven (7) years,

 

A/72912756.15

 



-67-

--------------------------------------------------------------------------------

and neither such Borrower nor any constituent Person in the last seven (7) years
has ever made an assignment for the benefit of creditors or taken advantage of
any insolvency act for the benefit of debtors. Neither any Borrower nor any of
its constituent Persons are contemplating either the filing of a petition by it
under any Debtor Relief Laws or the liquidation of all or a major portion of
such Borrower’s assets or property, and no Borrower has knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.

6.07.    Full and Accurate Disclosure. No statement of fact made by any Borrower
in this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading in any material
respect. There is no fact presently known to any Borrower which has not been
disclosed to Administrative Agent which would have a Material Adverse Effect or
could reasonably be expected to cause a Material Property Event.

6.08.    No Plan Assets. No Borrower is a Plan and none of the assets of any
Borrower constitute or will constitute “Plan Assets” of one or more Plans. In
addition, (a) no Borrower is a “governmental plan” within the meaning of Section
3(32) of ERISA and (b) transactions by or with any Borrower are not subject to
state statutes regulating investment of, and fiduciary obligations with respect
to, governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Agreement.

6.09.    Compliance with Legal Requirements. Except as disclosed in any
Environmental Report, Property Condition Report or Survey, Borrowers and the
Collateral Properties and the ownership, operation and use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, all Environmental Laws, building and zoning ordinances and codes. No
Borrower is in default or violation in any material respect of any order, writ,
injunction, decree or demand of any Governmental Authority. There has not been
committed by any Borrower or any other Person in occupancy of or involved with
the operation or use of the Collateral Properties any act or omission affording
the Federal government or any other Governmental Authority the right of
forfeiture as against any Collateral Property or any part thereof or any monies
paid in performance of any Borrower’s obligations under any of the Loan
Documents.

6.10.    Financial Information. All financial data, including, without
limitation, the operating statements of revenue and expense, that have been
delivered to Administrative Agent or any Lender by or on behalf of Borrowers and
the Collateral Properties (a) considered in the aggregate, are true, complete
and correct in all material respects, (b) fairly present the financial condition
of Borrowers and the Collateral Properties, as applicable, as of the date of
such reports, and (c) have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein (but subject to normal year-end
adjustments). Except for Permitted Liens, no Borrower has any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to such Borrower and reasonably likely to have a materially adverse effect on
any Collateral Property or the operation thereof as hotels except as referred to
or reflected in said financial statements. Since the date of the most recent
such financial statements supplied to

 

A/72912756.15

 



-68-

--------------------------------------------------------------------------------

Administrative Agent, there has been no materially adverse change in the
financial condition, operations or business of Borrowers from that set forth in
said financial statements.

6.11.    Condemnation. Except as provided on Schedule 6.11, no Condemnation or
other similar proceeding has been commenced or, to the best of Borrowers’
knowledge, is threatened or contemplated with respect to all or any portion of
any Collateral Property or for the relocation of roadways providing access to
any Collateral Property.

6.12.    Federal Reserve Regulations; Foreign Asset Control Regulations. No part
of the proceeds of the Loans will be used for the purpose of purchasing or carry
any “margin stock” within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System or for any other purpose which would be
inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents. No Borrower owns
any “margin stock”. Neither making of the Loans to the Borrowers, nor the
Borrowers’ use of the proceeds of the Loans, will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto, including without
limitation Executive Order 13224 66 Fed. Reg. 49079 (September 25, 2001)
(Blocking Property and Prohibiting Transactions with Persons who Commit,
Threaten to Commit or Support Terrorism), or the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).

6.13.    Utilities and Public Access. Each Collateral Property has rights of
access to public ways and is served by public water, sewer, sanitary sewer and
storm drain facilities adequate to service such Collateral Property for its
respective intended uses. All public utilities necessary or convenient to the
full use and enjoyment of each Collateral Property are located either in the
public right-of-way abutting each Collateral Property (which are connected so as
to serve each Collateral Property without passing over other property) or in
recorded easements serving each Collateral Property and such easements are set
forth in and insured by the Title Policy. All roads necessary for the use of
each Collateral Property for their current respective purposes have been
completed, are physically open and except as disclosed on the Surveys, are
dedicated to public use and have been accepted by all Governmental Authorities.

6.14.    Foreign Person. No Borrower is a “foreign person” within the meaning of
§ 1445(f)(3) of the Code.

6.15.    Fee and Leasehold Ownership. Owner is the sole legal and equitable fee
owner of good and marketable to title to the Charlotte Property, the Mandalay
Beach Property, the Myrtle Beach Property (except for the Myrtle Beach Golf
Course), the Nashville Property, the Santa Barbara Property and the Santa Monica
Property, in each case subject only to Permitted Liens. The Philadelphia
Affiliate Ground Lessor is the sole legal and equitable fee owner of the
Philadelphia Property subject only to Permitted Liens. Owner is the owner of
good and marketable title to the leasehold estate under each Ground Lease,
subject only to Permitted Liens; and Operating Lessee is the legal and equitable
owner of good and marketable title to the leasehold estate under each Operating
Lease subject only to Permitted Liens.

 

A/72912756.15

 



-69-

--------------------------------------------------------------------------------

6.16.    Separate Tax Lots; Assessments. Each Collateral Property is comprised
of one (1) or more parcels which constitute a separate tax lot or lots and does
not constitute a portion of any other tax lot not a part of such Collateral
Property. To the best of each Borrower’s knowledge, except for Permitted Liens,
there are no pending or proposed special or other assessments for public
improvements or otherwise affecting any Collateral Property, nor are there any
contemplated improvements to any Collateral Property that may result in such
special or other assessments, except for Permitted Liens.

6.17.    Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by any Borrower, including the
defense of usury, and no Borrower has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

6.18.    No Prior Assignment. There are no prior assignments of the Leases or
any portion of the Rents due and payable or to become due and payable which are
presently outstanding.

6.19.    Insurance. Borrowers have obtained and have delivered to Administrative
Agent certified copies of all insurance policies reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement. To the
best of each Borrower’s knowledge, no Person, including any Borrower, has done,
by act or omission, anything which would impair the coverage of any such policy.

6.20.    Use of Property. Each Collateral Property is used exclusively for hotel
purposes and other appurtenant and related uses including but not limited to
restaurants and lounges.

6.21.    Certificate of Occupancy; Licenses. All material certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits required for the legal use, occupancy and
operation of each Collateral Property by any Borrower as a hotel for its current
uses and amenities, including all liquor, hotel and common victualler’s Licenses
(collectively, the “Licenses”), have been obtained and are in full force and
effect and are not subject to revocation, suspension or forfeiture. Schedule
6.21 lists all Licenses maintained for each Collateral Property and the holder
of each such License. Borrowers shall keep and maintain (or shall cause to be
kept and maintained) all Licenses necessary for the operation of each Collateral
Property as a hotel for its other uses and amenities. The use being made of each
Collateral Property is in conformity with the certificate of occupancy issued
for such Collateral Property.

6.22.    Flood Zone. Except as disclosed on the Surveys, none of the
Improvements on any Collateral Property are located in an area as identified by
the Federal Emergency Management Agency as an area having special flood hazards
and, if so located, the flood insurance required pursuant to Section
9.01(a)(vii) is in full force and effect with respect to each such Collateral
Property.

6.23.    Physical Condition. Except to the extent that any Borrower’s
noncompliance with this Section 6.23 would not reasonably be expected to have a
Material Adverse Effect or a Material Property Event, and except as was
disclosed in any Environmental Report, Property

 

A/72912756.15

 



-70-

--------------------------------------------------------------------------------

Condition Report or Survey: (a) each Collateral Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in any Collateral Property, whether latent
or otherwise, and no Borrower has received notice from any insurance company or
bonding company of any defects or inadequacies in any Collateral Property, or
any part thereof, which would adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond; (b)
each Collateral Property is free from damage caused by fire or other casualty;
and (c) all liquid and solid waste disposal, septic and sewer systems located on
each Collateral Property are, in all material respects, in a good and safe
condition and repair and in compliance with all Legal Requirements.

6.24.    Boundaries. All of the Improvements which were included in determining
the Appraised Value as set forth in the Acceptable Appraisal of each Collateral
Property lies wholly within the boundaries and, except as disclosed on the
Surveys, building restriction lines of such Collateral Property, and no
improvements on adjoining properties encroach upon such Collateral Property, and
other than Permitted Liens, no easements or other encumbrances upon the
applicable Collateral Property encroach upon any of the Improvements.

6.25.    Leases. Operating Lessee is the lessor under all Leases as indicated in
Schedule 6.25. No Person (other than hotel guests) other than with respect to
Permitted Liens has any possessory interest in any Collateral Property or right
to occupy the same except under and pursuant to the provisions of the Leases and
Management Agreements. The current Leases are in full force and effect and,
there are no defaults by any Borrower or, to the best of each Borrower’s
knowledge, any tenant under any Lease, and there are no conditions that, with
the passage of time or the giving of notice, or both, would constitute defaults
under any Lease. With respect to the Major Leases,no Rent has been paid more
than one (1) month in advance of its due date. There are no offsets or defenses
to the payment of any portion of the Rents. All work to be performed by any
Borrower under each Lease has been performed as required and has been accepted
by the applicable tenant, and any payments, free rent, partial rent, rebate of
rent or other payments, credits, allowances or abatements required to be given
by any Borrower to any tenant has already been received by such tenant. There
has been no prior sale, transfer or assignment, hypothecation or pledge of any
Lease or of the Rents received therein which is still in effect. No tenant under
any Lease has sublet all or any portion of the premises demised thereby, nor
does anyone except such tenant and its employees occupy such leased premises
other than with respect to Permitted Liens. No tenant under any Lease has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of Collateral Property. Except as set forth in the Leases, no tenant under any
Lease has any right or option for additional space in any Collateral Property.

6.26.    Survey. The Survey for each Collateral Property delivered to
Administrative Agent in connection with this Agreement does not fail to reflect
any material matter affecting such Collateral Property or any Material Title
Defect.

 

A/72912756.15

 



-71-

--------------------------------------------------------------------------------

6.27.    Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Collateral Properties to the respective Borrower have
been paid. All mortgage, mortgage recording, stamp, intangible or other similar
tax required to be paid by any Person under applicable Legal Requirements
currently in effect in connection with the execution, delivery, recordation,
filing, registration, perfection or enforcement of any of the Loan Documents,
including, without limitation, the Mortgages, have been paid.

 

 

6.28.

Franchise Agreements; Property Improvement Plans.

(a)       The Franchise Agreement, for each Franchised Property, is in full
force and effect, all franchise fees, reservation fees, royalties and other sums
due and payable thereunder have been paid in full to date, and neither any
Borrower nor, to the best of any Borrower’s knowledge, the respective Franchisor
is in default thereunder.

(b)       There exists no property improvement plan with respect to any
Collateral Property pursuant to which improvements or repairs to such Collateral
Property required by the applicable Franchisor remains incomplete or unsatisfied
in accordance with such plan or other requirements of such Franchisor.

6.29.    Management Agreements. The Management Agreement for each Collateral
Property is in full force and effect and there is no default thereunder by any
Borrower or, to any Borrower’s knowledge, the Manager thereunder and, to the
best of each Borrower’s knowledge, no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder. No
Management Fees under any Management Agreement are accrued and unpaid except as
provided or permitted under the express terms of a Management Agreement.

6.30.    Illegal Activity. No portion of any Collateral Property has been or
will be purchased by Borrowers with proceeds of any illegal activity and to the
best of Borrowers’ knowledge, there are no illegal activities or activities
relating to any controlled substances at any Collateral Property.

6.31.    No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrowers, or on behalf of the Borrowers, to Administrative Agent
or any Lender and in all financial statements, rent rolls, reports, certificates
and other documents submitted in connection with this Agreement or in
satisfaction of the terms thereof and all statements of fact made by any
Borrower in this Agreement or in any other Loan Document, considered in the
aggregate, are accurate, complete and correct in all material respects. There
has been no material adverse change in any condition, fact, circumstance or
event that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise materially and adversely
affects or would have a Material Adverse Effect.

6.32.    Investment Company Act. No Borrower is (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company”

 

A/72912756.15

 



-72-

--------------------------------------------------------------------------------

within the meaning of the Public Utility Holding Company Act of 1935, as
amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

6.33.    Principal Place of Business; State of Organization; Tax Identification
Number. (a) Owner’s principal place of business, state of organization,
organizational identification number and tax identification number as of the
date hereof is set forth in Schedule 6.33 to this Agreement; (b) Operating
Lessee’s principal place of business, state of organization, organizational
identification number and tax identification number is set forth in Schedule
6.33.

6.34.    Single Purpose Entity. Each Borrower and each Principal of each
Borrower represents, covenants and agrees that it has not, and shall not, and
that its Organizational Documents provide that it has not, and shall not:

(a)       in the case of each Borrower, engage in any business or activity other
than the acquisition, development, ownership, operation, leasing, managing and
maintenance of its respective Collateral Properties, and entering into the Loan,
and activities incidental thereto or conduct and operate its business in a
different manner from how it is presently conducted and operated; and with
respect to each Principal of each Borrower, engage in any business or activity
other than the ownership of its interest in such Borrower, and activities
incidental thereto;

(b)       with respect to such Borrower, acquire or own any material assets or
property other than (i) (A) in the case of Owner, its respective Collateral
Properties and (B) in the case of Operating Lessee, its interest in the
Operating Leases, and (ii) such incidental Personal Property as may be necessary
for the operation of its Collateral Property or Collateral Properties, as the
case may be, and with respect to each Principal of each Borrower, acquire or own
any material asset other than its interest in such Borrower;

(c)       merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(d)       (i) fail to observe its organizational formalities or preserve its
existence as an entity duly formed, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its formation, and
qualification to do business in the state where its Collateral Property or
Collateral Properties are located, if applicable, or (ii) amend, modify,
terminate or fail to comply with the special purpose entity/bankruptcy
remoteness provisions of such Borrower’s or such Principal’s Organizational
Documents;

(e)       own any Subsidiary or make any Investment in any Person except (i) in
the case of the Borrowers, in compliance with the terms of Sections 8.02 and
8.10 this Agreement, and (ii) in the case of the Principals of the Borrowers,
such Principals' ownership of the Borrowers (and in the case of Owner’s
Principal, the Philadelphia Ground Lessor), in each case, without the prior
written consent of Administrative Agent and the Required Lenders;

 

A/72912756.15

 



-73-

--------------------------------------------------------------------------------

(f)        commingle its funds or its assets with the assets of any of its
members, general partners, Affiliates or of any other Person, participate in a
cash management system (other than pursuant to the Services Agreements, a
Management Agreement or in accordance with this Agreement) with any other Person
or fail to use its own separate stationery, invoices and checks;

(g)       incur any Indebtedness, other than (i) Permitted Liens and Permitted
Personal Property Liens; (ii) the Obligations, and (iii) except for trade
payables in the ordinary course of its business of owning and operating the
Collateral Property or Properties as applicable, provided that such trade debt
(A) is not evidenced by a note, (B) is paid within sixty (60) days of the date
incurred, (C) does not exceed, in the aggregate, four percent (4%) of the
outstanding principal balance of the Notes and (D) is payable to trade creditors
and in amounts as are normal and reasonable under the circumstances;

(h)       (i) fail to maintain its records (including financial statements),
books of account and bank accounts (including payroll accounts) separate and
apart from those of the members, general partners, Principal or Affiliates of a
Borrower or of any Principal of a Borrower, as the case may be, the Affiliates
of a member, general partners, Principal or Affiliate of such Borrower or of any
Principal of a Borrower, as the case may be, and any other Person, except as
contemplated by the Services Agreements, (ii) permit its assets or liabilities
to be listed as assets or liabilities on the financial statement of any other
Person or (iii) include the assets or liabilities of any other Person on its
financial statements; except for consolidated financial statements which contain
a note indicating that such Borrower’s or Principal’s separate assets and
liabilities are neither available to pay the debts of the consolidated entity
nor constitute obligations of the consolidated entity;

(i)        become insolvent and fail to pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due;

(j)        seek the dissolution or winding up in whole, or in part, of either
such Borrower or Principal;

(k)       fail to correct any known misunderstandings regarding the separate
identity of any Borrower or any Principal of a Borrower, as the case may be, or
any other Borrower, Principal of a Borrower, member, general partner or
Affiliate thereof or any other Person;

(l)        guarantee or become obligated for the debts of any other Person or
hold itself out to be responsible for the debts of another Person, other than
with respect to the Obligations or any guaranty of any Management Agreement,
Replacement Management Agreement, Franchise Agreement or Replacement Franchise
Agreement, as set forth therein as the case may be;

(m)      make any loans or advances from Collateral to any third party,
including any Principal of a Borrower, member, general partner or Affiliate of
Borrowers or any member, general partner or Affiliate thereof, and shall not
acquire with Collateral any obligations or securities of any Principal, member,

 

A/72912756.15

 



-74-

--------------------------------------------------------------------------------

general partner or Affiliate of a Borrower, or any member, general partner, or
Affiliate thereof; or enter into, or be a party to, any transaction with any
Affiliate of Borrowers or its Principal, except for (i) the Operating Leases,
the Philadelphia Affiliated Ground Leases, the Overhead Sharing Agreement and
the Services Agreements, and (ii) transactions which are in the ordinary course
of business, with terms no less favorable to either Borrower, its Principal or
such Affiliate than would be obtained in a comparable arm’s-length transaction
with an unrelated third party, in accordance with Section 8.18;

(n)       fail to file its own tax returns or be included on the tax returns of
any other Person except as required by applicable Law;

(o)       fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name or a name franchised or licensed to it by an entity other than an
Affiliate of a Borrower, and not as a division or part of any other entity in
order not (i) to mislead others as to the identity with which such other party
is transacting business, or (ii) to suggest that such Borrower or Principal of a
Borrower, is responsible for the debts of any third party (including any
Principal, member, general partner, or Affiliate of a Borrower, or any member,
general partner or Affiliate thereof);

(p)       fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

(q)       hold itself out as or be considered as a department or division of (i)
any Principal, general partner, member or Affiliate of a Borrower, (ii) any
Affiliate of a Principal, general partner or member of a Borrower, or (iii) any
other Person;

(r)        fail to allocate fairly and reasonably any overhead expenses that are
shared with a Loan Party, including paying for office space and services
performed by any employee of an Affiliate of such Loan Party;

(s)        pledge its assets that constitute Collateral for the benefit of any
other Person other than with respect to the Obligations;

(t)        fail to maintain a sufficient number of employees in light of its
contemplated business operations;

(u)       fail to provide in its Organizational Documents that for so long as
the Loans or any other Obligations are outstanding, it shall not file or consent
to the filing of any petition, either voluntary or involuntary, to take
advantage of any applicable Debtor Relief Law or make an assignment for the
benefit of creditors without the affirmative vote of the Independent Director
and of all other general partners/managing members/directors;

(v)       fail to hold its assets in its own name or maintain its assets in a
manner that is costly or difficult to segregate, ascertain, or identify from the
assets of any Affiliate, Principal, member, general partner or guarantor of a
Borrower, or any Affiliate of such Principal, member, general partner or
guarantor, or from any other Person;

 

A/72912756.15

 



-75-

--------------------------------------------------------------------------------

 

(w)      have any of its obligations guaranteed by an Affiliate, other than with
respect to the Obligations hereunder;

(x)       fail at any time (A) in the case of Borrowers, to have at least two
(2) independent director/managers (each, an “Independent Director”), or (B) in
the case of any Principal of a Borrower, to have at least one (1) Independent
Director, that in either case is not and has not been for at least five (5)
years: (i) a direct or indirect legal or beneficial owner of any limited
liability company membership interest, stock, partnership interest or other
equity interest in a Borrower or Principal or any other Affiliate of either of
the Borrowers or Principal (other than potential de minimus and indirect
interests FelCor Trust incidentally held through mutual fund investments) (an
“Equity Owner”), a director, manager or trustee (in each case, other than an
independent director, independent manager or independent trustee of FelCor Trust
or any other Affiliate of either of the Borrowers or Principals; provided that
no individual shall be an Independent Director of both Borrowers at the same
time; nor shall any individual be an Independent Director of both (x) any
Borrower and (y) either Principal), or any officer, employee, partner, member,
beneficiary, contractor, accountant, attorney or counsel of a Borrower or
Principal or any Affiliate of either of them; (ii) a creditor, customer,
supplier or other Person who derives its purchases or revenues (other than any
fee paid to such director as compensation for such director to serve as an
Independent Director) from its activities with such Borrower, Principal, FelCor
Trust or any other Affiliate of either of the Borrowers or Principals (a
“Business Party”); (iii) a Person or other entity controlling or under common
control with any such Equity Owner, partner, member, director, manager, trustee,
officer, beneficiary, contractor, employee, accountant, attorney, counsel or
Business Party; or (iv) a member of the immediate family of any such Equity
Owner, partner, member, director, manager, trustee, officer, beneficiary,
contractor, employee, accountant, attorney, counsel or Business Party; provided
that if any individual shall cease to be an Independent Director at any time
(for any reason), Borrowers and Principals shall immediately, and in any event,
within three (3) Business Days after such occurrence, give to Administrative
Agent and each Lender notice of such departure and the identity of the
replacement Independent Director appointed in accordance with the terms hereof;
provided further, that each LLC Agreement shall provide that no removal of any
Independent Director shall be effective until such time as a replacement
Independent Director meeting all applicable requirements of this Section 6.34
has accepted his or her appointment as an Independent Director of the applicable
Borrower or Principal; and provided further that each Borrower’s or Principal’s
LLC Agreement (as defined below) shall provide that each Independent Director
and Special Member (as defined below) shall at all times be an employee of
National Registered Agents, Inc., Global Securitization Services, LLC, Entity
Services Group, LLC, Puglisi & Associates, Stewart Management Co., Lord
Securities Corporation, Nevada Holding Services, Inc., CT Corporation,
Corporation Service Company, InCorp Services, Inc., or a similar
nationally-recognized service company that engages professionally in the
business of providing Independent Directors to special purpose entities;

 

A/72912756.15

 



-76-

--------------------------------------------------------------------------------

 

(y)

become involved in the day-to-day management of any other Person;

(z)       make any investments indirectly or by brokers not engaged and paid by
either Borrower or Principal of the Borrowers or an agent thereof (provided that
if any such agent is an Affiliate of either Borrower or such Principal, it shall
be compensated at a fair market rate for its services);

(aa)      violate or cause to be violated the assumptions made with respect to
Borrowers or Principals of the Borrowers in the Insolvency Opinion; or

(bb)     permit its board of directors/managers to take any action which, under
the terms of any applicable Organizational Documents, requires the unanimous
vote of one hundred percent (100%) of the members of the board, without the vote
of all of its Independent Directors; including, with respect to itself or to any
other Person in which it has a direct or indirect legal or beneficial interest
(x) seeking or consenting to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or other similar official for the
benefit of the creditors of such Person or all or any portion of such Person’s
properties, or (y) taking any action that might cause such Person to become
insolvent, petition or otherwise institute insolvency proceedings or otherwise
seeking any relief under any laws relating to the relief from debts or the
protection of debtors generally, or (z) violating the requirements set forth in
this Section 6.34 or in such Person’s Organizational Documents, with respect to
its operations as a special purpose vehicle.

The limited liability company agreements of each Borrower and each Principal of
each Borrower (collectively, the “LLC Agreement”) shall provide that (i) to the
fullest extent permitted by law, each Independent Director shall consider the
interest of the limited liability company, including its respective creditors,
in acting or otherwise voting on the single purpose entity matters specified in
this Section 6.34 or therein; (ii) that the Administrative Agent, together with
its successors and assigns as administrative agent hereunder, is an intended
beneficiary of the single purpose entity requirements set forth therein and may
enforce such provisions, (ii) upon the occurrence of any event that causes the
last remaining member of either Borrower or Principal (“Member”) to cease to be
the member of such Borrower or Principal (other than (1) upon an assignment by
Member of all of its limited liability company interest in such Borrower or
Principal and the admission of the transferee in accordance with the Loan
Documents and the LLC Agreement, or (2) the resignation of Member and the
admission of an additional member of such Borrower or Principal in accordance
with the terms of the Loan Documents and the LLC Agreement), any Person
designated by such Borrower or Principal shall, without any action of any other
Person and simultaneously with the Member ceasing to be the member of such
Borrower or Principal, automatically be admitted to such Borrower (“Special
Member”) and shall continue such Borrower or Principal without dissolution and
(iv) Special Member may not resign from such Borrower or Principal or transfer
its rights as Special Member unless a successor Special Member has been admitted
to such Borrower or Principal as Special Member in accordance with requirements
of Delaware law. The LLC Agreement further provides that (v) Special Member
shall automatically cease to be a member of such Borrower or Principal upon the
admission to such Borrower or Principal of a substitute Member, (w) Special
Member shall be a member of such Borrower or Principal that has no interest in
the profits,

 

A/72912756.15

 



-77-

--------------------------------------------------------------------------------

losses and capital of such Borrower or Principal and has no right to receive any
distributions of such Borrower’s or Principal’s assets, (x) pursuant to Section
18-30-1 of the Delaware Limited Liability Company Act (the “Act”), Special
Member shall not be required to make any capital contributions to such Borrower
or Principal and shall not receive a limited liability company interest in such
Borrower, (y) Special Member, in its capacity as Special Member, may not bind
such Borrower or Principal and (z) except as required by any mandatory provision
of the Act, Special Member, in its capacity as Special Member, shall have no
right to vote on, approve or otherwise consent to any action by, or matter
relating to, such Borrower or Principal, including, without limitation, the
merger, consolidation or conversion of such Borrower or Principal. In order to
implement the admission to such Borrower or Principal of Special Member, Special
Member shall execute a counterpart to the LLC Agreement. The LLC Agreement
provides that prior to its admission to such Borrower or Principal as Special
Member, Special Member shall not be a member of such Borrower or Principal. The
LLC Agreement further provides the following: (i) upon the occurrence of any
event that causes the Member to cease to be a member of such Borrower or
Principal, to the fullest extent permitted by law, the personal representative
of Member shall, within ninety (90) days after the occurrence of the event that
terminated the continued membership of Member in such Borrower or Principal,
agree in writing (A) to continue such Borrower or Principal and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of such Borrower or Principal, effective as of
the occurrence of the event that terminated the continued membership of Member
of such Borrower in such Borrower or Member of such Principal in such Principal,
as applicable; (ii) any action initiated by or brought against Member or Special
Member under any Debtor Relief Laws shall not cause Member or Special Member to
cease to be a member of such Borrower or Principal and upon the occurrence of
such an event, the business of such Borrower or Principal shall continue without
dissolution; and (iii) that each of Member and Special Member waives any right
it might have to agree in writing to dissolve such Borrower or Principal upon
the occurrence of any action initiated by or brought against Member or Special
Member under any Debtor Relief Laws, or the occurrence of an event that causes
Member or Special Member to cease to be a member of such Borrower or Principal.

6.35.    Business Purposes. The Loan and the proceeds thereof are to be used
solely for the business purposes of Borrowers, and is not for personal, family,
household, or agricultural purposes.

6.36.    Taxes. Each Borrower has filed all federal, state, county, municipal,
and city income and other tax returns required to have been filed by it and has
paid, prior to delinquency thereof, all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
it. No Borrower knows of any basis for any additional assessment in respect of
any such taxes and related liabilities for prior years.

6.37.    Environmental Representations and Warranties. Each Borrower represents
and warrants, except as specifically disclosed in those certain Environmental
Reports identified on Schedule 6.37 with respect to each Collateral Property
that: (a) there are no Hazardous Materials or underground storage tanks in, on,
or under any of the Collateral Properties, except those that are both (i) in
compliance with current Environmental Laws and with permits issued pursuant
thereto (if such permits are required), and (ii) either (A) in amounts not in
excess of that necessary to operate, clean, repair and maintain the applicable
Collateral Property or each

 

A/72912756.15

 



-78-

--------------------------------------------------------------------------------

tenant’s respective business at such Collateral Property as set forth in their
respective Leases, or (B) held by a tenant for sale to the public in its
ordinary course of business, (b) there are no past, present or threatened
Releases of Hazardous Materials in violation of any Environmental Law and which
would require remediation by a Governmental Authority in, on, under or from any
of the Collateral Properties; (c) there is no threat of any Release of Hazardous
Materials migrating to any of the Collateral Properties; (d) there is no present
or, to any Borrower’s knowledge, prior non-compliance with Environmental Laws,
or with permits issued pursuant thereto, in connection with any of the
Collateral Properties; (e) each Borrower does not know of, and has not received,
any written or oral notice or other communication from any Person (including but
not limited to a Governmental Authority) relating to Hazardous Materials located
or Released in, on, under or from any of the Collateral Properties or relating
to any Environmental Liability; and (f) each Borrower has truthfully and fully
provided to Administrative Agent, in writing, any and all information relating
to environmental conditions in, on, under or from any of the Collateral
Properties known to such Borrower or contained in such Borrower’s files and
records, including but not limited to any reports relating to Hazardous
Materials in, on, under or migrating to or from any of the Collateral Properties
and/or to the environmental condition of the Collateral Properties.

 

6.38.

Ground Lease Representations. Except as set forth on Schedule 6.38:

(a)       Each Property that is subject to a Ground Lease, and the applicable
Ground Lessor thereof and the title and dates with respect to any agreements,
amendments or assignments comprising such Ground Lease, are set forth on
Schedule 6.15, and (i) Borrower has delivered a true and correct copy of each of
Ground Lease to Administrative Agent prior to or simultaneously with its
execution of the applicable Mortgage, (ii) each Ground Lease is in full force
and effect and has not been modified or amended in any manner whatsoever, except
as identified on Schedule 6.15, (iii) each Ground Lessee enjoys the quiet and
peaceful possession of the property demised thereby, (iv) there are no defaults
under any Ground Lease by any party thereunder, and no event has occurred which
but for the passage of time, or notice, or both would constitute a default under
such Ground Lease, (v) all rents, additional rents and other sums due and
payable under each Ground Lease have been paid in full, and (vi) no Ground
Lessee or any Affiliate nor the applicable Ground Lessor under each Ground Lease
has commenced any action or given or received any notice for the purpose of
terminating such Ground Lease, (vii) the consummation of the transactions
contemplated hereby will not result in any breach of, or constitute a default
under, any Ground Lease, (viii) all actions which must be taken for
Administrative Agent to have the rights of a leasehold mortgagee or mortgagee
pursuant to each of the Ground Leases have been taken and completed, and (ix) no
Ground Lessee or Affiliate has granted any other leasehold mortgage or made any
other assignment, pledge or hypothecation of its interest under any of the
Ground Leases;

(b)       The Mortgage encumbering Owner’s interest in the Philadelphia
Affiliate Ground Lease also encumbers the Philadelphia Affiliate Ground Lessor’s
fee interest in the Philadelphia Property, and the fee interest is subject and
subordinate of record to the applicable Mortgage, and such Mortgage does not by
its terms provide that it will be subordinated to the Lien of any other mortgage
or other Lien upon such fee interest, and upon the occurrence of an Event of
Default, Administrative Agent has the right to foreclose or otherwise exercise
its rights with respect to the fee interest within a commercially reasonable
time;

 

A/72912756.15

 



-79-

--------------------------------------------------------------------------------

(c)       The Ground Leases or a memorandum thereof have been duly recorded, the
Ground Leases permit the interest of the lessee thereunder to be encumbered by
the applicable Mortgage. Except as identified on Schedule 6.15, there has not
been any change in the terms of the Ground Leases since their recordation. Each
of the Ground Leases, either by its express terms or after giving effect to any
estoppel and consent agreement described in Section 5.01(a)(xiii)(C), cannot be
cancelled, terminated, surrendered or amended without the prior written consent
of Administrative Agent;

(d)       The Ground Leases are not subject to any Liens (other than Permitted
Liens) superior to, or of equal priority with, the applicable Mortgage;

(e)       The applicable Ground Lessee’s interest in each of the Ground Leases,
either by the express terms of the Ground Leases or after giving effect to any
estoppel and consent agreement described in Section 5.01(a)(xiii)(C), are
assignable upon notice to, but without the consent of, the lessor thereunder
and, in the event that it is so assigned, it is further assignable upon notice
to, but without the need to obtain the consent of, such lessor;

(f)        The Ground Leases, either by their express terms or after giving
effect to any estoppel and consent agreement described in Section
5.01(a)(xiii)(C), require the lessor thereunder to give notice of any default by
the applicable Ground Lessee to Administrative Agent; and the Ground Leases,
either by their express terms or after giving effect to any estoppel and consent
agreement described in Section 5.01(a)(xiii)(C), further provide that notice of
termination given under the Ground Leases are not effective against
Administrative Agent or any Lender unless a copy of the notice has been
delivered to Administrative Agent or Lenders in the manner described in the
applicable Ground Lease;

(g)       Either under the express terms of the Ground Leases or after giving
effect to any estoppel and consent agreement described in Section
5.01(a)(xiii)(C), Administrative Agent is permitted a reasonable opportunity
(including, where necessary, sufficient time to gain possession of the interest
of the applicable Ground Lessee under the Ground Leases) to cure any default
under the Ground Leases, which is curable after the receipt of notice of any
default before the lessor thereunder may terminate such Ground Lease;

(h)       The Ground Leases have a term which extends not less than twenty-five
(25) years beyond the Maturity Date;

(i)        After giving effect to any estoppel and consent agreement described
in Section 5.01(a)(xiii)(C), the Ground Leases, require the lessor to enter into
a new lease on similar terms and conditions upon termination of the applicable
Ground Lease for any reason, including rejection of such Ground Lease in a
proceeding under any Debtor Relief Law;

 

A/72912756.15

 



-80-

--------------------------------------------------------------------------------

(j)        Under the terms of each Ground Lease and the applicable Loan
Documents, taken together, any Net Proceeds will be applied either to the
Restoration of all or part of the Collateral Properties, with Administrative
Agent or a trustee appointed by Administrative Agent having the right to hold
and disburse such Net Proceeds as the Restoration progresses, or, after giving
effect to any estoppel and consent agreement described in Section
5.01(a)(xiii)(C), to the payment of the outstanding principal balance of the
Loan together with any accrued interest thereon; and

(k)       Either under the express terms of the Ground Leases or after giving
effect to any estoppel and consent agreement described in Section
5.01(a)(xiii)(C), the Ground Leases do not impose restrictions on subletting.

 

6.39.

Operating Lease Representations.

(a)       (i) Each Operating Lease is in full force and effect and has not been
modified or amended in any manner whatsoever, (ii) there are no defaults under
any Operating Lease by any party thereunder, and no event has occurred which but
for the passage of time, or notice, or both would constitute a default under
such Operating Lease, (iii) all rents, additional rents and other sums due and
payable under each Operating Lease have been paid in full, and (iv) neither
Operating Lessee nor Owner (Lessor) under each Operating Lease has commenced any
action or given or received any notice for the purpose of terminating such
Operating Lease;

(b)       Each Mortgage which encumbers Operating Lessee’s interest in a
Operating Lease also encumbers Owner’s interest in the applicable Collateral
Property, and the fee interest is subject and subordinate of record to the
applicable Mortgage, and such Mortgage does not by its terms provide that it
will be subordinated to the Lien of any other mortgage or other Lien upon such
fee interest, and upon the occurrence of an Event of Default, Administrative
Agent has the right to foreclose or otherwise exercise its rights with respect
to the fee interest within a commercially reasonable time;

(c)       The Operating Leases cannot be cancelled, terminated, surrendered or
amended without the prior written consent of Administrative Agent;

(d)       The applicable interests of Operating Lessee and Owner in the
Operating Leases are not subject to any Liens (other than Permitted Liens)
superior to, or of equal priority with, the applicable Mortgage;

(e)       The Operating Leases require Owner to give notice of any default by
Operating Lessee to Administrative Agent and the Operating Leases further
provide that notice of termination given under the Operating Leases are not
effective against Administrative Agent or any Lender unless a copy of the notice
has been delivered to Administrative Agent or Lenders in the manner described in
the applicable Operating Lease;

(f)        Under the terms of the Operating Leases, Administrative Agent is
permitted a reasonable opportunity (including, where necessary, sufficient time
to gain possession of the interest of Operating Lessee under the Operating
Leases) to cure any default under the Operating Leases, which is curable after
the receipt of notice of any default before the lessor thereunder may terminate
such Operating Lease;

 

A/72912756.15

 



-81-

--------------------------------------------------------------------------------

(g)       Under the terms of each Operating Lease and the applicable Loan
Documents, taken together, any Net Proceeds will be applied either to the
Restoration of all or part of the Collateral Properties, with Administrative
Agent or a trustee appointed by Administrative Agent having the right to hold
and disburse such Net Proceeds as the Restoration progresses, or to the payment
of the outstanding principal balance of the Loan together with any accrued
interest thereon; and

 

(h)

The Operating Leases do not impose restrictions on subletting.

6.40.    Liens. The Collateral Documents provide first priority Liens in the
Collateral in favor of the Secured Parties, subject to no other Liens, other
than Permitted Liens.

6.41.    Service Contracts. Other than the Leases, the Operating Leases and the
Ground Leases, no Borrower has entered into any Contractual Obligation with
respect to property or services to be provided by third parties with respect to
any Collateral Property except (a) those listed on Schedule 6.42, (b) after the
Closing Date, those permitted under Section 8.05, and (c) those that are
otherwise not material to Borrowers or any Collateral Property.

 

6.42.

Personal Property Leasing and Financing.

No Personal Property used in the ownership or operation of any hotel, is subject
to any financing or leasing arrangements except (a) as disclosed on Schedule
6.43, (b) after the Closing Date, those permitted under Section 8.04, and (c)
those that are otherwise not material to Borrowers or any Collateral Property.

 

6.43.

Reciprocal Agreements.

(a)       No Loan Party is currently in default in any respect (nor has any
notice been given or received with respect to an alleged or current default)
under any of the terms and conditions of any REA, and each REA remains
unmodified and in full force and effect except where such default, modification
or failure to be in full force and effect could not reasonably be expected to
cause a Material Property Event.

(b)       All sums due and owing by any Loan Party to the other parties to each
REA (or by the other parties to each REA to any Loan Party) pursuant to the
terms of such REA, have been paid, are current, and no lien has attached on any
Collateral Property (or threat thereof been made) for failure to pay any of the
foregoing except where such failure could not reasonably be expected to cause a
Material Property Event.

6.44.    Survival of Representations. Borrowers agree that all of the
representations and warranties set forth in this Article VI and elsewhere in
this Agreement and in the other Loan Documents (as such representations and
warranties are modified or qualified by the Schedules, reports and other
certificates and instruments delivered to Administrative Agent pursuant to this
Agreement) shall survive for so long as any amount remains owing by any Loan
Party under this Agreement or any of the other Loan Documents. All
representations, warranties, covenants and

 

A/72912756.15

 



-82-

--------------------------------------------------------------------------------

agreements made in this Agreement or in the other Loan Documents by any Loan
Party shall be deemed to have been relied upon by Administrative Agent and
Lenders notwithstanding any investigation heretofore or hereafter made by any of
Administrative Agent or Lenders or on its behalf.

ARTICLE VII

AFFIRMATIVE COVENANTS

From the date hereof until payment and performance in full of all Obligations
under the Loan Documents or, in respect of a specific Collateral Property, until
the earlier release of the Liens of all Mortgages encumbering such Collateral
Property in accordance with the terms of this Agreement and the other Loan
Documents, Borrowers each covenant as follows:

 

7.01.

Existence; Compliance with Legal Requirements.

(a)       There shall never be committed by any Borrower or any other Person in
occupancy of or involved with the operation or use of the Collateral Properties
any act or omission affording the Federal government or any state or local
government the right of forfeiture against any Collateral Property or any part
thereof or any monies paid in performance of such Borrower’s obligations under
any of the Loan Documents. Each Borrower hereby covenants and agrees not to
commit, permit or suffer to exist any act or omission affording such right of
forfeiture. To the extent that any Borrower’s noncompliance with this Section
7.01(a) would reasonably be expected to have a Material Adverse Effect : (i)
such Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, permits
and franchises, and comply, in all material respects, with all Legal
Requirements applicable to it and its Collateral Properties; (ii) such Borrower
shall at all times maintain, preserve and protect all franchises and trade names
and preserve all the remainder of its property used or useful in the conduct of
its business and shall keep the Collateral Properties in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in this Agreement and the Mortgages; (iii) such
Borrower shall keep the Collateral Properties insured at all times by
financially sound and reputable insurers, to such extent and against such risks,
and maintain liability and such other insurance, as is more fully provided in
this Agreement; and (iv) such Borrower shall operate any Collateral Property
that is the subject of any O&M Program in accordance with the terms and
provisions thereof in all material respects.

(b)       Borrowers, at their own expense, may contest by appropriate legal
proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Borrowers or any Collateral Property or any alleged violation of
any Legal Requirement, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any Contractual Obligation to which the
applicable Borrowers are subject and shall not constitute a default thereunder
and such proceeding shall be conducted in accordance

 

A/72912756.15

 



-83-

--------------------------------------------------------------------------------

with all applicable Laws; (iii) no Collateral Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (iv) Borrowers shall promptly upon final determination
thereof comply with any such Legal Requirement determined to be valid or
applicable or cure any violation of any Legal Requirement; (v) such proceeding
shall suspend the enforcement of the contested Legal Requirement against
Borrowers or any Collateral Property; and (vi) Borrowers shall furnish such
security as may be required in the proceeding, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Administrative Agent may apply any such security or part
thereof, as necessary to cause compliance with such Legal Requirement at any
time when, in the judgment of Administrative Agent, the validity, applicability
or violation of such Legal Requirement is finally established or any Collateral
Property (or any part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost.

7.02.    Taxes and Other Charges. Borrowers shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Collateral
Properties or any part thereof prior to delinquency thereof. Upon Administrative
Agent’s request, each Borrower shall furnish to Administrative Agent receipts,
or other evidence for the payment of the Taxes and the Other Charges prior to
the date the same shall become delinquent. Borrowers shall not suffer and shall
promptly cause to be paid and discharged any Lien or charge whatsoever which may
be or become a Lien or charge against the Collateral Properties, and shall
promptly pay for all utility services provided to the Collateral Properties.
Borrowers, at their own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes or Other
Charges, provided that (i) no Event of Default has occurred and remains uncured
or would result from such contest; (ii) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any Contractual Obligation
to which a Borrower is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable Laws; (iii)
no Collateral Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (iv) Borrowers
shall promptly upon final determination thereof pay the amount of any such Taxes
or Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the applicable
Collateral Properties; and (vi) each Borrower shall furnish to Administrative
Agent for the benefit of the Lenders, such security as may be required in the
proceeding or as may be necessary or advisable, to insure the payment of any
such Taxes or Other Charges, together with all interest and penalties thereon.
Administrative Agent may apply such security or part thereof held by
Administrative Agent at any time when, in the judgment of Administrative Agent,
the validity or applicability of such Taxes or Other Charges are established or
any Collateral Property (or part thereof or interest therein) shall be in danger
of being sold, forfeited, terminated, cancelled or lost or there shall be any
danger of the Lien of any Mortgage being primed by any related Lien.

7.03.    Litigation. Borrowers shall give prompt written notice to
Administrative Agent and Lenders of any litigation or governmental proceedings
pending or threatened in writing against any Borrower which might have a
Material Adverse Effect or might result in a judgment in excess of $10,000,000.

 

A/72912756.15

 



-84-

--------------------------------------------------------------------------------

7.04.    Access to Collateral Properties. Borrowers shall permit agents,
representatives and employees of Administrative Agent and each Lender to inspect
the Collateral Properties or any part thereof at reasonable hours upon
reasonable advance notice and shall cause Operating Lessee and each Manager to
permit such access.

7.05.    Notice of Default. Borrowers shall promptly advise Administrative Agent
and the Lenders of any material adverse change in any Borrower’s condition,
financial or otherwise, or of the occurrence of any Default, Event of Default or
Material Property Event of which a Borrower has knowledge.

7.06.    Cooperation in Legal Proceedings. Except with respect to any claim by
Borrowers against Administrative Agent or Lenders, Borrowers shall cooperate
fully with Administrative Agent with respect to any proceedings relating to
Borrowers, the Collateral Properties or the Loans before any court, board or
other Governmental Authority which may in any way adversely affect the rights of
Administrative Agent or any Lender hereunder or any rights obtained by
Administrative Agent or any Lender under any of the other Loan Documents and, in
connection therewith, permit Administrative Agent on behalf of Lenders, at its
election, to participate in any such proceeding.

7.07.    Award and Insurance Benefits. Borrowers shall cooperate with
Administrative Agent in obtaining for Lenders the benefits of any Awards or
Insurance Proceeds lawfully or equitably payable in connection with any
Collateral Property, and Administrative Agent shall be reimbursed for any
expenses incurred in connection therewith (including reasonable attorneys’ fees
and disbursements, and the payment by Borrowers of the expense of an Acceptable
Appraisal on behalf of Lenders in case of Casualty or Condemnation affecting any
Collateral Property or any part thereof) out of such Award or Insurance
Proceeds.

 

7.08.

Further Assurances. Borrowers shall, at Borrowers’ sole cost and expense:

(a)       furnish to Administrative Agent all instruments, documents, boundary
surveys, footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrowers pursuant to the terms of the Loan Documents or reasonably requested
by Administrative Agent in connection therewith;

(b)       execute and deliver to Administrative Agent such documents,
instruments, certificates, assignments and other writings, and do such other
acts necessary or desirable, to evidence, preserve and/or protect the Collateral
at any time securing or intended to secure the Obligations under the Loan
Documents and the Liens in favor of the Secured Parties and priority thereof, as
Administrative Agent may reasonably require including, without limitation (i)
the authorization of Administrative Agent to execute and/or the execution by
Borrowers (if applicable) and filing of UCC financing statements, (ii) the
execution and delivery of all such writings necessary to transfer any Licenses
into the name of Administrative Agent or its designee after the occurrence of
any Event of Default, to the extent such Licenses are transferable, (iii)
Borrowers shall cause the applicable Manager to cooperate in the transfer of any
Licenses held by such Manager to the Borrowers upon the

 

A/72912756.15

 



-85-

--------------------------------------------------------------------------------

termination of the Management Agreement with such Manager, in accordance with
the terms of such Management Agreement, and (iv) in respect of Collateral
consisting of motor vehicles in excess of $25,000.00 in value per vehicle only,
notification by Borrowers of the existence of such vehicles whether or not
requested by Administrative Agent and upon the request of Administrative Agent
such information relating to and instruments of title relating thereto as may be
necessary to perfect Liens;and

(c)       do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as
Administrative Agent shall reasonably require from time to time, including
cooperating to assist any Lender in obtaining any additional appraisals required
under FIRREA, at the sole expense of such Lender.

7.09.    Mortgage and Intangible Taxes. Borrowers shall pay, or reimburse
Administrative Agent and each Lender for (in each case, to the extent permitted
by applicable Law) all state, county and municipal recording, mortgage,
intangible, and all other taxes imposed upon the execution and recordation of
the Mortgage and/or upon the execution and delivery of Notes and this Agreement.

 

7.10.

Financial Reporting.

(a)       Borrowers will keep and maintain or will cause to be kept and
maintained on a Fiscal Year basis, in accordance with GAAP, (or such other
accounting basis acceptable to Administrative Agent) proper and accurate books,
records and accounts reflecting all of the financial affairs of Borrowers and
all items of income and expense in connection with the operation on an
individual basis of the Collateral Properties. Administrative Agent, at its own
cost and expense (except as provided in the next sentence) shall have the right
from time to time at all times during normal business hours upon reasonable
notice to examine such books, records and accounts at the office of Borrowers or
any other Person maintaining such books, records and accounts and to make such
copies or extracts thereof as Administrative Agent shall desire. Upon the
occurrence and during the continuance of an Event of Default, Borrowers shall
pay any reasonable costs and expenses incurred by Administrative Agent to
examine Borrowers’ accounting records with respect to the Collateral Properties,
as Administrative Agent shall determine to be necessary or appropriate. All
operating and profits and loss statements required pursuant to this Section 7.10
shall be prepared for each Collateral Property and for the Collateral Properties
taken as a whole. All other statements required pursuant to this Section 7.10
shall be prepared for the Collateral Properties taken as a whole.

(b)       Each Borrower will furnish to Administrative Agent and the Lenders
annually, within ninety (90) days following the end of each Fiscal Year: a
complete copy of (i) Borrower’s annual financial statements certified by a
Responsible Officer of such Borrower, both in accordance with GAAP (or such
other accounting basis acceptable to Administrative Agent) covering the
Collateral Properties for such Fiscal Year and containing statements of profit
and loss and a balance sheet, and (ii) an operating statement certified by a
Responsible Officer of Borrower for each Collateral Property and the Collateral
Properties taken as a whole which present the operating results of the
Collateral

 

A/72912756.15

 



-86-

--------------------------------------------------------------------------------

Properties in a manner consistent with those operating statements given by
Borrower to Administrative Agent prior to the Closing Date, which operating
statement shall be in substantially the form of Exhibit J. Such statements
referred to in subsection (ii) above shall set forth the financial condition and
the results of operations of the Collateral Properties for such Fiscal Year, and
shall include, but not be limited to, amounts representing annual Net Operating
Income, Gross Income from Operations and Operating Expenses, and (iii)
calculations, set forth in reasonable detail of the Debt Service Coverage Ratio,
certified by a Responsible Officer of Borrowers. Borrower’s annual financial
statements shall be accompanied by (1) operating statements for each Collateral
Property and the Collateral Properties taken as a whole showing a comparison of
the income and expenses contained in the prior Fiscal Year’s Approved Annual
Budget and the actual income and expenses for the prior Fiscal Year, (2) a
certificate executed by a Responsible Officer or other appropriate officer of
such Borrower, stating that each such annual financial statement and operating
statements present fairly the financial condition and the results of operations
of each Borrower and the Collateral Properties being reported upon and has been
prepared in accordance with GAAP, and (3) an annual occupancy report for such
year, including the average daily room rate for such year.

(c)       Each Borrower will furnish, or cause to be furnished, to
Administrative Agent and the Lenders on or before forty-five (45) days after the
end of each calendar quarter the following items, accompanied by a certificate
of a Responsible Officer or other appropriate officer of such Borrower, stating
that such items are true, correct, accurate, and complete and fairly present the
results of the operations of such Borrower and the Collateral Properties: (i) a
report of occupancy for the subject quarter including an average daily rate, and
any and all franchise inspection reports received by either Borrower during the
subject quarter accompanied by an Officer’s Certificate with respect thereto;
(ii) quarterly and year-to-date operating statements, and Capital Expenditures
presented for each Collateral Property and the Collateral Properties taken as a
whole in a form consistent with the operating statements and Capital
Expenditures reports delivered by Borrowers to Administrative Agent and Lenders
in connection with Lenders’ underwriting of the Loan which operating statement
shall be in substantially the form of Exhibit J) and prepared for each calendar
quarter, noting Net Operating Income, Gross Income from Operations, and
Operating Expenses, and other information necessary and sufficient to fairly
present the results of operation of the Collateral Properties during such
calendar quarter, and containing a comparison of budgeted income and expenses
and the actual income and expenses, (iii) a detailed explanation of any
variances which are both (I) ten percent (10%) or more and (II) in excess of
$50,000 between budgeted and actual amounts for any Collateral Property, all in
form satisfactory to Administrative Agent; (iv) calculations, set forth in
reasonable detail of the Debt Service Coverage Ratio, certified by a Responsible
Officer of Borrower and (v) a Smith Travel Research STAR Report or similar
market benchmarking service for each Collateral Property.

(d)       Each Borrower will furnish, or cause to be furnished, to
Administrative Agent and the Lenders on or before thirty (30) days after the end
of each calendar month, monthly profits and loss statements for each Collateral
Property, accompanied by a certificate of a Responsible Officer or other
appropriate officer of Borrower, stating that

 

A/72912756.15

 



-87-

--------------------------------------------------------------------------------

such statements are true, correct, accurate, and complete and fairly present the
results of the operations of Borrowers and each Collateral Properties.

(e)       For Fiscal Year 2010, and for each Fiscal Year thereafter, (I)
Borrowers shall submit to Administrative Agent a preliminary Annual Budget for
each Collateral Property not later than thirty (30) days prior to the
commencement of such Fiscal Year and (II) Borrowers shall submit to
Administrative Agent a final proposed Annual Budget for each Collateral Property
not later than sixty (60) days after to the commencement of such Fiscal Year.
The final budget shall be in form reasonably satisfactory to Administrative
Agent, and shall be subject to Administrative Agent’s written approval, which
approval shall not be unreasonably withheld or delayed (each such Annual Budget
after it has been approved in writing by Administrative Agent shall be
hereinafter referred to as an “Approved Annual Budget”; provided that each of
the Annual Budgets for Fiscal Year 2009 for each Collateral Property, which were
delivered on or before the Closing Date, constitutes an Approved Annual Budget
for such Collateral Property). In the event that Administrative Agent objects to
the preliminary or final proposed Annual Budget submitted by Borrowers,
Administrative Agent shall advise Borrowers of such objections within fifteen
(15) days after receipt respectively thereof (and deliver to Borrowers a
reasonably detailed description of such objections) and Borrowers shall promptly
revise such Annual Budget and resubmit the same to Administrative Agent.
Administrative Agent shall advise Borrowers of any objections to such revised
Annual Budget within ten (10) days after receipt thereof (and deliver to
Borrowers a reasonably detailed description of such objections) and Borrowers
shall promptly revise the same in accordance with the process described in this
subsection until Administrative Agent approves the Annual Budget. Until such
time that Administrative Agent approves a proposed Annual Budget, the most
recently Approved Annual Budget shall apply; provided that, such Approved Annual
Budget shall be adjusted to reflect (A) estimated increases in Taxes, Insurance
Premiums and utilities expenses and, (B) any incremental increases provided for
under the terms of the Management Agreements. Any such proposed preliminary or
final Annual Budget submitted to Administrative Agent for Administrative Agent’s
approval shall be deemed approved if Administrative Agent shall have failed to
notify Borrowers of its approval or disapproval within fifteen (15) Business
Days following Administrative Agent’s receipt of Borrowers’ written request
together with such final proposed Annual Budget, as the case may be, and any and
all required information and documentation reasonably required by Administrative
Agent to reach a decision, provided, such request to Administrative Agent is
marked in bold lettering with the following language: “ADMINISTRATIVE AGENT’S
RESPONSE IS REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT OF THIS NOTICE
PURSUANT TO THE TERMS OF A TERM LOAN AGREEMENT AMONG THE UNDERSIGNED, AND
ADMINISTRATIVE AGENT AND OTHERS” and the envelope containing the request must be
marked “PRIORITY”. With respect to the Annual Budgets to the extent that the
timing and the procedures for approval of such Annual Budgets as set forth
herein shall be inconsistent with the timing and the procedures for approval set
forth in the Management Agreements, the timing and procedures set forth in the
Management Agreement shall control, provided that the foregoing shall not in any
way limit Administrative Agent’s rights to approve such Annual Budgets as set
forth above prior to the Borrowers agreement on such Budget with the applicable
Manager.

 

A/72912756.15

 



-88-

--------------------------------------------------------------------------------

(f)        Borrowers shall furnish to Administrative Agent and each Lender,
promptly, and in any event, within ten (10) Business Days after written request
such further detailed information with respect to the operation of the
Collateral Properties and the financial affairs of Borrowers as may be
reasonably requested by such Person. Borrowers shall give to Administrative
Agent and each Lender notice of the departure of any Independent Director from
any Borrower (and the appointment of any replacement therefore) in accordance
with Section 6.34(x) above.

(g)       Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) on a diskette or via email, (ii) if
requested by Administrative Agent or a Lender and within the capabilities of
Borrowers’ data systems without change or modification thereto, in electronic
form and prepared using a Microsoft Excel, Microsoft Word for Windows or
WordPerfect for Windows files (which files may be prepared using a spreadsheet
program and saved as word processing files) and (iii) if requested by
Administrative Agent or a Lender, in paper form.

7.11.    Business and Operations. Each Borrower will continue to engage in the
businesses presently conducted by such Borrower as and to the extent the same
are necessary for the ownership, maintenance, management and operation of the
Collateral Properties. Each Borrower will exercise commercially reasonable
efforts to comply at all times and in all material respects with the applicable
brand standards at each Collateral Property. Borrowers will remain in good
standing under the laws of each jurisdiction to the extent required for the
ownership, maintenance, management and operation of the Collateral Properties.

7.12.    Costs of Enforcement. Without limitation of any other provision of this
Agreement or any other Loan Document, in the event (a) that any Mortgage
encumbering any Collateral Property is foreclosed in whole or in part or that
any such Mortgage is put into the hands of an attorney for collection, suit,
action or foreclosure, (b) of the foreclosure of any mortgage prior to or
subsequent to any Mortgage encumbering any Collateral Property in which
proceeding Administrative Agent or any Lender is made a party, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
any Borrower, Philadelphia Affiliate Ground Lessor or any of their constituent
Persons or an assignment by any Borrower, Philadelphia Affiliate Ground Lessor
or any of their constituent Persons for the benefit of its creditors, Borrowers,
Philadelphia Affiliate Ground Lessor, their successors or assigns, shall be
chargeable with and agree to pay all costs of collection and defense, including
attorneys’ fees and costs, incurred by Administrative Agent, any Lender,
Borrowers or Philadelphia Affiliate Ground Lessor in connection therewith and in
connection with any appellate proceeding or post-judgment action involved
therein, together with all required service or use taxes.

 

7.13.

Estoppel Statements.

(a)       After written request by Administrative Agent, and no more often than
one time during any twelve (12) month period (unless an Event of Default has
occurred and is continuing) Borrowers shall within ten (10) Business Days
furnish Administrative Agent and the Lenders, with a statement, duly
acknowledged and certified, setting forth (i) the amount of the original
principal amount of the Obligations, (ii) the unpaid principal amount of the
Obligations, (iii) the Applicable Margin, (iv) the date installments of

 

A/72912756.15

 



-89-

--------------------------------------------------------------------------------

interest and/or principal were last paid, (v) any offsets or defenses to the
payment of the Indebtedness hereunder, and (vi) that the Notes, this Agreement,
the Mortgages and the other Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification.

(b)       Borrowers shall use commercially reasonable efforts to deliver to
Administrative Agent and the Lenders upon request, and no more often than one
time during any twelve (12) month period (unless an Event of Default has
occurred and is continuing) tenant estoppel certificates from each commercial
tenant under a Major Lease in form and substance reasonably satisfactory to
Administrative Agent.

(c)       Borrowers shall use commercially reasonable efforts, promptly upon
request of Administrative Agent, and no more often than one time during any
twelve (12) month period (unless an Event of Default has occurred and is
continuing) to deliver to Administrative Agent and the Lenders an estoppel
certificate from each Franchisor stating that (i) its Franchise Agreement is in
full force and effect and has not been modified, amended or assigned, (ii)
neither such Franchisor nor Operating Lessee is in default under any of the
terms, covenants or provisions of the Franchise Agreement and Franchisor knows
of no event which, but for the passage of time or the giving of notice or both,
would constitute an event of default under such Franchise Agreement, (iii)
neither Franchisor nor Operating Lessee has commenced any action or given or
received any notice for the purpose of terminating such Franchise Agreement and
(iv) all sums due and payable to such Franchisor under its Franchise Agreement
have been paid in full.

(d)       Borrowers shall, promptly upon request of Administrative Agent, and no
more often than one time during any twelve (12) month period (unless an Event of
Default has occurred and is continuing) deliver to Administrative Agent and the
Lenders an estoppel certificate from Operating Lessee stating that (i) each
Operating Lease is in full force and effect and has not been modified, amended
or assigned, (ii) Borrowers are not in default under any of the terms, covenants
or provisions of any Operating Lease and Operating Lessee does not know of any
event which, but for the passage of time or the giving of notice or both, would
constitute an event of default under any Operating Lease, (iii) no Borrower has
commenced any action or given or received any notice for the purpose of
terminating any Operating Lease and (iv) all sums due and payable under any
Operating Lease have been paid in full.

(e)       Within thirty (30) days following the Closing Date (plus any
additional period that Administrative Agent grants in its reasonable discretion
if Borrowers are diligently pursuing an estoppel and consent agreement),
Borrowers shall use commercially reasonable efforts to deliver to Administrative
Agent the estoppel and consent agreement described in Section 5.01(a)(xiii)(C)
from the Houston Ground Lessor. In addition, Borrowers shall use commercially
reasonable efforts, promptly upon request of Administrative Agent, and no more
often than one time during any twelve (12) month period (unless an Event of
Default has occurred and is continuing) deliver to Administrative Agent and the
Lenders an estoppel certificate from each Ground Lessor stating that (i) the
applicable Ground Lease is in full force and effect and has not been modified,
amended or assigned, (ii) neither Ground Lessor nor the applicable Ground

 

A/72912756.15

 



-90-

--------------------------------------------------------------------------------

Lessee is in default under any of the terms, covenants or provisions of the
Ground Lease and Ground Lessor knows of no event which, but for the passage of
time or the giving of notice or both, would constitute an event of default under
the Ground Lease, (iii) neither Ground Lessor nor the applicable Ground Lessee
has commenced any action or given or received any notice for the purpose of
terminating the Ground Lease and (iv) all sums due and payable under the Ground
Lease have been paid in full.

(f)        Borrowers shall use commercially reasonable efforts, promptly upon
request of Administrative Agent, and no more often than one time during any
twelve (12) month period (unless an Event of Default has occurred and is
continuing) deliver to Administrative Agent an estoppel certificate from each
Manager stating that (i) the applicable Management Agreement is in full force
and effect and has not been modified, amended or assigned, (ii) neither Manager
nor applicable Borrower is in default under any of the terms, covenants or
provisions of such Management Agreement and Manager knows of no event which, but
for the passage of time or the giving of notice or both, would constitute an
event of default under such Management Agreement, (iii) neither Manager nor
applicable Borrower has commenced any action or given or received any notice for
the purpose of terminating such Management Agreement and (iv) all sums due and
payable under such Management Agreement have been paid in full.

7.14.    Use of Proceeds. Borrowers shall use the proceeds of the Loans only for
the (a) Borrowers’ working capital, Capital Expenditures and other general
corporate purposes not in contravention of any law or any Loan Document and (b)
to make certain Restricted Payments on the Closing Date.

7.15.    Performance by Borrowers. Each Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document executed and delivered by, or applicable to such Borrower.

 

7.16.

Leasing Matters.

(a)       With respect to any Collateral Property, each Borrower may enter into
a proposed Lease (including the renewal or extension of an existing Lease (a
“Renewal Lease”)) without the prior written consent of Administrative Agent,
provided such proposed Lease or Renewal Lease (i) provides for rental rates and
terms comparable to existing local market rates and terms (taking into account
the type and quality of the tenant) as of the date such Lease is executed by
such Borrower (unless, in the case of a Renewal Lease, the rent payable during
such renewal, or a formula or other method to compute such rent, is provided for
in the original Lease), (ii) is an arms-length transaction with a bona fide,
independent third party tenant, (iii) would not cause a Material Property Event,
(iv) is subject and subordinate to the related Mortgage and, upon Administrative
Agent’s reasonable request, the lessee thereunder agrees to attorn to
Administrative Agent and Lenders pursuant to an agreement acceptable to
Administrative Agent and (v) is not a Major Lease. All proposed Leases which do
not satisfy the requirements set forth in this Section 7.16(a) shall be subject
to the prior approval of Administrative Agent, which approval shall not be
unreasonably withheld, delayed or conditioned. At Administrative Agent’s
request, Borrowers shall promptly deliver to Administrative Agent copies of all
Leases which are

 

A/72912756.15

 



-91-

--------------------------------------------------------------------------------

entered into pursuant to this Subsection together with Borrowers’ certification
that they have satisfied all of the conditions of this Section.

(b)       Borrowers (i) shall observe and perform all the obligations imposed
upon the lessor under the Major Leases and shall not do or permit to be done
anything to impair the value of any of the Major Leases as security for the
Obligations; (ii) shall promptly send copies to Administrative Agent and the
Lenders of all notices of default or other material matters which Borrowers
shall send or receive with respect to the Major Leases; (iii) shall enforce all
of the material terms, covenants and conditions contained in the Major Leases
upon the part of the tenant thereunder to be observed or performed (except for
termination of a Major Lease which shall require Administrative Agent’s prior
written approval); (iv) shall not collect any of the Rents more than one (1)
month in advance (except Security Deposits shall not be deemed Rents collected
in advance); (v) shall not execute any other assignment of the lessor’s interest
in any of the Leases or the Rents; and (vi) shall not consent (to the extent
that lessor’s consent is required under a Major Lease) to any assignment of or
subletting under any Major Leases not in accordance with their terms, without
the prior written consent of Administrative Agent, which consent shall not be
unreasonably withheld, delayed or conditioned.

(c)       Borrowers may, without the consent of Administrative Agent, amend,
modify or waive the provisions of any Lease or terminate, reduce rents under,
accept a surrender of space under, or shorten the term of, any Lease (including
any guaranty, letter of credit or other credit support with respect thereto)
provided that such Lease is not a Major Lease and that such action (taking into
account, in the case of a termination, reduction in rent, surrender of space or
shortening of term, the planned alternative use of the affected space) would not
cause a Material Property Event, and provided that such Lease, as amended,
modified or waived, is otherwise in compliance with the requirements of this
Agreement and any Lease subordination agreement binding upon Administrative
Agent with respect to such Lease. A termination of a Lease (other than a Major
Lease) with a tenant who is in default beyond applicable notice and grace
periods shall not be considered an action which constitutes a Material Property
Event unless it causes a breach, default or failure of performance under a
Management Agreement or Franchise Agreement. Any amendment, modification,
waiver, termination, rent reduction, space surrender or term shortening which
does not satisfy the requirements set forth in this Subsection shall be subject
to the prior written approval of Administrative Agent and its counsel, at
Borrowers’ expense. At Administrative Agent’s request, Borrowers shall promptly
deliver to Administrative Agent and the Lenders copies of all Leases,
amendments, modifications and waivers which are entered into pursuant to this
Section 7.16(c) together with each applicable Borrower’s certification that it
has satisfied all of the conditions of this Section 7.16(c).

(d)       Notwithstanding anything contained herein to the contrary, with
respect to any Collateral Property, no Borrower shall, without the prior written
consent of Administrative Agent (which consent shall not be unreasonably
withheld, delayed or conditioned), enter into, materially amend, materially
modify, waive any material provisions of, terminate, reduce rents under, accept
a surrender of space under, or shorten the term of, or renew or extend upon
terms and conditions less favorable to such Borrower,

 

A/72912756.15

 



-92-

--------------------------------------------------------------------------------

any Major Lease or any instrument guaranteeing or providing credit support for
any Major Lease; provided, however, such Borrower shall not be required to
obtain Administrative Agent’s written consent to any immaterial, non-economic
change or beneficial economic change to a Major Lease (provided that, changes
materially altering: the square footage leased, the location or use of the
Collateral Property or extending the term including any renewal option for a
period in excess of five (5) years shall, in each case, be considered a material
change); and provided further, that no consent shall be required for any
amendment under any Operating Lease, to the extent such amendment could not
reasonably be expected to result in a decrease in the Net Operating Income of
any Collateral Property by more than 5% or otherwise result in a Material
Adverse Effect. For the avoidance of doubt, to the extent that the lessor’s
consent is required under the applicable Major Lease, any assignment or sublease
of a Major Lease shall require the consent of Administrative Agent.

(e)       To the extent actually received by Administrative Agent,
Administrative Agent shall hold any and all monies representing security
deposits under the Leases (the “Security Deposits”) received by Administrative
Agent, in accordance with the terms of this Agreement and the respective Lease,
and shall only release the Security Deposits in order to return a tenant’s
Security Deposit to such tenant if such tenant is entitled to the return of the
Security Deposit under the terms of the Lease.

(f)        To the extent that Administrative Agent’s consent or approval is
required under this Section 7.16, any such proposed modification, change,
supplement, alteration, amendment, assignment or sublease of a Lease or Major
Lease submitted to Administrative Agent for approval shall be deemed approved if
(i) Borrowers deliver to Administrative Agent a written request for such
approval marked in bold lettering with the following language: ADMINISTRATIVE
AGENT’S RESPONSE IS REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT OF
THIS NOTICE PURSUANT TO THE TERMS OF A TERM LOAN AGREEMENT AMONG THE
UNDERSIGNED, AND ADMINISTRATIVE AGENT AND OTHERS” and the envelope containing
the request must be marked “PRIORITY”; and (ii) Administrative Agent shall have
failed to notify Borrowers of its approval or disapproval within such fifteen
(15) Business Days following Administrative Agent’s receipt of Borrowers’
written request together with such proposed modification, change, supplement,
alteration, amendment, assignment or sublease of a Lease or Major Lease, and any
and all other information and documentation relating thereto reasonably required
by Administrative Agent to reach a decision. In no event shall Administrative
Agent be deemed to have approved (1) a surrender, termination or cancellation of
a Major Lease or (2) any change having a Material Adverse Effect; provided that
Administrative Agent shall not unreasonably delay such decision. Upon Borrowers’
request, Administrative Agent shall deliver to Borrower a reasonably detailed
description of the reasons for any disapprovals under this Section 7.16.

 

7.17.

Management Agreement.

(a)       Each Collateral Property is operated under the terms and conditions of
the applicable Management Agreement. Operating Lessee shall (i) diligently
perform and observe all of the terms, covenants and conditions of the Management
Agreements on the part of Operating Lessee to be performed and observed to the
end that all things shall be

 

A/72912756.15

 



-93-

--------------------------------------------------------------------------------

done which are necessary to keep unimpaired the rights of Operating Lessee under
the Management Agreements and (ii) promptly notify Administrative Agent and the
Lenders of the giving of any notice by any Manager to Operating Lessee of any
default by Operating Lessee in the performance or observance of any of the
terms, covenants or conditions of any Management Agreement on the part of
Operating Lessee to be performed and observed and deliver to Administrative
Agent a true copy of each such notice. Operating Lessee shall not surrender any
Management Agreement, consent to the assignment by any Manager of its interest
under a Management Agreement, or terminate or cancel any Management Agreement,
or modify, change, supplement, alter or amend any Management Agreement, in any
material respect, either orally or in writing without Required Lenders’ prior
written consent. Borrowers hereby assign to Administrative Agent for benefit of
the Secured Parties as further security for the payment of the Obligations and
for the performance and observance of the terms, covenants and conditions of
this Agreement and the other Loan Documents, all the rights, privileges and
prerogatives of Borrowers to surrender any Management Agreement, or to
terminate, cancel, modify, change, supplement, alter or amend such Management
Agreements, in any material respect, and any such surrender of such Management
Agreements, or termination, cancellation, modification, change, supplement,
alteration or amendment of any Management Agreement in any material respect,
without the prior consent of Administrative Agent and Required Lenders, shall be
void and of no force and effect. Any such proposed modification, change,
supplement, alteration or amendment of the Management Agreement submitted to
Administrative Agent and the Lenders for approval shall be deemed approved if
(i) Borrowers deliver to the Lenders a written request for such approval marked
in bold lettering with the following language: “ADMINISTRATIVE AGENT AND
REQUIRED LENDERS’ RESPONSE IS REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A TERM LOAN AGREEMENT AMONG THE
UNDERSIGNED, AND ADMINISTRATIVE AGENT AND OTHERS” and the envelope containing
the request must be marked “PRIORITY”, and (ii) Administrative Agent and
Required Lenders shall have failed to notify Borrowers of approval or
disapproval within such fifteen (15) Business Days following Administrative
Agent’s and the Lenders’ receipt of Borrowers’ written request together with
such proposed modification, change, supplement, alteration or amendment of the
Management Agreement, and any and all other information and documentation
relating thereto reasonably required by Administrative Agent or the Lenders to
reach a decision. In no event shall Administrative Agent or the Required Lenders
be deemed to have approved (1) a surrender, termination or cancellation of the
Management Agreement, (2) any change having a Material Adverse Effect under the
Management Agreement, or (3) or a new management agreement with a new property
manager. Upon a Borrower’s request, Administrative Agent and each of the
disapproving Lenders shall deliver to such Borrower a reasonably detailed
description of the reasons for any disapprovals under this Section 7.17. The
certain modifications to the Management Agreements described in Schedule 7.17
shall be deemed to have been preapproved by Administrative Agent and the
Required Lenders as of the Closing Date.

(b)       If Operating Lessee shall default in the performance or observance of
any material term, covenant or condition of any Management Agreement on the part
of Operating Lessee to be performed or observed, after expiration of any
applicable notice and cure periods provided in such Management Agreement, then,
without limiting the generality

 

A/72912756.15

 



-94-

--------------------------------------------------------------------------------

of the other provisions of this Agreement, and without waiving or releasing such
Borrower from any of its obligations hereunder, Administrative Agent shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act or take any action as may be appropriate to cause all the terms, covenants
and conditions of such Management Agreement on the part of Operating Lessee to
be performed or observed to be promptly performed or observed on behalf of
Operating Lessee to the end that the rights of Operating Lessee in, to and under
such Management Agreement shall be kept unimpaired and free from default in all
material respects. Administrative Agent and any Person designated by
Administrative Agent by written notice to Borrowers shall have, and are hereby
granted, the right to enter upon the applicable Collateral Property at any time
and from time to time for the purpose of taking any such action. If any Manager
shall deliver to Administrative Agent a copy of any notice of default under the
Management Agreement, such notice shall constitute full protection to
Administrative Agent for any action taken or omitted to be taken by
Administrative Agent in good faith, in reliance thereon. Operating Lessee shall
not, and shall not permit any Manager to, sub-contract all or any material
portion of its management responsibilities under any Management Agreement to a
third-party without the prior written consent of Administrative Agent, which
consent shall not be unreasonably withheld, delayed or conditioned. Operating
Lessee shall request of Managers and deliver to Administrative Agent upon
receipt such certificates of estoppel with respect to compliance by Operating
Lessee with the terms of its respective Management Agreement as may be
reasonably requested by Administrative Agent. Operating Lessee shall exercise
each individual option, if any, to extend or renew the term of its respective
Management Agreements to the extent required to continue it in full force and
effect until after the Maturity Date, and Operating Lessee hereby authorizes and
appoints Administrative Agent its attorney-in-fact to exercise any such option
in the name of and upon behalf of Operating Lessee, which power of attorney
shall be irrevocable and shall be deemed to be coupled with an interest. Any
sums expended by Administrative Agent pursuant to this paragraph (i) shall bear
interest at the Default Rate from the date such cost is incurred to the date of
payment to Administrative Agent, (ii) shall be deemed to constitute a portion of
the Obligations, (iii) shall be secured by the lien of the Mortgages and the
other Loan Documents and (iv) shall be immediately due and payable upon demand
by Administrative Agent therefor.

(c)       Without limitation of the foregoing, the applicable Borrower shall,
upon request of Administrative Agent or the Required Lenders, and in accordance
with the provisions of the applicable assignment of Management Agreement,
terminate any Management Agreement and replace the Manager thereunder, without
penalty or fee payable by Borrowers, Administrative Agent or Lenders, if at any
time during the term of this Agreement: (i) such Manager shall become insolvent
or a debtor in bankruptcy or insolvency proceeding or (ii) there exists an event
of default by such Manager under the applicable Management Agreement which
continues beyond any applicable cure period, except that the requirements of
this Section 7.17(c)(ii) shall not apply in the event each and all of the
following conditions shall be satisfied (1) the applicable Borrower shall be
diligently prosecuting the resolution of such default in a commercially
reasonable manner, (2) Administrative Agent and the Lenders shall receive copies
of all notices and correspondence sent and/or received by the applicable
Borrower with respect to such

 

A/72912756.15

 



-95-

--------------------------------------------------------------------------------

default, (3) no Event of Default exists and is continuing and (4) no Material
Adverse Effect or Material Property Event shall have occurred.

 

7.18.

Environmental Covenants.

(a)       Borrowers covenant and agree that so long as any Obligations remain
outstanding (i) all uses and operations on or of the Collateral Properties,
whether by a Borrower or any other Person, shall be in compliance in all
material respects with all Environmental Laws and permits issued pursuant
thereto; (ii) there shall be no Releases of Hazardous Materials in, on, under or
from any of the Collateral Properties; (iii) there shall be no Hazardous
Materials stored or located in, on, or under any of the Collateral Properties,
except those that are both (A) in compliance with all Environmental Laws and
with permits issued pursuant thereto, if and to the extent required, and (B) (1)
in amounts not in excess of that necessary to operate, clean, repair and
maintain the applicable Collateral Property as a hotel or (2) fully disclosed to
and approved by Administrative Agent in writing; (iv) Borrowers shall keep the
Collateral Properties free and clear of all liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of
Borrowers or any other Person (the “Environmental Liens”); (v) Borrowers shall,
at their sole cost and expense, fully and expeditiously cooperate in all
activities pursuant to paragraph (b) below, including but not limited to
providing all relevant information and making knowledgeable persons available
for interviews; (vi) Borrowers shall, at their sole cost and expense, perform
any environmental site assessment or other investigation of environmental
conditions in connection with any of the Collateral Properties, pursuant to any
reasonable written request of Administrative Agent, upon Administrative Agent’s
reasonable belief that a Collateral Property is not in full compliance with all
Environmental Laws or has been the subject of any Release of Hazardous
Materials, and deliver to Administrative Agent and the Lenders full and complete
copies of the reports and other results thereof, and Administrative Agent, the
Lenders and any other Indemnitees shall be entitled to rely on such reports and
other results thereof; (vii) Borrowers shall, at their sole cost and expense (A)
promptly and reasonably effectuate remediation of any Hazardous Materials in,
on, under or from any Collateral Property in strict compliance with all
requirements of Environmental Law; and (B) comply with any Environmental Law, in
either case whether or not requested to do so by Administrative Agent; (viii)
Borrowers shall not allow any tenant or other user of any of the Collateral
Properties to violate any Environmental Law; and (ix) Borrowers shall
immediately notify Administrative Agent in writing after any Borrower has become
aware of (A) any presence or Release or threatened Releases of Hazardous
Materials in, on, under, from or migrating towards any of the Collateral
Properties; (B) any non-compliance with any Environmental Laws related in any
way to any of the Collateral Properties; (C) any actual or potential
Environmental Lien; (D) any required or proposed remediation of environmental
conditions relating to any of the Collateral Properties; and (E) any written or
oral notice or other communication of which a Borrower becomes aware from any
source whatsoever (including but not limited to a Governmental Authority)
relating in any way to Hazardous Materials in connection with the Collateral
Properties.

(b)       Administrative Agent and any other Person designated by Administrative
Agent by written notice to Borrowers, including but not limited to any
representative of a

 

A/72912756.15

 



-96-

--------------------------------------------------------------------------------

Governmental Authority, and any environmental consultant, and any receiver
appointed by any court of competent jurisdiction, shall have the right, but not
the obligation, to enter upon any Collateral Property at all reasonable times to
assess any and all aspects of the environmental condition of any Collateral
Property and its use. If any Event of Default shall have occurred or if
Administrative Agent shall reasonably believe that any Hazardous Materials are
located on the Collateral Property in violation of the terms and conditions of
this Agreement or that any Release of any Hazardous Material has occurred to,
from or onto any Collateral Property, then Administrative Agent and any other
Person designated by Administrative Agent shall have the right, at the cost and
expense of Borrowers, payable by Borrowers on demand from Administrative Agent,
to conduct an environmental assessment or audit (the scope of which shall be
determined in Administrative Agent's sole and absolute discretion) of the
Collateral Property, including, without limitation, the taking of samples of
soil, groundwater or other water, air, or building materials, and conducting
other invasive testing. Borrowers shall cooperate with and provide access to
Administrative Agent and any such Person or entity designated by Administrative
Agent by written notice to Borrowers.

 

7.19.

Alterations.

Other than the purchase, replacement and/or installation of FF&E or Capital
Expenditures contemplated by the most recent Approved Annual Budget, Borrowers
shall obtain Administrative Agent’s prior written consent to (i) any material
structural alteration or (ii) with respect to each Collateral Property, any
other alteration to any Improvements thereon which is estimated to cost in
excess of four (4%) percent of the value of the Collateral Property, which
consent shall not be unreasonably withheld, delayed or conditioned, except with
respect to alterations that may have a Material Adverse Effect or cause a
Material Property Event. To the extent that Administrative Agent’s consent or
approval is required under this Section 7.19, any such proposed alterations to
any Improvements submitted to Administrative Agent for approval shall be deemed
approved if (i) Borrowers deliver to Administrative Agent a written request for
such approval marked in bold lettering with the following language:
“ADMINISTRATIVE AGENT’S RESPONSE IS REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS
OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A TERM LOAN AGREEMENT AMONG
THE UNDERSIGNED, AND ADMINISTRATIVE AGENT AND OTHERS” and the envelope
containing the request must be marked “PRIORITY”; and (ii) Administrative Agent
shall have failed to notify Borrowers of its approval or disapproval within such
fifteen (15) Business Days following Administrative Agent’s receipt of
Borrowers’ written request together with a reasonably detailed description of
such proposed alteration and any and all other information and documentation
relating thereto reasonably required by Administrative Agent to reach a
decision. In no event shall Administrative Agent be deemed to have approved
alterations that may have a Material Adverse Effect or cause a Material Property
Event. Upon a Borrower’s request, Administrative Agent shall deliver to such
Borrower a reasonably detailed description of the reasons for any disapprovals
under this Section 7.19.

 

7.20.

Franchise Agreement.

(a)       Each Franchised Property shall be operated under the terms and
conditions of the applicable Franchise Agreement. Borrowers shall (i) pay all
sums required to be paid

 

A/72912756.15

 



-97-

--------------------------------------------------------------------------------

by Operating Lessee under each Franchise Agreement, (ii) diligently perform,
observe and enforce all of the terms, covenants and conditions of each Franchise
Agreement on the part of Operating Lessee to be performed, observed and enforced
to the end that all things shall be done which are necessary to keep unimpaired
the rights of any Borrower and/or Operating Lessee under any Franchise
Agreement, (iii) promptly notify Administrative Agent and the Lenders of the
giving of any notice to Operating Lessee of any default by Operating Lessee in
the performance or observance of any of the terms, covenants or conditions of
any Franchise Agreement on the part of Operating Lessee to be performed and
observed and deliver to Administrative Agent a true copy of each such notice,
and (iv) promptly deliver to Administrative Agent a copy of each financial
statement, business plan, capital expenditure plan, notice, report and estimate
received by it under any Franchise Agreement. Borrowers shall not, without the
prior consent of Administrative Agent, surrender any Franchise Agreement or
terminate or cancel any Franchise Agreement or modify, change, supplement, alter
or amend any Franchise Agreement, in any material respect, either orally or in
writing, and Borrowers hereby assign to Administrative Agent as further security
for the payment of the Obligations and for the performance and observance of the
terms, covenants and conditions of this Agreement and the other Loan Documents,
all the rights, privileges and prerogatives of Borrowers and Operating Lessee to
surrender any Franchise Agreement or to terminate, cancel, modify, change,
supplement, alter or amend any Franchise Agreement in any material respect, and
any such surrender of any Franchise Agreement or termination, cancellation,
modification, change, supplement, alteration or amendment of any Franchise
Agreement in any material respect without the prior consent of Administrative
Agent shall be void and of no force and effect.

(b)       If Operating Lessee shall default in the performance or observance of
any material term, covenant or condition of any Franchise Agreement on the part
of Operating Lessee to be performed or observed after expiration of any
applicable notice and cure periods provided in the Franchise Agreement, then,
without limiting the generality of the other provisions of this Agreement, and
without waiving or releasing a Borrower from any of its obligations hereunder,
Administrative Agent shall have the right, but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all the terms, covenants and conditions of any Franchise Agreement on the
part of Operating Lessee to be performed or observed to be promptly performed or
observed on behalf of Operating Lessee, to the end that the rights of Operating
Lessee in, to and under such Franchise Agreement shall be kept unimpaired and
free from default in all material respects. Administrative Agent and any Person
designated by Administrative Agent by written notice to Borrowers shall have,
and are hereby granted, the right to enter upon the Collateral Properties at any
time and from time to time for the purpose of taking any such action. If any
Franchisor shall deliver to Administrative Agent a copy of any notice of default
under any Franchise Agreement, such notice shall constitute full protection to
Administrative Agent for any action taken or omitted to be taken by
Administrative Agent in good faith, in reliance thereon. Borrowers shall, from
time to time, use their best efforts to obtain from each Franchisor such
certificates of estoppel with respect to compliance by Operating Lessee with the
terms of its Franchise Agreement as may be requested by Administrative Agent.
Operating Lessee shall exercise each individual option, if any, to extend or
renew the term of its respective Franchise Agreement to the extent required to
continue it in full force and effect until after the Maturity Date, and each
Operating Lessee

 

A/72912756.15

 



-98-

--------------------------------------------------------------------------------

hereby expressly authorizes and appoints Administrative Agent as its
attorney-in-fact to exercise any such option in the name of and upon behalf of
Operating Lessee, which power of attorney shall be irrevocable and shall be
deemed to be coupled with an interest. Any sums expended by Administrative Agent
pursuant to this paragraph shall bear interest at the Default Rate from the date
such cost is incurred to the date of payment to Administrative Agent, shall be
deemed to constitute a portion of the Obligations, shall be secured by the lien
of the Mortgages and the other Loan Documents and shall be immediately due and
payable upon demand by Administrative Agent therefor.

(c)       To the extent that Administrative Agent’s consent or approval is
required under this Section 7.20, any such proposed modification, change,
supplement, alteration or amendment of the Franchise Agreement submitted to
Administrative Agent for approval shall be deemed approved if (i) Borrowers
deliver to Administrative Agent a written request for such approval marked in
bold lettering with the following language: “ADMINISTRATIVE AGENT’S RESPONSE IS
REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO
THE TERMS OF A TERM LOAN AGREEMENT AMONG THE UNDERSIGNED, AND ADMINISTRATIVE
AGENT AND OTHERS” and the envelope containing the request must be marked
“PRIORITY”; and (ii) Administrative Agent shall have failed to notify Borrowers
of its approval or disapproval within such fifteen (15) Business Days following
Administrative Agent’s receipt of Borrowers’ written request together with such
proposed modification, change, supplement, alteration or amendment of the
Franchise Agreement and any and all other information and documentation relating
thereto reasonably required by Administrative Agent to reach a decision. In no
event shall Administrative Agent be deemed to have approved (1) a surrender,
termination or cancellation of the Franchise Agreement, (2) any change having a
Material Adverse Effect under the Franchise Agreement, or (3) a new franchise
agreement with a new franchisor. Upon a Borrower’s request, Administrative Agent
shall deliver to such Borrower a reasonably detailed description of the reasons
for any disapprovals under this Section 7.20.

 

7.21.

Operating Lease.

Each Borrower shall:

(a)       promptly perform and/or observe all of the covenants and agreements
required to be performed and observed by it under any Operating Lease and do all
things necessary to preserve and to keep unimpaired its rights thereunder;

(b)       promptly notify Administrative Agent and the Lenders of any event of
default under any Operating Lease;

(c)       promptly enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by Operating
Lessee under any Operating Lease;

(d)       maintain each Operating Lease in full force and effect during the term
of the Loan.

 

A/72912756.15

 



-99-

--------------------------------------------------------------------------------

 

7.22.

OFAC.

At all times throughout the term of the Loan, each Loan Party shall be in
compliance in all material respects with all applicable orders, rules,
regulations and recommendations of The Office of Foreign Assets Control of the
U.S. Department of the Treasury.

 

7.23.

Ground Leases.

(a)       With respect to each Ground Lease, each Ground Lessee shall (i) pay
all rents, additional rents and other sums required to be paid by such Ground
Lessee, as tenant under and pursuant to the provisions of each Ground Lease,
(ii) diligently perform and observe all of the terms, covenants and conditions
of each Ground Lease on the part of such Ground Lessee, as tenant thereunder,
(iii) promptly notify Administrative Agent of the giving of any notice by the
landlord under the applicable Ground Lease to any Ground Lessee of any default
by any Ground Lessee, as tenant thereunder, and deliver to Administrative Agent
a true copy of each such notice within five (5) days of receipt and (iv)
promptly notify Administrative Agent of any bankruptcy, reorganization or
insolvency of the landlord under the applicable Ground Lease or of any notice
thereof, and deliver to Administrative Agent a true copy of such notice within
five (5) days of such Ground Lessee’s receipt. No Ground Lessee shall, without
the prior consent of Administrative Agent and the Required Lenders, surrender
the leasehold estate created by the applicable Ground Lease or terminate or
cancel any Ground Lease or modify, change, supplement, alter, amend or waive any
term of any Ground Lease, either orally or in writing;provided that only the
consent of the Administrative Agent shall be required for any amendment to a
Ground Lease which only extends the term of such Ground Lease and increases the
annual rent payable thereunder by 5% or less. If any Ground Lessee shall default
in the performance or observance of any term, covenant or condition of any
Ground Lease on the part of such Ground Lessee, as tenant thereunder,
Administrative Agent shall have the right, but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants and conditions of such Ground Lease on the
part of such Ground Lessee to be performed or observed on behalf of such Ground
Lessee, to the end that the rights of such Ground Lessee in, to and under such
Ground Lease shall be kept unimpaired and free from default. If the landlord
under the applicable Ground Lease shall deliver to Administrative Agent a copy
of any notice of default under such Ground Lease, such notice shall constitute
full protection to Administrative Agent for any action taken or omitted to be
taken by Administrative Agent, in good faith, in reliance thereon. Each Ground
Lessee shall exercise its option, if any, to extend or renew the term of each
Ground Lease upon demand by Administrative Agent made at any time within one (1)
year prior to the last day upon which any such option may be exercised, and each
Ground Lessee hereby expressly authorizes and appoints Administrative Agent its
attorney-in-fact to exercise any such option in the name of and upon behalf of
such Ground Lessee, which power of attorney shall be irrevocable and shall be
deemed to be coupled with an interest.

(b)       Notwithstanding anything contained in any Ground Lease to the contrary
and except for Operating Leases, no Ground Lessee or Philadelphia Affiliate
Ground Lessor shall further sublet any portion of the related Collateral
Property (other than as permitted

 

A/72912756.15

 



-100-

--------------------------------------------------------------------------------

pursuant to Section 7.16) without prior written consent of Administrative Agent
and the Required Lenders. To the extent that consent or approval of Required
Lenders or Administrative Agent is required under this Section 7.23, any such
proposed modification, change, supplement, alteration or amendment, or proposed
sublease submitted to Administrative Agent and Lenders for approval shall be
deemed approved if (i) Borrowers deliver to Administrative Agent and Lenders a
written request for such approval marked in bold lettering with the following
language: “ADMINISTRATIVE AGENT AND REQUIRED LENDERS’ RESPONSE IS REQUIRED
WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE
TERMS OF A TERM LOAN AGREEMENT AMONG THE UNDERSIGNED, AND ADMINISTRATIVE AGENT
AND OTHERS” and the envelope containing the request must be marked “PRIORITY”,
and (ii) Administrative Agent and Required Lenders shall have failed to notify
Borrowers of approval or disapproval within such fifteen (15) Business Days
following Administrative Agent’s and the Lenders’ receipt of Borrowers’ written
request together with such proposed modification, change, supplement, alteration
or amendment, or sublease and any and all other information and documentation
relating thereto reasonably required by Administrative Agent or the Lenders to
reach a decision. In no event shall Administrative Agent or the Required Lenders
be deemed to have approved any modification, change, supplement, alteration or
amendment or sublease that may have a Material Adverse Effect. Upon a Borrower’s
request, Administrative Agent and each of the disapproving Lenders shall deliver
to such Borrower a reasonably detailed description of the reasons for any
disapprovals under this Section 7.23.

(c)       In the event of any default by any Ground Lessee in the performance of
any of its obligations under any Ground Lease, including, without limitation,
any default in the payment of rent and other charges and impositions made
payable by the lessee thereunder, then, in the case of a default in the payment
of any monetary obligation, Administrative Agent may, at its option and without
notice, make payment to cure such default, or, in the case of a default in the
performance of any non-monetary obligation, Administrative Agent may, at its
option, cause the default or defaults to be remedied and otherwise exercise any
and all of the rights of the Ground Lessee thereunder in the name of and on
behalf of the Ground Lessee. Owner shall, on demand, reimburse Agent for all
advances made and expenses incurred by Administrative Agent in curing any such
default (including, without limitation, reasonable attorneys' fees), together
with interest thereon computed at the Default Rate from the date that an advance
is made or expense is incurred, to and including the date the same is paid.

(d)       Notwithstanding anything to the contrary contained herein with respect
to any Ground Lease:

(i)        The Lien of the Mortgages attach to all of the Ground Lessees’ rights
and remedies at any time arising under or pursuant to subsection 365(h) of the
Bankruptcy Code, including, without limitation, all of the Ground Lessees’
rights, as debtor, to remain in possession of the related Collateral Property
which is subject to a Ground Lease;

 

A/72912756.15

 



-101-

--------------------------------------------------------------------------------

(ii)       No Ground Lessee shall, without Administrative Agent’s written
consent, elect to treat a Ground Lease as terminated under subsection 365(h)(1)
of the Bankruptcy Code. Any such election made without Administrative Agent’s
prior written consent shall be void;

(iii)      As security for the Obligations, each Ground Lessee unconditionally
assigns, transfers and sets over to Administrative Agent for the benefit of the
Lenders all of such Ground Lessee’s claims and rights to the payment of damages
arising from any rejection by any Ground Lessor under the Bankruptcy Code.
Administrative Agent and Owner shall proceed jointly or in the name of Owner in
respect of any claim, suit, action or proceeding relating to the rejection of a
Ground Lease, including, without limitation, the right to file and prosecute any
proofs of claim, complaints, motions, applications, notices and other documents
in any case in respect of a Ground Lessor under the Bankruptcy Code. This
assignment constitutes a present, irrevocable and unconditional assignment of
the foregoing claims, rights and remedies, and shall continue in effect until
all of the Obligations shall have been satisfied and discharged in full. Any
amounts received by Administrative Agent or Owner as damages arising out of the
rejection of a Ground Lease as aforesaid shall be applied to all costs and
expenses of Administrative Agent (including, without limitation, reasonable
attorneys’ fees and costs) incurred in connection with the exercise of any of
its rights or remedies in accordance with the applicable provisions hereof;

(iv)      If pursuant to subsection 365(h) of the Bankruptcy Code, any Ground
Lessee seeks to offset, against the rent reserved in a Ground Lease, the amount
of any damages caused by the nonperformance by the applicable Ground Lessor of
any of its obligations thereunder after the rejection by such Ground Lessor
under the Bankruptcy Code, then Owner shall not effect any offset of the amounts
so objected to by Administrative Agent. If Administrative Agent has failed to
object as aforesaid within ten (10) days after notice from such Ground Lessee in
accordance with the first sentence of this subsection, such Ground Lessee may
proceed to offset the amounts set forth in such Ground Lessee’ notice to
Administrative Agent;

(v)       In any action, proceeding, motion or notice shall be commenced or
filed in respect of any Ground Lessor of all or any part any Collateral Property
subject to a Ground Lease in connection with any case under the Bankruptcy Code,
Administrative Agent and Owner shall cooperatively conduct and control any such
litigation with counsel agreed upon between Owner and Administrative Agent in
connection with such litigation. Borrowers shall, upon demand, pay to
Administrative Agent all costs and expenses (including reasonable attorneys’
fees and costs) actually paid or actually incurred by Administrative Agent or
any Lender in connection with the cooperative prosecution or conduct of any such
proceedings. All such costs and expenses shall be secured by the Lien of the
applicable Mortgage; and

 

A/72912756.15

 



-102-

--------------------------------------------------------------------------------

(vi)      Owner shall promptly, after obtaining knowledge of such filing, notify
Administrative Agent orally of any filing by or against a Ground Lessor of a
petition under the Bankruptcy Code. Owner shall thereafter promptly give written
notice of such filing to Administrative Agent and the Lenders, setting forth any
information available to Owner as to the date of such filing, the court in which
such petition was filed, and the relief sought in such filing. Owner shall
promptly deliver to Administrative Agent any and all notices, summons,
pleadings, applications and other documents received by Administrative Agent in
connection with any such petition and any proceedings relating to such petition.

(e)       Each of Philadelphia Affiliate Ground Lessor and Owner acknowledge and
confirm that, with respect to the Philadelphia Affiliate Ground Lease:

(i)        the Mortgage covering such Ground Lease Property is and shall be
deemed to be a “Leasehold Mortgage” as set forth in the Philadelphia Affiliate
Ground Lease for all purposes thereunder;

(ii)       Administrative Agent, as mortgagee, grantee or beneficiary, as
applicable, thereunder, together with its successors and assigns in such
capacity, shall constitute a “Leasehold Mortgagee” thereunder;

(iii)      the Mortgages covering such Ground Lease Property shall be entitled
to all the rights, benefits and privileges of a “Leasehold Mortgage” under such
Philadelphia Affiliate Ground Lease;

(iv)      Administrative Agent shall be entitled to all the rights, benefit and
privileges of a “Leasehold Mortgagee” under the such Philadelphia Affiliate
Ground Lease; and

(v)       the notice for address for the “Leasehold Mortgagee” under the
Philadelphia Affiliate Ground Lease shall be the address of Administrative Agent
as set forth in this Agreement.

 

7.24.

O&M Program.

With respect to each of the Houston Property, the Myrtle Beach Property and the
Mandalay Beach Property, the applicable Borrower shall enter into a contract
with a licensed industrial hygienist to develop a fully documented O&M Program
which each applicable Borrower shall submit within thirty (30) days of the date
hereof to Administrative Agent for its approval. Borrowers further covenant and
agree to implement and follow the terms and conditions of such O&M Program
during the term of this Agreement, including any extension or renewal thereof.
Such requirement that a Borrower develop and comply with the O&M Program shall
not be deemed to constitute a waiver or modification of any of Borrowers’
covenants and agreements with respect to Hazardous Materials or Environmental
Laws.

 

A/72912756.15

 



-103-

--------------------------------------------------------------------------------

 

7.25.

Licenses.

To the extent that Licenses have not previously been delivered pursuant to
Section 5.01(a)(xxi) or Section 5.02(h), Borrowers shall have delivered each of
the Licenses to Administrative Agent within 30 days after the Closing Date,
except as set forth in Schedule 7.25.

 

ARTICLE VIII

NEGATIVE COVENANTS

From the date hereof until payment and performance in full of all Obligations
under the Loan Documents or, in respect of a specific Collateral Property, until
the earlier release of the Liens of all Mortgages encumbering such Collateral
Property in accordance with the terms of this Agreement and the other Loan
Documents, Borrowers each covenant that it will not do, directly or indirectly,
any of the following:

 

8.01.

Indebtedness.

No Borrower shall create, incur, assume or suffer to exist any Indebtedness
other than the Obligations, except for Indebtedness of the type described
pursuant to Section 6.34(g) or permitted by Section 8.04.

 

8.02.

Investments.

No Borrower shall make any Investments from Collateral except:

 

(a)

Investments in the form of Permitted Investments; and

(b)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss.

 

8.03.

Liens.

No Borrower shall, nor shall any Borrower permit any other Person to, create,
incur, assume, or suffer to exist any Lien upon any Collateral, Collateral
Property or any Equity Interest in any Restricted Party other than any of the
following (each a “Permitted Lien”):

 

(a)

Liens pursuant to any Loan Document;

 

(b)

Liens existing on the date hereof and listed on Schedule 8.03;

(c)       Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

A/72912756.15

 



-104-

--------------------------------------------------------------------------------

(d)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, or
other like Liens arising in the ordinary course of business which are (i) not in
excess of $2,000,000 in the aggregate for any individual Collateral Property or
(ii) remain undischarged of record (by payment, bonding or otherwise) for a
period of more than sixty (60) days, provided that in case of (i) and (ii), such
Liens are being contested in good faith by appropriate proceedings diligently
conducted;

(e)       pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)        deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds,
performance bonds, and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)

Liens set forth in the Title Policies issued with respect to the Mortgages;

(h)       other encumbrances which do not constitute a grant by a Loan Party of
a mortgage or deed of trust, which in the aggregate, are not substantial in
amount, and do not in any case materially detract from the value of any
Collateral Property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Mortgagor;

(i)        Liens securing judgments for the payment of money not constituting an
Event of Default under Section 10.01(m) or securing appeal or other surety bonds
related to such judgments;

(j)        with respect to Personal Property constituting a part of the
Collateral Property, a Permitted Personal Property Lien; and

(k)       Liens related to financing or leasing arrangements permitted by
permitted by Section 8.04; provided that such Liens do not encumber any property
other than the property financed or leased under Section 8.04.

Except for such Permitted Liens and Permitted Personal Property Lien provided in
Section 8.04, each Borrower will own all parts of the Collateral Properties and
will not acquire any fixtures, equipment, or other property (including software
embedded therein) forming a part of any Collateral Property pursuant to a Lease,
license, security agreement, or similar agreement, whereby any party has or may
obtain the right to repossess or remove same, without the prior written consent
of Administrative Agent.

 

8.04.

Personal Property Leasing and Financing.

Without the prior consent of Administrative Agent, which consent may be withheld
in Administrative Agent’s sole discretion, no Borrower shall, nor shall any
Borrower permit any other Person to, create, incur, assume, or suffer to exist
in connection with the ownership or operation of any hotel, any Personal
Property subject to any financing or any leasing arrangements except (each a
“Permitted Personal Property Lien”):

 

A/72912756.15

 



-105-

--------------------------------------------------------------------------------

 

(a)

those disclosed on Schedule 6.43;

(b)       extensions, renewals, replacements and refinancings of any such
financing or leasing arrangement referred to in (a) that are on an arm’s length
basis and that do not materially increase the outstanding principal amount
thereof except for amounts attributable to (i) fees and expenses for extensions
and renewals and (ii) market increases for refinancings and replacements; or

(c)       any other financing or leasing arrangements, provided however, that
the aggregate amount of debt service or lease payments in respect of all
financing and leasing arrangements shall be less than $400,000 in the aggregate
per annum for any individual Collateral Property.

 

8.05.

Operation and Service Agreements.

No Borrower has entered into any material Contractual Obligation with respect to
property or services to be provided by third parties with respect to any
Collateral Property other than:

 

(a)

those listed on Schedule 6.42;

(b)       any renewal, replacement or extension of the foregoing on
substantially similar financial terms or reasonable increases thereof made on an
arm’s length basis; or

(c)       any other material Contractual Obligation entered into in the ordinary
course of business consistent with past practices.

 

8.06.

Restricted Payments.

No Borrower shall declare or make, directly or indirectly, any Restricted
Payment from Collateral, or incur any obligation (contingent or otherwise) to do
so, except that:

(a)       each Borrower may make Restricted Payments so long as there is no
Default or Event of Default or Lockbox Trigger Event has occurred and is
continuing or would result therefrom;

(b)       each Borrower may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c)       each Loan Party may purchase, redeem, or otherwise acquire shares of
its common stock or other common Equity Interests or warrants or options to
acquire any such shares with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests.

provided, however, that notwithstanding the foregoing Borrowers may declare and
make any Restricted Payments that are necessary for FelCor Trust to maintain its
status as a REIT, but then only in the minimum amount necessary to maintain such
status as a REIT.

 

A/72912756.15

 



-106-

--------------------------------------------------------------------------------

 

8.07.

Debt Service Coverage Ratio.

Borrowers shall not permit the Debt Service Coverage Ratio as of the last day of
any fiscal quarter to be less than 1.15 to 1; provided that if Borrowers fail to
meet such covenant level at any time or from time to time, Borrowers may make a
voluntary prepayment of the Loans pursuant to Section 2.03(a) in an amount
sufficient to cure such failure by reducing the amount in the denominator (Debt
Service) and bring Borrowers back into pro forma covenant compliance, provided
further, that such voluntary prepayment must be made within five (5) Business
Days of the date on which financial statements showing such Default are due to
be delivered to Administrative Agent pursuant to Section 7.10.

 

8.08.

Dispositions

No Borrower shall make any Disposition from Collateral or enter into any
agreement to make any Disposition from Collateral except:

(a)       Dispositions of personal property, whether now owned or hereafter
acquired, in the ordinary course of business for fair consideration and on an
arms length basis, provided that if such property was required under any Loan
Document to be subject to a first priority Lien in favor of Administrative
Agent, such personal property shall be replaced by an item of equal or greater
value which is subject to a first priority Lien in favor of Administrative
Agent;

(b)       Dispositions of Collateral Properties, so long as such Collateral
Properties are released pursuant to Section 2.12 prior to or contemporaneously
with such Disposition; and

provided, however, that any Disposition pursuant to clauses (a), (b), and (c)
shall be for fair market value.

 

8.09.

Dissolution.

No Borrowers shall (a) engage in any dissolution, liquidation or consolidation
or merger with or into any other business entity, (b) transfer, lease or sell,
in one transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of such Borrower except to the
extent expressly permitted by the Loan Documents, (c) except as expressly
permitted under the Loan Documents, modify, amend, waive or terminate its
organizational documents or its qualification and good standing in any
jurisdiction or (d) permit either Borrower’s Principal to do any of the
following if such action could reasonably be expected to have a Material Adverse
Effect: (i) dissolve, wind up or liquidate or take any action, or omit to take
any action, as a result of which either Borrower’s Principal would be dissolved,
wound up or liquidated in whole or in part, or (ii) except as expressly
permitted under the Loan Documents, amend, modify, waive or terminate the
certificate of incorporation, bylaws or similar organizational documents of
either Borrower’s Principal, in each case, without obtaining the prior written
consent of Administrative Agent, which consent (with respect to (c) only) shall
not be unreasonably withheld, delayed or conditioned.

 

A/72912756.15

 



-107-

--------------------------------------------------------------------------------

 

8.10.

No Subsidiaries.

Except as may be previously approved by the Required Lenders in writing, no
Borrower shall create or suffer to exist any Subsidiary.

 

8.11.

Burdensome Agreements.

No Borrower shall enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Guarantor to Guarantee the Indebtedness of Borrowers under the Guaranty or (ii)
of any Borrower to create, incur, assume or suffer to exist Liens on property of
such Person; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

 

8.12.

Change In Business.

Borrowers shall not enter into any line of business other than the ownership,
acquisition, development, operation, leasing and management of the Collateral
Properties (including providing services in connection therewith), or make any
material change in the scope or nature of its business objectives, purposes or
operations or undertake or participate in activities other than the continuance
of its present business. Each Borrower shall not take or fail to take any action
relating to its status as a Single Purpose Entity, as further detailed in
Section 6.34 above.

 

8.13.

Debt Cancellation.

Borrowers shall not cancel or otherwise forgive or release any material claim or
debt (other than termination of Leases in accordance herewith) owed to Borrowers
by any Person, except for adequate consideration and in the ordinary course of
Borrowers’ business.

 

8.14.

Zoning.

Borrowers shall not initiate or consent to any zoning reclassification of any
portion of any Collateral Property or seek any variance under any existing
zoning ordinance or use or permit the use of any portion of any Collateral
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable Law, without the prior
written consent of Administrative Agent.

 

8.15.

No Joint Assessment.

Borrowers shall not suffer, permit or initiate the joint assessment of any
Collateral Property with (a) any other real property constituting a tax lot
separate from such Collateral Property, or (b) any portion of such Collateral
Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such Collateral
Property.

 

8.16.

Name,Identity,Structure,or Principal Place of Business.

No Borrower shall change its name, identity (including its trade name or names),
or principal place of business as set forth in Schedule 6.33, without, in each
case, first giving

 

A/72912756.15

 



-108-

--------------------------------------------------------------------------------

Administrative Agent at least thirty (30) days prior written notice. No Borrower
shall change its corporate, partnership or other structure, or the place of its
organization as set forth in Schedule 6.33, without, in each case, the consent
of Administrative Agent. To the extent that Administrative Agent’s consent or
approval is required under this Section 8.16, any such proposed change submitted
to Administrative Agent for approval shall be deemed approved if (i) Borrowers
deliver to Administrative Agent a written request for such approval marked in
bold lettering with the following language: “ADMINISTRATIVE AGENT’S RESPONSE IS
REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO
THE TERMS OF A TERM LOAN AGREEMENT AMONG THE UNDERSIGNED, ADMINISTRATIVE AGENT
AND OTHERS” and the envelope containing the request must be marked “PRIORITY”;
and (ii) Administrative Agent shall have failed to notify Borrowers of its
approval or disapproval within such fifteen (15) Business Days following
Administrative Agent’s receipt of Borrowers’ written request together with a
description of the nature of such proposed change, and any and all other
information and documentation relating thereto reasonably required by
Administrative Agent to reach a decision. Upon a Borrower’s request,
Administrative Agent shall deliver to such Borrower a reasonably detailed
description of the reasons for any disapprovals under this Section 8.16. Upon
Administrative Agent’s request, such Borrower shall execute and deliver
additional financing statements, security agreements and other instruments which
may be necessary to effectively evidence or perfect the Secured Parties’
security interest in the Collateral as a result of such change of principal
place of business or place of organization.

 

8.17.

ERISA.

(a)       During the term of this Agreement or while any Obligations are
outstanding, no Borrower shall be a Plan and none of the assets of any Borrower
shall constitute Plan Assets.

(b)       Borrowers further covenant and agree to deliver to Administrative
Agent such certifications or other evidence from time to time throughout the
term of the Loan, as requested by Administrative Agent in its sole discretion,
and represent and covenant that (A) each Borrower is not and each Borrower and
any ERISA Affiliate do not maintain or otherwise have any liability (contingent
or otherwise) with respect to an “employee benefit plan” as defined in Section
3(3) of ERISA, which is subject to Title I or Title IV of ERISA, or a
“governmental plan” within the meaning of Section 3(3) of ERISA; (B) no Borrower
is subject to state statutes regulating investments and fiduciary obligations
with respect to governmental plans; and (C) one or more of the following
circumstances is true:

(i)        Equity interests in such Borrower are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii)       Less than twenty-five percent (25%) of each outstanding class of
Equity Interests in such Borrower are held by “benefit plan investors” within
the meaning of 29 C.F.R. §2510.3-101(f)(2), as modified by Section 3(42) of
ERISA; or

 

A/72912756.15

 



-109-

--------------------------------------------------------------------------------

(iii)      Such Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

8.18.

Affiliate Transactions.

Except for the Operating Leases, the Overhead Sharing Agreement, the
Philadelphia Affiliate Ground Lease and the Services Agreements, Borrowers shall
not enter into, or be a party to, any transaction with any Affiliate of
Borrowers except in the ordinary course of business, with terms no less
favorable to Borrowers or such Affiliate than would be obtained in a comparable
arm’s-length transaction with an unrelated third party.

 

8.19.

Transfers.

(a)       Except for (a) Permitted Liens, (b) Permitted Personal Property Liens,
(c) sales or dispositions of Personal Property in accordance with the provisions
of Section 8.08, (d) in connection with a release of any Collateral Property in
accordance with the provisions of Section 2.12 or 2.13, (e) Condemnation of
Collateral Property, or (f) as otherwise provided in Sections 8.19(b) and (c)
below, no Borrower shall, nor shall any Borrower permit, any Transfer of any
Collateral, Collateral Property or any Equity Interest in any Restricted Party
or any part thereof or any legal or beneficial interest therein without the
prior written consent of the Required Lenders, which may be withheld in their
sole discretion. Administrative Agent and Lenders shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Obligations immediately due and
payable upon a Transfer in violation of this Section 8.19. This provision shall
apply to every Transfer regardless of whether voluntary or not, or whether or
not Administrative Agent or Required Lenders have consented to any previous
Transfer. Notwithstanding anything to the contrary contained in this Section
8.19, no transfer (whether or not such transfer shall constitute a Transfer)
shall be made to any Person which is not permitted pursuant to applicable Law.

(b)       The provisions of Section 8.19(a) set forth above shall not apply to
Transfers of Equity Interests in any Restricted Party (i) under any will or
applicable law of descent, (ii) among any of the holders of direct or indirect
Equity Interests in Borrowers that were holders of Equity Interests in Borrowers
on the Closing Date, or (iii) to any entity that is wholly owned, directly or
indirectly, by FelCor Trust or FelCor Op or any combination thereof, as long as
following any Transfer described in (ii) or (iii), of this sentence (1) FelCor
Op shall at all times own, directly or indirectly one hundred percent (100%) of
the Equity Interests in Borrowers, and FelCor Trust shall at all times be the
sole general partner of, and maintain Control over, FelCor Op, (2)
Administrative Agent receives at least fifteen (15) days prior written notice of
such Transfer, (3) unless the Super-Majority Lenders provide their prior written
consent (not to be unreasonably withheld), such Transfer does not result in a
Change of Control and (4) within fifteen (15) days following any such Transfer,
Borrowers shall deliver to Administrative Agent (a) a statement showing the
current ownership of Borrowers, (b) a certification from Borrowers that
Borrowers remain in compliance with the ERISA provisions of the Loan Documents,
and (c) a certification from Borrowers that Borrowers remain in compliance with
the representations, warranties and covenants in the Loan Documents relative to
anti-terrorism laws, rules and regulations.

 

A/72912756.15

 



-110-

--------------------------------------------------------------------------------

(c)       Notwithstanding anything to the contrary in Section 8.19(a) above, (i)
a Transfer of Equity Interests in FelCor or FelCor Trust shall be permitted
without the consent of the Lenders so long as such Transfer does not result in a
Change of Control or violate applicable Law and (ii) a Transfer of Equity
Interests in FelCor or FelCor Trust that requires the consent of the Lenders
pursuant to the preceding subclause (i) shall be permitted so long as the
Super-Majority Lenders provide their prior written consent (not to be
unreasonably withheld).

 

8.20.

REA. No Borrower shall:

(a)       enter into, terminate, or modify any REA in any material respect
without Administrative Agent’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; or

(b)       fail to enforce, comply with, or cause each of the parties to the REA
to comply with all of the material economic terms and conditions contained in
any REA.

ARTICLE IX

INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 

9.01.

Insurance.

(a)       Borrowers shall obtain and maintain, or cause to be maintained,
Policies for each Borrower and the Collateral Properties providing at least the
following coverages:

(i)        so called “All Risk” or “Special Form” insurance on the Improvements
and the Personal Property, in each case (A) in an amount equal to one hundred
percent (100%) of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation; (B) containing an agreed amount endorsement or its equivalent with
respect to the Improvements, business income, rent loss and Personal Property
waiving all co-insurance provisions; (C) providing for no deductible in excess
of $100,000, other than deductibles for windstorm and earthquake coverage, each
of which shall not exceed an amount equal to 5% of the insured value for each of
the Collateral Property, which shall with respect to each Collateral Property,
be no more than five percent (5%) of the insurable value of each Collateral
Property; and (D) providing coverage for contingent liability from Operation of
Building Laws, Demolition Costs and Increased Cost of Construction Endorsements
together with customary “Ordinance or Law Coverage” if any of the Improvements
or the use of each Collateral Property shall constitute legal non-conforming
structures or uses;

(ii)       commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about each
Collateral Property, including “Dram Shop” or other liquor liability coverage if
alcoholic beverages are sold from or may be consumed at the Collateral Property
such insurance (A) to be on the so-called “occurrence” form with a combined

 

A/72912756.15

 



-111-

--------------------------------------------------------------------------------

single limit of not less than $1,000,000; (B) to continue at not less than the
aforesaid limit until required to be changed by Administrative Agent in writing
by reason of changed economic conditions making such protection inadequate; and
(C) to cover at least the following hazards: (1) premises and operations; (2)
products and completed operations on an “if any” basis; (3) independent
contractors; (4) blanket contractual liability for all written and oral
contracts; and (5) contractual liability covering the indemnities contained in
Article 10 of the Mortgages to the extent the same is available;

(iii)      business interruption/loss of rents insurance (A) with loss payable
to Administrative Agent on behalf of Lenders; (B) covering all risks required to
be covered by the insurance provided for in Section 9.01(a)(i); (C) in an amount
equal to one hundred percent (100%) of the projected gross income from each
Collateral Property (on an actual loss sustained basis) for a period continuing
until the Restoration of the Collateral Property is completed; the amount of
such business interruption/loss of rents insurance shall be determined prior to
the Closing Date and at least once each year thereafter based on the greatest
of: (x) Borrowers’ reasonable estimate of the gross income from each Collateral
Property and (y) the highest gross income received during the term of the Notes
for any full calendar year prior to the date the amount of such insurance is
being determined, in each case for the succeeding eighteen (18) month period and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and the Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the applicable Collateral Property is
repaired and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period; All insurance
proceeds payable to Administrative Agent pursuant to this Section 9.01(a)(iii)
shall be held by Administrative Agent and shall be applied to the obligations
secured hereunder from time to time due and payable hereunder and under the
Notes and this Agreement; provided, however, that nothing herein contained shall
be deemed to relieve any Borrower of its obligations to pay the obligations
secured hereunder on the respective dates of payment provided for in the Notes
and this Agreement except to the extent such amounts are actually paid out of
the proceeds of such business interruption/loss of rents insurance.

(iv)      at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the insurance provided for in Section
9.01(c)(ii); and (B) the insurance provided for in Section 9.01(a)(i) shall be
written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to Section
9.01(a)(i), (3) shall include permission to occupy each Collateral Property, and
(4) shall contain an agreed amount endorsement waiving co-insurance provisions;
provided, however, the insurance required pursuant to this Section 9.01(a)(iv)
may be obtained by a

 

A/72912756.15

 



-112-

--------------------------------------------------------------------------------

Manager for the benefit of the applicable Borrower and the applicable Collateral
Property.

(v)       workers’ compensation, subject to the statutory limits of the state in
which each Collateral Property is located, and employer’s liability insurance
with a limit of at least $1,000,000 per accident and per disease per employee,
and $1,000,000 for disease aggregate in respect of any work or operations on or
about each Collateral Property, or in connection with such Collateral Property
or its operation (if applicable);

(vi)      comprehensive boiler and machinery insurance covering all mechanical
and electrical equipment and boilers and pressure valves, if applicable, in
amounts as shall be reasonably required by Administrative Agent on terms
consistent with the commercial property insurance policy required under Section
9.01(a)(i);

(vii)     if any portion of the Improvements is at any time located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), flood hazard insurance of the following types and
in the following amounts (A) coverage under Policies issued pursuant to the
Flood Insurance Acts (the “Flood Insurance Policies”) in an amount equal to the
maximum limit of coverage available for the applicable Collateral Property under
the Flood Insurance Acts, subject only to customary deductibles under such
Policies and (B) coverage under supplemental private Policies in an amount,
which when added to the coverage provided under the Flood Act Policies with
respect to an Collateral Property, is not less than the Appraised Value for such
Collateral Property; provided that with respect to the Myrtle Beach Property,
Borrowers shall obtain the insurance coverage required by this Section
9.01(a)(vii) on or before the date that is thirty (30) days following the
Closing Date;

(viii)    if required by Administrative Agent, earthquake, sinkhole and mine
subsidence insurance in amounts as determined by Administrative Agent in its
sole discretion and in form and substance satisfactory to Administrative Agent,
provided that the insurance pursuant to this Section 9.01(a)(viii) shall be on
terms consistent with the all risk insurance policy required under Section
9.01(a)(i);

(ix)      umbrella liability insurance in an amount not less than $50,000,000
per occurrence on terms consistent with the commercial general liability
insurance policy required under Section 9.01(a)(ii);

(x)       insurance against terrorism, terrorist acts or similar acts of
sabotage (“Terrorism Insurance”) pursuant to a (A) blanket insurance policy with
aggregate limits of not less than the lesser of one hundred ten percent (110%)
of

 

A/72912756.15

 



-113-

--------------------------------------------------------------------------------

Obligations, or $50,000,000 or (B) a stand-alone insurance policy covering only
the Collateral Properties with coverage of not less than $50,000,000, and, in
either case with a deductible of not more than $100,000 (the “Terrorism
Insurance Required Amount”). Notwithstanding the foregoing sentence, in the
event a Borrower has obtained a stand-alone insurance policy pursuant to
subsection (B) above, such Borrower shall not be obligated to expend more than
$400,000 on Insurance Premiums for Terrorism Insurance (the “Terrorism Insurance
Cap”) and if the cost of the Terrorism Insurance Required Amount exceeds the
Terrorism Insurance Cap, such Borrower shall purchase the maximum amount of
Terrorism Insurance available with funds equal to the Terrorism Insurance Cap;
provided, however, in the event it is customary among owners of Class A hotel
properties in the United States to have “All Risk” coverage without any
exclusion (a “Terrorism Exclusion”) from coverage under such Policy for loss or
damage incurred as a result of an act of terrorism, terrorist acts or similar
acts of sabotage, such Borrower shall (provided the same does not add any
material cost to such Borrower’s Insurance Premiums) obtain a Policy without any
such Terrorism Exclusion. After the occurrence of any event which reduces the
amount of insurance available under the Terrorism Insurance required hereunder
(whether due to a claim or otherwise), such Borrower shall be obligated to
immediately increase the coverage of such Terrorism Insurance so that at least
$50,000,000 of coverage is available thereunder at all times;

(xi)      a blanket fidelity bond and errors and omissions insurance coverage
insuring against losses resulting from dishonest or fraudulent acts committed by
(A) a Borrower’s personnel; (B) any employees of outside firms that provide
appraisal, legal, data processing or other services for a Borrower or (C)
temporary contract employees or student interns; provided, however, the
insurance required pursuant to this Section 9.01(a)(xi) may be obtained by a
Manager for the benefit of the applicable Borrowers and the applicable
Collateral Property;

(xii)     such other insurance and in such amounts as are required pursuant to
any Franchise Agreement or as Administrative Agent from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to each Collateral Property
located in or around the region in which the each Collateral Property is
located; and

(b)       All insurance provided for in Section 9.01(a) shall be obtained under
valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be satisfactory to Administrative Agent, issued by financially
sound and responsible insurance companies authorized to do business in the state
in which the property is located, and approved by Administrative Agent. All
carriers providing insurance at any level shall have a claims paying ability
rating of A- or better by S & P, or such other Rating Agency approved by
Administrative Agent, and a general policy rating of A- XI or better by A.M.
Best Company Inc. (each such insurer shall be referred to as a “Qualified
Insurer”). Not less than thirty (30) days prior to the expiration dates of the
Policies theretofore furnished to Administrative

 

A/72912756.15

 



-114-

--------------------------------------------------------------------------------

Agent pursuant to Section 9.01(a), Borrowers shall deliver, electronically or by
hard copy, certified copies of the Policiesmarked “premium paid” or accompanied
by evidence satisfactory to Administrative Agent of payment of the premiums due
thereunder (the “Insurance Premiums”). In the event any Borrower desires to
obtain the insurance required hereunder from an insurer not meeting the
requirements of this Section 9.01(b), such Borrower may request, in writing,
Administrative Agent’s approval of such insurer, which approval may not be
unreasonably withheld.

(c)       Borrowers shall not obtain (i) any umbrella or blanket liability or
casualty Policy unless, in each case, such Policy is at least equal in scope of
coverage as if a “stand-alone” Policy meeting all of the requirement noted above
is provided as such Policy is approved in advance in writing by Administrative
Agent and Administrative Agent’s interest is included therein as provided in
this Agreement and such Policy is issued by a Qualified Insurer, or (ii)
separate insurance concurrent in form or contributing in the event of loss with
that required in Section 9.01(a) to be furnished by, or which may be reasonably
required to be furnished by, a Borrower. In the event any Borrower obtains
separate insurance or an umbrella or a blanket policy, such Borrower shall
notify Administrative Agent of the same and shall cause certified copies of each
Policy to be delivered as required in Section 9.01(a). Any blanket insurance
Policy shall specifically allocate to the Collateral Property the amount of
coverage from time to time required hereunder and shall otherwise provide the
same protection as would a separate Policy insuring only the Collateral Property
in compliance with the provisions of Section 9.01(a). Notwithstanding
Administrative Agent’s approval of any umbrella or blanket liability or casualty
Policy hereunder, Administrative Agent reserves the right, in its sole
discretion, to require any Borrower to obtain a separate Policy in compliance
with this Section 9.01.

(d)       All Policies provided for or contemplated by Section 9.01(a), except
for the Policy referenced in Section 9.01(a)(v), shall name Administrative Agent
on behalf of Lenders and Borrowers as the insured or additional insured, as
their respective interests may appear, and in the case of property damage,
boiler and machinery, and flood insurance, shall contain a so-called New York
standard non-contributing mortgagee clause in favor of Administrative Agent
providing that the loss thereunder shall be payable to Administrative Agent.

(e)       All Policies provided for in Section 9.01(a) shall contain clauses or
endorsements to the effect that:

(i)        no act or negligence of Borrowers, or anyone acting for Borrowers, or
failure to comply with the provisions of any Policy which might otherwise result
in a forfeiture of the insurance or any part thereof, shall in any way affect
the validity or enforceability of the insurance insofar as Administrative Agent
is concerned;

(ii)       the Policy shall not be materially changed (other than to increase
the coverage provided thereby) or cancelled without at least thirty (30) days’
written notice to Administrative Agent and any other party named therein as an
insured;

 

A/72912756.15

 



-115-

--------------------------------------------------------------------------------

(iii)      each Policy shall provide that the issuers thereof shall give written
notice to Administrative Agent if the Policy has not been renewed thirty (30)
days prior to its expiration; and

(iv)      Administrative Agent and Lenders shall not be liable for any Insurance
Premiums thereon or subject to any assessments thereunder.

(f)        Borrowers shall furnish to Administrative Agent, on or before thirty
(30) days after the close of Borrowers’ Fiscal Year, a statement certified by
Borrowers or a duly authorized officer of Borrowers of the amounts of insurance
maintained in compliance herewith, of the risks covered by such insurance and of
the insurance company or companies which carry such insurance and, if requested
by Administrative Agent, verification of the adequacy of such insurance by an
independent insurance broker or appraiser acceptable to Administrative Agent.

(g)       If at any time Administrative Agent is not in receipt of written
evidence that all insurance required hereunder is in full force and effect,
Administrative Agent shall have the right, with two (2) Business Days prior
notice to Borrowers (unless the giving of such notice would result in there
being less than five (5) Business Days remaining until the termination of any
insurance coverage, in which case Administrative Agent shall have the immediate
right, with notice to Borrowers), to take such action as Administrative Agent
deems necessary to protect its interest in the Collateral Properties, including,
without limitation, the obtaining of such insurance coverage as Administrative
Agent in its sole discretion deems appropriate, and all expenses incurred by
Administrative Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrowers to Administrative
Agent upon demand and until paid shall be secured by the Mortgages and shall
bear interest at the Default Rate.

(h)       In the event of a foreclosure of any of the Mortgages, or other
transfer of title to any Collateral Property in extinguishment in whole or in
part of the Obligations all right, title and interest of Borrowers in and to the
Policies then in force and all proceeds payable thereunder shall thereupon vest
in the purchaser at such foreclosure or Administrative Agent or other transferee
in the event of such other transfer of title.

 

9.02.

Casualty.

If a Collateral Property shall be damaged or destroyed, in whole or in part, by
fire or other casualty resulting in an amount greater than $2,000,000 to repair
(a “Casualty”), Borrowers shall give prompt notice of such damage to
Administrative Agent and the Lenders and shall promptly commence and diligently
prosecute the completion of the Restoration of the Collateral Property as nearly
as possible to the condition the Collateral Property was in immediately prior to
such Casualty, with such alterations as may be reasonably approved by
Administrative Agent and otherwise in accordance with Section 9.04. Borrowers
shall pay all costs of such Restoration whether or not such costs are covered by
insurance. Administrative Agent may, but shall not be obligated to make proof of
loss if not made promptly by Borrowers.

 

A/72912756.15

 



-116-

--------------------------------------------------------------------------------

 

9.03.

Condemnation.

Borrowers shall promptly give Administrative Agent and the Lenders notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any part of any Collateral Property and shall deliver to Administrative Agent
copies of any and all papers served in connection with such proceedings.
Administrative Agent may participate in any such proceedings, and Borrowers
shall from time to time deliver to Administrative Agent all instruments
requested by it to permit such participation. Each Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Administrative Agent, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrowers shall continue to pay the Obligations
at the time and in the manner provided for its payment in the Notes and in this
Agreement and the Obligations shall not be reduced until any Award shall have
been actually received and applied by Administrative Agent, after the deduction
of expenses of collection, to the reduction or discharge of the Obligations.
Administrative Agent shall not be limited to the interest paid on the Award by
the condemning authority but shall be entitled to receive out of the Award
interest at the rate or rates provided herein or in the Notes. If any Collateral
Property or any portion thereof is taken by a condemning authority, Borrowers
shall, promptly commence and diligently prosecute the Restoration of the
applicable Collateral Property and otherwise comply with the provisions of
Section 9.04. If any Collateral Property is sold, through foreclosure or
otherwise, prior to the receipt by Administrative Agent of the Award,
Administrative Agent shall have the right, whether or not a deficiency judgment
on the Obligations shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Obligations.

 

9.04.

Restoration.

The following provisions shall apply in connection with the Restoration of any
Collateral Property:

(a)       If the Net Proceeds shall be less than $2,000,000 and the costs of
completing the Restoration shall be less than $2,000,000, the Net Proceeds will
be disbursed directly to a Borrower, provided that all of the conditions set
forth in Section 9.04(c)(i) and (iii) are met and Borrowers deliver to
Administrative Agent a written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement and a written confirmation of satisfaction of such
conditions.

(b)       If the Net Proceeds are equal to or greater than $2,000,000 or the
costs of completing the Restoration is equal to or greater than $2,000,000,
Administrative Agent shall make the Net Proceeds available for the Restoration
in accordance with the provisions of this Section 9.04. Notwithstanding the
immediately preceding sentence, a portion of the Net Proceeds not to exceed
$2,000,000 shall be made available to Borrowers after receipt thereof by
Administrative Agent to pay or reimburse a Borrower for any immediate and
necessary repair or work required (i) to prevent further damage to the
Collateral Property, (ii) to protect life or to provide safety or (iii) to
restore hotel operations at the Collateral

 

A/72912756.15

 



-117-

--------------------------------------------------------------------------------

Property (collectively, the “Emergency Repairs”) provided all the conditions set
forth in Sections 9.04(c)(i) and (iii) met and Borrowers deliver to
Administrative Agent a written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Emergency Repairs in accordance
with the terms of this Agreement. The term “Net Proceeds” means: (A) the net
amount of all insurance proceeds received by Administrative Agent pursuant to
Section 9.01(a)(i), (iv), (vii) and (viii) as a result of such damage or
destruction, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Insurance Proceeds”), or (B) the net amount of the Award, after deduction of
its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Condemnation Proceeds”), whichever
the case may be.

(c)       The Net Proceeds shall be made available to a Borrower for Restoration
provided that each of the following conditions are met:

(i)        no Default or Event of Default (unless caused solely by the
Condemnation or Casualty) shall have occurred and be continuing;

(ii)       (1) in the event the Net Proceeds are Insurance Proceeds, less than
thirty percent (30%) of the total floor area of the Improvements on the
Collateral Property has been damaged, destroyed or rendered unusable as a result
of such Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds,
less than ten percent (10%) of the land constituting the Collateral Property is
taken, and such land is located along the perimeter or periphery of the
Collateral Property, and no portion of the Improvements is located on such land;

(iii)      The respective Operating Lease shall remain in full force and effect
during and after the completion of the Restoration;

(iv)      Such Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than thirty (30) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion in compliance with all applicable Laws,
including, without limitation, all applicable Environmental Laws and in
accordance with the terms and conditions of the applicable Franchise Agreement;

(v)       Administrative Agent shall be satisfied that any operating deficits,
including all scheduled payments of principal and interest on the Loans under
this Agreement, which will be incurred with respect to the Collateral Property
as a result of the occurrence of any such Casualty or Condemnation, whichever
the case may be, will be covered out of (A) the Net Proceeds, (B) the insurance
coverage referred to in Section 9.01(a)(iii) if applicable, or (C) by other
funds of Borrowers;

(vi)      Administrative Agent shall be satisfied that the Restoration will be
completed (with reasonable allowance for time to make such repairs) on or

 

A/72912756.15

 



-118-

--------------------------------------------------------------------------------

before the earliest to occur of (A) twelve (12) months after the occurrence of
such Casualty or Condemnation, or (B) the earliest date required for such
completion under the terms of any Leases which are required in accordance with
the provisions of this Section 9.04 to remain in effect subsequent to the
occurrence of such Casualty or Condemnation and the completion of the
Restoration, or (C) the date required for such completion pursuant to the
applicable Franchise Agreement, or (D) such time as may be required under
applicable Law, in order to repair and restore the applicable Collateral
Property to the condition it was in immediately prior to such Casualty or
Condemnation or (E) the expiration of the insurance coverage referred to in
Section 9.01 (a)(ii);

(vii)     the Collateral Property and the use thereof after the Restoration will
be in compliance with and permitted under all applicable Laws;

(viii)    Administrative Agent shall be satisfied that the Debt Service Coverage
Ratio for the four (4) fiscal quarters immediately succeeding the completion of
the Restoration shall be equal to or greater than 1.25 to 1 on a pro forma
basis;

(ix)      Such Casualty or Condemnation, as applicable, does not result in the
loss of access in any material respect to the Collateral Property or the related
Improvements;

(x)       Borrowers shall deliver, or cause to be delivered, to Administrative
Agent a signed detailed scope of damages and repairs, including cost estimates
for each repair item, approved in writing by Borrowers’ architect, engineer or
project manager stating the entire cost of completing the Restoration, which
scope shall be acceptable to Administrative Agent;

(xi)      the Net Proceeds together with any cash or Permitted Investments
deposited by Borrowers with Administrative Agent are sufficient in
Administrative Agent’s discretion to cover the cost of the Restoration;

(xii)     any applicable Management Agreement in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, shall
(A) remain in full force and effect during the Restoration and shall not
otherwise terminate as a result of the Casualty or Condemnation or the
Restoration or (B) if terminated, shall have been replaced with a Replacement
Management Agreement with a Qualified Manager, prior to the opening or reopening
of the applicable Collateral Property or any portion thereof for business with
the public; and

(xiii)    any applicable Franchise Agreement is not terminated as a result of
such Casualty or Condemnation.

(d)       The Net Proceeds shall be held by Administrative Agent in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 9.04, shall constitute additional security for the Obligations
and other obligations under the Loan

 

A/72912756.15

 



-119-

--------------------------------------------------------------------------------

Documents. The Net Proceeds shall be disbursed by Administrative Agent to, or as
directed by, such Borrower from time to time during the course of the
Restoration, upon receipt of evidence satisfactory to Administrative Agent that
(i) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the Restoration have been paid for in full, and (ii) there exist no notices
of pendency, stop orders, mechanic’s or materialman’s liens or notices of
intention to file same, or any other Liens or encumbrances of any nature
whatsoever on the Collateral Property which have not either been fully bonded to
the satisfaction of Administrative Agent and discharged of record or in the
alternative fully insured to the satisfaction of Administrative Agent by the
title company issuing the Title Policy.

(e)       All plans and specifications required in connection with a
Restoration, where the cost of such Restoration is greater than $2,000,000 shall
be subject to prior review and acceptance in all respects by Administrative
Agent, and, at the option of Administrative Agent, an independent consulting
engineer selected by Administrative Agent (the “Casualty Consultant”), which
acceptance shall not be unreasonably withheld, conditioned or delayed in either
case. Administrative Agent shall have the use of the plans and specifications
and all permits, licenses and approvals required or obtained in connection with
the Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration as well as the contracts under which they have been
engaged where the cost of such Restoration is greater than $2,000,000 be subject
to prior review and acceptance by Administrative Agent, and, at the option of
Administrative Agent, and the Casualty Consultant, which acceptance shall not be
unreasonably withheld, conditioned or delayed in either case. Notwithstanding
the foregoing, Administrative Agent’s prior review and acceptance of plans and
specifications, identity of contractors and contracts shall not be required in
connection with Restoration which shall be required on an emergency basis (i) to
prevent further damage to the Collateral Property, (ii) to protect life or to
provide safety or (iii) to restore hotel operations at the Collateral Property;
provided that in such cases, such plans, specifications, identity of contractors
and contracts shall be made available to Administrative Agent and the Casualty
Consultant as soon as practicable. All costs and expenses incurred by
Administrative Agent in connection with making the Net Proceeds available for
the Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrowers.

(f)        In no event shall Administrative Agent be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty Consultant, minus the Casualty
Retainage. The term “Casualty Retainage” shall mean an amount equal to ten
percent (10%), of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 9.04(f), be less than
the amount actually held back by Borrowers from contractors, subcontractors and
materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Administrative Agent that
the Restoration has been completed in accordance with the provisions of this
Section 9.04 and that all approvals necessary for the re-occupancy and use of
the Collateral Property have been obtained from all appropriate Governmental

 

A/72912756.15

 



-120-

--------------------------------------------------------------------------------

Authorities, and Administrative Agent receives evidence satisfactory to
Administrative Agent that the costs of the Restoration have been paid in full or
will be paid in full out of the Casualty Retainage; provided, however, that
Administrative Agent will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Administrative Agent that the contractor, subcontractor or materialman has
satisfactorily completed all work and has supplied all materials in accordance
with the provisions of the contractor’s, subcontractor’s or materialman’s
contract, the contractor, subcontractor or materialman delivers the lien waivers
and evidence of payment in full of all sums due to the contractor, subcontractor
or materialman as may be reasonably requested by Administrative Agent or by the
title company issuing the Title Policy for the related Collateral Property, and
Administrative Agent receives an endorsement to such Title Policy insuring the
continued priority of the Lien of the related Mortgage and evidence of payment
of any premium payable for such endorsement. If required by Administrative
Agent, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

(g)       Administrative Agent shall not be obligated to make disbursements of
the Net Proceeds more frequently than once every calendar month.

(h)       If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the opinion of Administrative Agent in consultation with the
Casualty Consultant, if any, be sufficient to pay in full the balance of the
costs which are estimated by the Casualty Consultant to be incurred in
connection with the completion of the Restoration, Borrowers shall deposit the
deficiency (the “Net Proceeds Deficiency”) with Administrative Agent before any
further disbursement of the Net Proceeds shall be made. The Net Proceeds
Deficiency deposited with Administrative Agent shall be held by Administrative
Agent and shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to Section 9.04(b) shall constitute
additional security for the Obligations and other obligations under the Loan
Documents.

(i)        The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Administrative Agent after
the Casualty Consultant certifies to Administrative Agent that the Restoration
has been completed in accordance with the provisions of this Section 9.04(b),
and the receipt by Administrative Agent of evidence satisfactory to
Administrative Agent that all costs incurred in connection with the Restoration
have been paid in full, shall be promptly remitted by Administrative Agent to
Borrowers, provided no Default or Event of Default shall have occurred and shall
be continuing under the Notes, this Agreement or any of the other Loan
Documents.

(j)        All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrowers as excess Net Proceeds pursuant
to Section 9.04(h) may be retained and applied by Administrative Agent toward
the payment of the Obligations whether or not then due and payable as set forth
in Section 2.03(b), or, at the discretion of Administrative Agent, the same may
be paid, either in whole or in part, to Borrowers for

 

A/72912756.15

 



-121-

--------------------------------------------------------------------------------

such purposes as Administrative Agent shall approve, in its discretion. If
Administrative Agent shall receive and retain Net Proceeds, the Lien of the
Mortgages shall be reduced only by the amount thereof received and retained by
Administrative Agent and actually applied by Administrative Agent in reduction
of the Obligations

 

9.05.

Required Repairs.

Borrowers shall perform the repairs and maintenance at the Collateral Properties
to address actions identified in the Physical Condition Reports and
Environmental Reports in accordance with and as more particularly set forth on
Schedule 9.05 (such repairs hereinafter referred to as “Required Repairs”).
Borrowers shall complete the Required Repairs on or before the date set forth on
Schedule 9.05 with respect to the applicable repair, provided that such date may
be extended upon request by Borrowers subject to Administrative Agent’s approval
in its sole discretion. It shall be an Event of Default under this Agreement if
Borrowers do not complete the Required Repairs at each Collateral Property
within the time period set forth on Schedule 9.05 with respect to the applicable
repair, as such date may be extended. Borrowers shall provide Administrative
Agent evidence of completion reasonably satisfactory to Administrative Agent of
Required Repairs in accordance with the terms hereof.

ARTICLE X

EVENTS OF DEFAULT AND REMEDIES

10.01.  Events of Default. Any of the following shall constitute an Event of
Default (“Event of Default”):

(a)       if any portion of the Obligations are not paid on or before the date
the same is due and payable; provided, however, with respect to any failure by
Borrowers to pay any regularly scheduled installment of interest hereunder when
due (other than any installment of interest or any other amount due on the
Maturity Date), and up to two (2) times during any twelve month period,
Borrowers shall have two (2) Business Days in which to cure such Event of
Default (which cure shall include payment of the late payment charge, if
applicable), after which time Administrative Agent may, at its option, exercise
any of its rights and remedies available to it pursuant to this Agreement and
the other Loan Documents or at law or in equity;

(b)       if any of the Taxes or Other Charges are not paid prior to
delinquency;

(c)       if (i) the Policies are not kept in full force and effect or if (ii)
certified copies of the Policies are not delivered to Administrative Agent
promptly on request;

(d)       if any representation or warranty made by any Borrower or any other
Loan Party herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Administrative Agent or Lenders shall have been false or misleading in any
material respect as of the date the representation or warranty was made;

(e)       if a Transfer occurs in violation of the provisions of Section 8.19 of
this Agreement or Article 5 of the Mortgages;

 

A/72912756.15

 



-122-

--------------------------------------------------------------------------------

(f)        (i) if a receiver, liquidator or trustee shall be appointed for any
Borrower or the Philadelphia Affiliate Ground Lessor; or if any Borrower or the
Philadelphia Affiliate Ground Lessor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to the Bankruptcy Code, or any similar federal or State law, shall be
filed by or against, consented to, or acquiesced in by any Borrower or the
Philadelphia Affiliate Ground Lessor, or if any proceeding for the dissolution
or liquidation of any Borrower or the Philadelphia Affiliate Ground Lessor shall
be instituted, or if any event resulting in the dissolution of any Borrower or
the Philadelphia Affiliate Ground Lessor shall occur; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by any Borrower or the Philadelphia Affiliate Ground Lessor, upon
the same not being discharged, stayed or dismissed within sixty (60) days; or
(ii) other than pursuant to a “pre-packaged” proceeding in which (a) the
Guarantor’s plan or reorganization provides that each Guaranty shall be binding
upon, and enforceable against, the reorganized Guarantor so that upon emergence
of the Guarantor from the bankruptcy reorganization case, each Guaranty shall be
a legal, valid and binding obligation enforceable against the Guarantor in
accordance with its terms, and (b) the material terms of the Guarantor’s plan of
reorganization (1) have been negotiated and agreed by the Guarantor and the
necessary percentages of its senior noteholders and other material creditors
prior to the filing of such petition or (2) are being diligently negotiated by
the Guarantor with the necessary percentages of its senior noteholders and other
material creditors and are agreed within 90 days after the filing of such
petition, and an order confirming a plan of reorganization which incorporates
clauses (a) and (b) is entered within 180 days of the filing of such petition
and within 90 days of the filing of such plan of reorganization (or, in each
case, such longer period as shall be permitted by Administrative Agent in its
reasonable discretion), the Guarantor shall (A) file a petition under Section
301 of the Bankruptcy Code or otherwise voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
similar Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (B) consent to the institution of, or
fail to contest successfully within 90 days in an appropriate manner, any
involuntary proceeding seeking liquidation, reorganization or other relief in
respect the Guarantor or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (C) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Guarantor or for a substantial part of its assets,
(D) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (E) make a general assignment for the benefit
of creditors or (F) take any action for the purpose of effecting any of the
foregoing;

(g)       if any (i) Borrower or Guarantor attempts to assign its rights under
this Agreement or any of the other Loan Documents or any interest herein or
therein in contravention of the Loan Documents or (ii) Borrower or the
Philadelphia Affiliate Ground Lessor shall make an assignment for the benefit of
creditors;

(h)       other than with respect to a default which is expressly contemplated
by another subsection of this Section 10.01, if Borrowers breach their
affirmative covenant

 

A/72912756.15

 



-123-

--------------------------------------------------------------------------------

in the first sentence of Section 7.13(e) or if any Borrower breaches any of its
respective negative covenants contained in Sections 8.01 through 8.09, 8.15
through 8.19.

(i)        if any Borrower violates or does not comply in any material respect
with any of the provisions of Section 7.16, that results in a Material Adverse
Effect;

(j)        if a (i) default has occurred and continues beyond any applicable
cure period under any Management Agreement (or any Replacement Management
Agreement) if such default permits the Manager thereunder to terminate or cancel
such Management Agreement (or any Replacement Management Agreement) or (ii) any
Management Agreement (or Replacement Management Agreement) expires or otherwise
terminates and is not replaced with a Replacement Management Agreement or (iii)
if any Collateral Property operates for any time without the Management
Agreement or a Replacement Management Agreement;

(k)       if any Borrower violates or does not comply with the provisions of
Section 6.34; provided, however, that such violation or failure to comply shall
not constitute an Event of Default if (i) such violation or failure to comply is
immaterial, (ii) to the extent such violation or failure to comply is curable,
Borrowers shall have promptly cured such violation or failure to comply within
fifteen (15) calendar days of the earlier of (a) notice from Administrative
Agent and (b) the date any Borrower or other Loan Party becomes aware of such
violation or failure to comply, and (iii) if requested by Administrative Agent,
within fifteen (15) Business Days of such request, Borrowers shall have caused
its legal counsel to deliver a revised or updated Insolvency Opinion to the
effect that such violation or failure to comply shall not impair, negate or
amend the opinions rendered in the Insolvency Opinion delivered in connection
with the closing of the Loan, which opinion shall be acceptable to
Administrative Agent in its reasonable discretion;

(l)        if any federal tax Lien or state or local income tax Lien in excess
of $1,500,000 is filed against any Borrower, any Guarantor or any Collateral
Property and same is not discharged of record (by payment or by posting of a
bond or cash collateral) within thirty (30) days after same is filed;

(m)      There is entered against any Borrower or the Philadelphia Affiliate
Ground Lessor (i) a final judgment or order for the payment of money in an
aggregate amount exceeding $1,500,000 (which is not covered by insurance or
unless being appealed and such Loan Party has posted a bond or cash collateral),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of ten (10)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect;

(n)       (i) any Borrower or the Philadelphia Affiliate Ground Lessor is a Plan
or its assets constitute Plan Asset; or (ii) any Borrower or the Philadelphia
Affiliate Ground Lessor consummates a transaction which would cause the
Mortgages or Administrative Agent or any Lender’s exercise of its rights under
the Mortgages, the Notes, this

 

A/72912756.15

 



-124-

--------------------------------------------------------------------------------

Agreement or the other Loan Documents to constitute a nonexempt prohibited
transaction under ERISA or result in a violation of a state statute regulating
governmental plans, subjecting Lenders to liability for a violation of ERISA,
the Code, a state statute or other similar law;

(o)       if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Guaranty and the
Environmental Indemnity) and such default continues after the expiration of
applicable grace periods, if any;

(p)       if any Borrower or the Philadelphia Affiliate Ground Lessor shall be
in default in any material respect beyond applicable notice and grace periods
under any other mortgage, deed of trust, deed to secure debt or other security
agreement permitted hereunder and covering any part of any Collateral Property
whether it be superior or junior in lien to the related Mortgage;

(q)       with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if any Borrower
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;

(r)        if any default occurs under an Operating Lease Subordination
Agreement, and such default continues after the expiration of applicable grace
periods, if any;

(s)        if any of the assumptions contained in the Insolvency Opinion, or in
any other “non-consolidation” opinion delivered to Administrative Agent in
connection with the Loan, or in any other “non-consolidation” opinion delivered
subsequent to the closing of the Loan, is or shall become untrue in any material
respect; provided, however, that any such assumption becoming untrue shall not
constitute an Event of Default if (i) the event(s) underlying any assumption
becoming untrue (the “Event”) was inadvertent, immaterial and non-recurring,
(ii) such Event is curable and the applicable Borrower shall promptly cure such
Event within fifteen (15) calendar days of notice from Administrative Agent and
(iii) within fifteen (15) Business Days of the request by Administrative Agent,
such Borrower causes its legal counsel to deliver a revised or updated
Insolvency Opinion to the effect that such Event shall not impair, negate or
amend the opinions rendered in the Insolvency Opinion delivered in connection
with the closing of the Loan or subsequent to the closing, which opinion shall
be acceptable to Administrative Agent in its reasonable discretion;

(t)        if (i) a material default has occurred and continues beyond any
applicable cure period under any Franchise Agreement, and such default permits a
party to terminate or cancel the Franchise Agreement or (ii) any Franchise
Agreement expires or otherwise terminates without Administrative Agent’s prior
written consent and is not replaced with a Replacement Franchise Agreement;

(u)       if any Borrower ceases to operate a hotel on any Collateral Property
or terminates such business for any reason whatsoever (other than temporary
cessation in

 

A/72912756.15

 



-125-

--------------------------------------------------------------------------------

connection with any renovations to an Collateral Property or restoration of the
Collateral Property after Casualty or Condemnation);

(v)       if there shall occur any default by any Ground Lessee, as tenant under
any Ground Lease, in the observance or performance of any material term,
covenant or condition of such Ground Lease on the part of any Ground Lessee to
be observed or performed and said default is not cured following the expiration
of any applicable grace and notice periods therein provided, or if the leasehold
estate created by any Ground Lease shall be surrendered or if any Ground Lease
shall cease to be in full force and effect or any Ground Lease shall be
terminated or canceled for any reason or under any circumstances whatsoever, or
if any of the material terms, covenants or conditions of any Ground Lease shall
in any manner be modified, changed, supplemented, altered, or amended without
the consent of Administrative Agent;

(w)      if there shall occur any default by Operating Lessee, under any
Operating Lease, in the observance or performance of any material term, covenant
or condition of any Operating Lease on the part of Operating Lessee to be
observed or performed and said default is not cured following the expiration of
any applicable grace and notice periods therein provided, or if the leasehold
estate created by the any Operating Lease shall be surrendered or if any
Operating Lease shall cease to be in full force and effect or any Operating
Lease shall be terminated or canceled for any reason or under any circumstances
whatsoever, or if any of the material terms, covenants or conditions of any
Operating Lease shall in any manner be modified, changed, supplemented, altered,
or amended without the consent of Administrative Agent;

(x)       if any Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in (a) – (w)
above, for ten (10) Business Days after written notice to Borrowers from
Administrative Agent, in the case of any Default which can be cured by the
payment of a sum of money, or for thirty (30) days after written notice from
Administrative Agent in the case of any other Default; provided, however, that
if such non-monetary Default is susceptible of cure but cannot reasonably be
cured within such 30-day period and provided further that Borrowers shall have
commenced to cure such Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrowers
in the exercise of due diligence to cure such Default, such additional period
not to exceed sixty (60) days; or

(y)       if there shall occur any default by any Borrower or any other Loan
Party, or any default in respect of any Collateral Property, under the Mortgages
or any of the other Loan Documents beyond any applicable notice and cure periods
as contained in such documents.

10.02.  Remedies upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

A/72912756.15

 



-126-

--------------------------------------------------------------------------------

(a)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other Obligations to be immediately
due and payable, without presentment, demand, protest, notice of protest and
non-payment, or other notice of default, notice of acceleration and intention to
accelerate or other notice of any kind, all of which are hereby expressly waived
by Borrowers; and

(b)       exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under any Debtor Relief Laws, the
unpaid principal amount of all outstanding Loans and all interest and other
Obligations shall automatically become due and payable without further act of
Administrative Agent or any Lender.

10.03.  Application of Funds. After the exercise of remedies provided for in
Section 10.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article IV) payable to Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and including fees and time charges for attorneys who may be employees
of any Lender) and amounts payable under Article IV, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid and interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
unpaid principal amounts of the Loans held by them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrowers or as otherwise required by Law.

ARTICLE XI

ADMINISTRATIVE AGENT

11.01.  Appointment and Authority. (a) Each Lender hereby irrevocably appoints
JPMC to act on its behalf as Administrative Agent hereunder and under the other
Loan Documents and authorizes Administrative Agent to take such actions on its
behalf and to exercise such powers as

 

A/72912756.15

 



-127-

--------------------------------------------------------------------------------

are delegated to Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Administrative Agent
and Lenders and no Borrower shall have rights as a third party beneficiary of
any of such provisions.

(b)       Administrative Agent shall also act as the “Collateral Agent” under
the Loan Documents, and each Lender hereby irrevocably appoints and authorizes
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection,
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by Administrative Agent pursuant to Section 11.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of Administrative Agent, shall be
entitled to the benefits of all provisions of this Article XI and Article XII
(including Section 12.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

11.02.  Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Borrower or Affiliate thereof as if such Person were not
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

11.03.  Exculpatory Provisions. Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

A/72912756.15

 



-128-

--------------------------------------------------------------------------------

(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrowers or any of their Affiliates that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.01 and 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrowers or a Lender.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

11.04.  Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender unless Administrative Agent shall have received notice to the contrary
from such Lender prior to the making of such Loan. Administrative Agent may
consult with legal counsel (who may be counsel for Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

11.05.  Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to Related Parties of Administrative Agent and any such
sub-agent, and

 

A/72912756.15

 



-129-

--------------------------------------------------------------------------------

shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

11.06.  Resignation of Administrative Agent. Administrative Agent may at any
time give notice of its resignation to Lenders and Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. Provided
there is no Event of Default continuing, such appointment shall be made by the
Required Lenders in consultation with Borrowers. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if Administrative Agent shall
notify Borrowers and Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of Lenders under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article XI and Section 12.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

11.07.  Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.08.  No Other Duties,Etc. Anything herein to the contrary notwithstanding,
none of the Book Managers, Arrangers or Documentation Agents listed on the cover
page hereof shall

 

A/72912756.15

 



-130-

--------------------------------------------------------------------------------

have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Administrative
Agent or a Lender hereunder.

11.09.  Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Section 2.06 and Section 12.04) allowed in such judicial proceeding; and

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, if Administrative
Agent shall consent to the making of such payments directly to Lenders, to pay
to Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Administrative Agent and its agents and
counsel, and any other amounts due Administrative Agent under Section 2.06 and
Section 12.04.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize Administrative Agent to vote in respect
of the claim of any Lender or in any such proceeding.

11.10.  Collateral and Guaranty Matters. Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion, to release any Lien
on any property granted to or held by Administrative Agent under any Loan
Document (i) upon payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 12.01.

Upon request by Administrative Agent at any time, the Required Lenders may
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section
11.10. In each case as specified in this Section 11.10, Administrative Agent
will, at Borrowers’ expense, execute and deliver to the applicable Loan

 

A/72912756.15

 



-131-

--------------------------------------------------------------------------------

Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
11.10.

 

ARTICLE XII

MISCELLANEOUS

12.01.  Amendments,Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrowers or the applicable Loan Party, as
the case may be, and acknowledged by Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a)       waive any condition set forth in Section 5.01, without the written
consent of each Lender;

(b)       extend or increase the Commitment of any Lender without the written
consent of such Lender;

(c)       postpone any date fixed by this Agreement or any other Loan Document
(other than as expressly permitted in Section 2.11 with respect to the two
one-year extensions of the Stated Maturity Date) for (i) any payment (excluding
mandatory prepayments) of principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under such other Loan Document without the
written consent of each Lender entitled to such payment or (ii) any scheduled
reduction of the Facility hereunder or under any other Loan Document without the
written consent of each Lender;

(d)       reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of Borrowers to pay interest at the Default Rate;

(e)       change (i) Section 2.10 or Section 10.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any prepayment of Loans from the
application thereof set forth in the applicable provisions of Section 2.03, in
any manner that materially and adversely affects the Lenders without the written
consent of each Lender so affected thereby;

(f)        change (i) any provision of this Section 12.01 or the definition of
“Required Lenders”, “Super-Majority Lenders” or any other provision hereof
specifying

 

A/72912756.15

 



-132-

--------------------------------------------------------------------------------

the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

(g)       release all or substantially all of the Collateral in any transaction
or series of related transactions (except as provided in Section 11.10) or
release any Collateral Property from the Mortgage encumbering such Collateral
Property (except as provided in Section 2.12), without the written consent of
each Lender except in connection with the repayment in full of the Obligations;

(h)       release any Borrower of its obligations hereunder or release all or
substantially all of the value of a Guaranty, without the written consent of
each Lender, except to the extent the release of any Loan Party from such
Guaranty is permitted pursuant to Section 11.10 (in which case such release may
be made by Administrative Agent acting alone); or

(i)        impose any greater restriction on the ability of any Lender under the
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders, provided that no revisions to Section
12.06(b)(v) or (vi) shall be made without the written consent of each Lender;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to such Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document; and the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender

 

12.02.

Notices; Effectiveness; Electronic Communications.

(a)       Notices Generally. Except for (i) notices and other communications
expressly permitted to be given by telephone hereunder and under each of the
other Loan Documents, (ii) any notice given in accordance with the requirements
of any applicable statute (including, without limitation, statutes governing
foreclosure or notice of foreclosure) which shall be effective when given in
accordance with statutory requirements, notwithstanding anything to the contrary
contained herein or in any other Loan Document, and as (iii) as provided in
subsection (b) below, all notices and other communications, including all
reports, statements, certificates and other deliverables provided for herein and
in each of the other Loan Documents shall be in writing and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

A/72912756.15

 



-133-

--------------------------------------------------------------------------------

(i)        if to any Borrower or Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 12.02; and

(ii)       if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire;
provided, however, that to the extent any notices or other communications are
required hereunder to be delivered by Borrowers to Administrative Agent and the
Lenders, Borrowers shall satisfy such obligation by delivering a copy of such
notice or communication to Administrative Agent with a direction to
Administrative Agent to post such notice or communication on an electronic site
accessible to all Lenders.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received or refused;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)       Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrowers may, in their discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)       The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE

 

A/72912756.15

 



-134-

--------------------------------------------------------------------------------

BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)       Change of Address, Etc. Each of Borrowers and Administrative Agent may
change its address, electronic mail address, telecopier or telephone number for
notices and other communications hereunder and under the other Loan Documents by
notice to the other parties hereto. Each other Lender may change its address,
electronic mail address, telecopier or telephone number for notices and other
communications hereunder by notice to Borrowers and Administrative Agent. In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

(e)       Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan Notices) purportedly given by or on behalf of any Borrower or any other
party under the other Loan Documents even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Borrowers shall
indemnify Administrative Agent, each Lender and Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of any Borrower or
such other Party, INCLUDING BY SUCH PARTY’S OWN NEGLIGENCE. All telephonic
notices to and other telephonic communications with Administrative Agent may be
recorded by Administrative Agent, and each of the parties hereto hereby consents
to such recording.

12.03.  No Waiver; Cumulative Remedies. No failure by any Lender or
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or

 

A/72912756.15

 



-135-

--------------------------------------------------------------------------------

privilege, including in each case, the right of Lender to bring any action or
exercise any right, remedy, power or privilege in respect of the enforcement of
any Loan Document or in respect of Collateral in any State without waiving its
rights, remedies, powers or privileges as to any enforcement of any Loan
Document or in respect of any Collateral in any other State. In particular, and
not by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Notes or any other Loan Document,
Administrative Agent and any Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Agreement, the Notes, or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount. No waiver of any
provision in this Agreement or consent to any departure by Borrower therefrom
shall in any event be effective unless the same shall be permitted by Section
12.01 above, and then such waiver or consent shall be effective only in the
specific instance and for the purpose of for which given. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

12.04.

Expenses; Indemnity; Damage Waiver.

(a)       Costs and Expenses. Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including (X) appraisal fees, title and escrow charges, reasonable fees and
charges of other third party consultants performing due diligence on the
Collateral Properties and (Y) the reasonable fees, charges and disbursements of
counsel for Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b)       Indemnification by Borrowers. Each Borrower shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all reasonable fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder

 

A/72912756.15

 



-136-

--------------------------------------------------------------------------------

or the consummation of the transactions contemplated hereby or thereby, or, in
the case of Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii)
arising out of or relating to any Collateral Property, and any actual or alleged
presence or release of Hazardous Materials on or from any Collateral Property or
any other property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, (iv) enforcing any obligations of or collecting any payments due
from any Loan Party under this Agreement, the other Loan Documents or with
respect to the Collateral Properties or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of Debtor Relief Laws; (v) losses incurred in correcting any prohibited
transaction or in the sale of a prohibited loan, and in obtaining any individual
prohibited transaction exemption under ERISA, the Code, any state statute or
other similar law that may be necessary in Administrative Agent’s sole
discretion to correct such prohibited transaction or loan sale and any losses
that Administrative Agent or any Lender may incur, directly or indirectly, as a
result of a default under Sections 6.08 or 8.17; or (vi) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
Borrowers’ or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other Loan Document, if any Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c)       Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for Administrative Agent (or any such sub-agent in connection
with such capacity). The obligations of Lenders under this subsection (c) are
subject to the provisions of Section 2.09(c).

 

A/72912756.15

 



-137-

--------------------------------------------------------------------------------

(d)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Borrower shall assert, and each Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof, INCLUDING DUE TO SUCH INDEMNITEE’S OWN NEGLIGENCE. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, other than for direct or actual damages
resulting from the gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e)       Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

(f)        Survival. The agreements in this Section shall survive the
resignation of Administrative Agent, the replacement of any Lender, the
termination of Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

12.05.  Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to Administrative Agent or any Lender, or Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Administrative Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

12.06.

Successors and Assigns.

(a)       Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrowers may
not assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance

 

A/72912756.15

 



-138-

--------------------------------------------------------------------------------

with the provisions of Section 12.06(b), (ii) by way of participation in
accordance with the provisions of Section 12.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
12.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)       Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)

Minimum Amounts.

(A)      in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under the Facility and the Loans at the time owing
to it under the Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)      in any case not described in Section 12.06(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii)       Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

A/72912756.15

 



-139-

--------------------------------------------------------------------------------

(iii)      Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)      the consent of Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required, unless (1) an Event of Default has occurred and
is continuing at the time of such assignment, or (2) such assignment is to a
Lender, or an Affiliate of Lender, that is regularly “engaged in commercial real
estate lending in the normal course of business”; provided, however, that
individuals, funds, partnerships, joint ventures and other Persons that are
generally engaged in businesses pursuing so-called activist, opportunistic,
“vulture” or similar strategic investment objectives, with respect to which
making or acquiring commercial real estate loans is ancillary to such other
objectives but nonetheless arises in the normal course of business, shall be
deemed not engaged in commercial real estate lending in the normal course of
business for purposes of this subsection 12.06(iii)(A);

(B)      the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

(iv)      Assignment and Assumption. The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $2,500;
provided, however, that Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

(v)       No Assignment to Borrowers. No such assignment shall be made to any
Borrower or any of Borrowers’ Affiliates or Subsidiaries.

(vi)      No Assignment to Natural Persons. No such assignment shall be made to
a natural Person.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.01, 4.04, 4.05 and 12.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request,

 

A/72912756.15

 



-140-

--------------------------------------------------------------------------------

Borrowers (at their expense) shall execute and deliver one or more Notes to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 12.06(d).

(c)       Register. Administrative Agent, acting solely for this purpose as an
agent of Borrowers, shall maintain at Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrowers, Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)       Participations. Any Lender may at any time, without the consent of, or
notice to, Borrowers or Administrative Agent, sell participations to any Person
(other than a natural Person or Borrowers or any of Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrowers, Administrative Agent and Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 12.06
that affects such Participant. Subject to subsection (e) of this Section,
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 4.01, 4.04 and 4.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.10 as though it were a Lender.

(e)       Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 4.01 or 4.04, than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.01 unless Borrowers are notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrowers,
to comply with Section 4.0 1(e) as though it were a Lender.

 

A/72912756.15

 



-141-

--------------------------------------------------------------------------------

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g)       Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

12.07.  Treatment of Certain Information; Confidentiality. Each of
Administrative Agent and Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, members,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same or at least as restrictive as those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to a Borrower and its obligations,
(g) with the consent of Borrowers or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than
Borrowers.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person

 

A/72912756.15

 



-142-

--------------------------------------------------------------------------------

has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of Administrative Agent and Lenders acknowledge that (a) the Information
may include material non-public information concerning Borrowers or any
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

12.08.  Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of Administrative Agent, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of Borrowers now or hereafter existing under this
Agreement or any other Loan Document to such Lender irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of Borrowers or any of them may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify Borrowers and Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

12.09.  Non-Recourse. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, no present or future Constituent Member
(as hereinafter defined) in any Borrower, nor any present or future shareholder,
officer, director, employee, trustee, beneficiary, advisor, member, partner,
principal, participant or agent of or in any Borrower or of or in any Person
that is or becomes a Constituent Member in any Borrower, shall have any personal
or other liability, directly or indirectly, under or in connection with the Loan
Documents, except as may occur by virtue of such Person becoming a successor to
any Borrower pursuant to Section 12.06(a). Administrative Agent and each Lender
each, on behalf of itself and its respective successors and assigns, hereby
waives any and all such personal or other liability. The term “Constituent
Member,” as used herein, shall mean any direct partner or member in any Borrower
and any Person that, directly or indirectly through one or more other
partnerships, limited liability companies, corporations or other entities, is a
partner or member in any Borrower. Notwithstanding anything to the contrary
contained in the Loan Documents, neither the negative capital account of any
Constituent Member in any Borrower nor any obligation of any Constituent Member
in any Borrower to restore a negative capital account or to contribute or loan
capital to any Borrower or to any other Constituent Member in any Borrower shall
at any time be deemed to be the property or an asset of Borrower (or any such
other Constituent Member) and neither any Borrower nor any of their respective
successors or assigns shall have any right to collect, enforce or proceed
against any Constituent Member with respect to any such negative capital account
or obligation to restore, contribute or loan. Nothing

 

A/72912756.15

 



-143-

--------------------------------------------------------------------------------

contained in this Section 12.09 shall apply to, or be deemed to be a release or
exculpation from liability of, any Guarantor or any other Person who executes,
or is required by any Loan Document to execute, a Guaranty or the Environmental
Indemnity (provided that nothing herein shall limit the exculpation provisions
(including Section 16) contained in any Guaranty).

12.10.  Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrowers. In determining whether the
interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

12.11.  Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the Fee Letter, any separate
letter agreements with respect to fees payable to Administrative Agent and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

12.12.  Survival of Representations and Warranties. All representations and
warranties, covenants and agreements made by Borrowers hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by Administrative Agent and each Lender, regardless of any investigation
made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default at the time of the Loans, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied. The provisions of Section 4.01, 4.04, 4.05, 12.04
and Article XI shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

12.13.  Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the

 

A/72912756.15

 



-144-

--------------------------------------------------------------------------------

remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

12.14.  Replacement of Lenders. If any Lender requests compensation under
Section 4.04, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, or if any Lender is a Defaulting Lender, then Borrowers may, at
their sole expense and effort, upon notice to such Lender and Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)       Borrowers shall have paid to Administrative Agent the assignment fee
specified in Section 12.06(b);

(b)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrowers (in the
case of all other amounts);

(c)       in the case of any such assignment resulting from a claim for
compensation under Section 4.04 or payments required to be made pursuant to
Section 4.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)

such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

 

12.15.

Governing Law; Jurisdiction; Etc.

(a)       THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT
TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED,
CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER TO THE
SUBSTANTIVE LAWS OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING THE
PRECEDING CHOICE OF LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE

 

A/72912756.15

 



-145-

--------------------------------------------------------------------------------

GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK; PROVIDED HOWEVER, THAT WITH
RESPECT TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED BY THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE
OTHER LOAN DOCUMENTS, AND THE DETERMINATION OF DEFICIENCY JUDGMENTS, THE LAWS OF
THE STATE WHERE THE PROPERTY IS LOCATED SHALL APPLY.

(b)       WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTES OR
THE OTHER LOAN DOCUMENTS WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN
ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION. WITHOUT IN
ANY WAY LIMITING THE PRECEDING CONSENTS TO JURISDICTION AND VENUE, THE PARTIES
AGREE TO SUBMIT TO THE JURISDICTION OF SUCH NEW YORK COURTS IN ACCORDANCE WITH
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK OR ANY
CORRESPONDING OR SUCCEEDING PROVISIONS THEREOF.

(c)       SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

12.16.  Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B)

 

A/72912756.15

 



-146-

--------------------------------------------------------------------------------

ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.17.  No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by Administrative Agent and, Arranger, are arm’s-length
commercial transactions between Borrowers and their respective Affiliates, on
the one hand, and Administrative Agent and Arranger, on the other hand, (B) each
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A)
Administrative Agent and Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Borrower or any of their respective Affiliates, or any other Person and
(B) neither Administrative Agent nor Arranger has any obligation to Borrowers or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) Administrative Agent and Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers and their respective Affiliates,
and neither Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to Borrowers or any of their respective Affiliates. To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it may have against Administrative Agent and Arranger with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

12.18.  USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrowers that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Patriot Act.

12.19.  Discretion. Whenever pursuant to this Agreement, Administrative Agent or
a Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Administrative Agent or Lenders,
respectively, the decision of Administrative Agent or Lenders to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Administrative Agent or Lenders, as applicable and shall
be final and conclusive.

12.20.  Offsets,Counterclaims and Defenses. Any assignee of any Lender’s
interest in and to this Agreement, the Notes and the other Loan Documents shall
take the same free and

 

A/72912756.15

 



-147-

--------------------------------------------------------------------------------

clear of all offsets, counterclaims or defenses which are unrelated to the Loan
Documents which Borrowers may otherwise have against any assignor of the Loan
Documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by Borrowers in any action or proceeding brought by any such assignee
upon such documents and any such right to interpose or assert any such unrelated
offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrowers.

12.21.  No Joint Venture or Partnership, No Third Party Beneficiaries. (a)
Borrowers, Administrative Agent and Lenders intend that the relationships
created hereunder and under the other Loan Documents be solely that of borrower
and lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrowers
and Lenders nor to grant Lenders any interest in any Collateral Property other
than that of mortgagee, beneficiary or lender.

(b)       This Agreement and the other Loan Documents are solely for the benefit
of Lenders and Borrowers and nothing contained in this Agreement or the other
Loan Documents shall be deemed to confer upon anyone other than Lenders and
Borrowers (or an Affiliate of either of the foregoing acting on behalf of
Borrowers or Lenders, as applicable) any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or therein.
All conditions to the obligations of Lenders to make the Loan hereunder are
imposed solely and exclusively for the benefit of Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Lenders will refuse to make the
Loan in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lenders if, in Lenders’ sole discretion, Lenders deem it advisable or desirable
to do so.

12.22.  Publicity. All news releases, publicity or advertising by Borrowers or
their respective Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Administrative Agent, Lenders or any of their Affiliates shall be
subject to the prior written approval of Administrative Agent, which shall not
be unreasonably withheld. Notwithstanding the foregoing, disclosure required by
any federal or state securities laws, rules or regulations, as determined by
Borrowers’ counsel, shall not be subject to the prior written approval of
Administrative Agent or any Lender.

12.23.  Waiver of Marshalling of Assets. To the fullest extent permitted by
Applicable Law, each Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of such Borrower and of the Collateral
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of any of the Mortgages, and agrees not to assert any right under
any laws pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lenders
under the Loan Documents to a sale of the Collateral Properties for the
collection of the Obligations without any prior or different resort for
collection or of the right of Lenders to the payment of the Obligations out of
the net proceeds of the Collateral Properties in preference to every other
claimant whatsoever. In addition, each Borrower, for itself and its successors
and assigns, waives in the event of foreclosure of any or

 

A/72912756.15

 



-148-

--------------------------------------------------------------------------------

all of the Mortgages, any equitable right otherwise available to Borrowers which
would require the separate sale of the Collateral Properties or require Lenders
to exhaust their remedies against the Collateral Properties or any combination
of the Collateral Properties before proceeding against any other Collateral
Property or combination of Collateral Properties; and further in the event of
such foreclosure Borrowers hereby expressly consent to and authorize, at the
option of Lenders, the foreclosure and sale either separately or together of any
combination of the Collateral Properties.

12.24.  Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Each Borrower acknowledges that, with
respect to the Loan, each Borrower shall rely solely on its own judgment and
advisors in entering into, the Loan without relying in any manner on any
statements, representations or recommendations of Lenders or any parent,
subsidiary or Affiliate of any Lender. Lenders shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of any Lender of any equity interest any of them may acquire in any
Borrower, and each Borrower hereby irrevocably waives the right to raise any
defense or take any action on the basis of the foregoing with respect to
Lenders’ exercise of any such rights or remedies. Each Borrower acknowledges
that Lenders engage in the business of real estate financings and other real
estate transactions and investments which may be viewed as adverse to or
competitive with the business of Borrowers or their Affiliates.

12.25.  Brokers and Financial Advisors. Borrowers and Lenders hereby represent
that they have dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Borrowers hereby agree to indemnify, defend and
hold Lenders harmless from and against any and all claims, liabilities, costs
and expenses of any kind (including Lenders’ reasonable attorneys’ fees and
expenses) in any way relating to or arising from a claim by any Person that such
Person acted on behalf of Borrowers in connection with the transactions
contemplated herein. The provisions of this Section 12.25 shall survive the
expiration and termination of this Agreement and the payment of the Obligations.

 

12.26.

Time of the Essence. Time is of the essence in the Loan Documents.

12.27.  ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A/72912756.15

 



-149-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

FELCOR/JPM HOSPITALITY (SPE), L.L.C. ,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/Michael Hughes

 

 

Name:

Michael Hughes

 

 

Title:

Vice President

 

 

 

DJONT/JPM HOSPITALITY LEASING (SPE), L.L.C.,

 

as a Borrower

 

 

 

 

 

 

 

By:

/s/Michael Hughes

 

 

Name:

Michael Hughes

 

 

Title:

Vice President

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

Solely with respect to the representations, warranties and covenants set forth
in Section 6.34 hereof:

 

 

FelCor/JPM Hospitality Holdco (SPE) L.L.C., as Principal of Owner

 

 

 

 

 

 

 

By:

/s/ Allison Navitskas

 

 

Name:

Allison Navitskas

 

 

Title:

Vice President

 

 

DJONT/JPM Hospitality Leasing Holdco (SPE), L.L.C., as Principal of Operating
Lessee

 

 

 

 

 

 

 

By:

/s/ Allison Navitskas

 

 

Name:

Allison Navitskas

 

 

Title:

Vice President

 

 

A/72912756.15

 



--------------------------------------------------------------------------------



 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Ralph Totoonchie

 

 

Name:

Ralph Totoonchie

 

 

Title:

Vice President

 

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

 

 

By:

/s/ Ricardo James

 

 

Name:

Ricardo James

 

 

Title:

Director

 

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Lesa J. Butler by Sylvia P. O’Neill,

Assistant General Counsel

 

 

Name:

Lesa J. Butler

 

 

Title:

Senior Vice President

 

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

 

 

By:

/s/ George Reynolds

 

 

Name:

George Reynolds

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Rolison

 

 

Name:

James Rolison

 

 

Title:

Managing Director

 

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Mathew Ricketts

 

 

Name:

Mathew Ricketts

 

 

Title:

Director

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

/s/ George M. Sherman

 

 

Name:

George M. Sherman

 

 

Title:

Director

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

 

/s/ Marie Haddad

 

 

Name:

Marie Haddad

 

 

Title:

Associate Director

 

 

A/72912756.15

 



--------------------------------------------------------------------------------

 

 

Goldman Sachs Mortgage Company

 

 

 

By:

Goldman Sachs Real Estate Funding Corp.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Mark Buono

 

 

Name:

Mark Buono

 

 

Title:

Vice President

 

 

 

A/72912756.15

 



 